 



EXHIBIT 10.4
EXECUTION COPY
MASTER RESTRUCTURING AGREEMENT
BETWEEN
DELPHI CORPORATION
AND
GENERAL MOTORS CORPORATION
DATED SEPTEMBER 6, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I

 
            DEFINITIONS

 
           
Section 1.01
  “401K Matching”     3  
Section 1.02
  “Active Basic Life Insurance”     3  
Section 1.03
  “Actual Adjustment”     3  
Section 1.04
  “Actual Applicable Labor Reimbursement Percentage”     3  
Section 1.05
  “Actual Pre-Effective Date Subsidy”     3  
Section 1.06
  “Adjusted Sale Proceeds”     3  
Section 1.07
  “Adjustment Determination Date”     3  
Section 1.08
  “Adjustment Payment Calculation”     4  
Section 1.09
  “Adjustment Payment Date”     4  
Section 1.10
  “Administrative Costs – National Benefit Center”     4  
Section 1.11
  “Adrian Facility”     4  
Section 1.12
  “Affiliates”     4  
Section 1.13
  “Agreement”     4  
Section 1.14
  “Anaheim Facility”     4  
Section 1.15
  “Anderson Facility”     4  
Section 1.16
  “Applicable Hours”     4  
Section 1.17
  “Applicable Labor Reimbursement Percentage”     4  
Section 1.18
  “Applicable Production Cash Burn Percentage”     4  
Section 1.19
  “Applicable Workers’ Compensation”     5  
Section 1.20
  “Approved Annual Amount”     5  
Section 1.21
  “Article III Dispute”     5  
Section 1.22
  “Assignment and Assumption Agreement – Industrial Revenue Bonds”     5  
Section 1.23
  “Assumed Liabilities”     5  
Section 1.24
  “Athens Facility”     5  
Section 1.25
  “Bankruptcy Code”     5  
Section 1.26
  “Bankruptcy Court”     5  
Section 1.27
  “Bankruptcy Rules”     5  
Section 1.28
  “Base Monthly Warranty Level”     5  
Section 1.29
  “Bereavement Leave”     6  
Section 1.30
  “Booked Business”     6  
Section 1.31
  “Business Closing Date”     6  
Section 1.32
  “Business Optionee”     6  
Section 1.33
  “Business Optionees”     6  
Section 1.34
  “Business Optionor”     6  
Section 1.35
  “Business Outside Date”     6  
Section 1.36
  “Business Transaction”     6  
Section 1.37
  “Brookhaven Facility”     6  

i



--------------------------------------------------------------------------------



 



                       
Section 1.38
  “BTAB Process”     6  
Section 1.39
  “Cancellation Claims”     6  
Section 1.40
  “Capital Procurement Agreement”     6  
Section 1.41
  “Capital Procurement Payment”     6  
Section 1.42
  “Chapter 11 Cases”     6  
Section 1.43
  “Clinton Facility”     6  
Section 1.44
  “Closing Date”     7  
Section 1.45
  “COLA”     7  
Section 1.46
  “Columbus Facility”     7  
Section 1.47
  “Component Parts”     7  
Section 1.48
  “Confirmation Order”     7  
Section 1.49
  “Contract Term”     7  
Section 1.50
  “Contractual Savings”     7  
Section 1.51
  “Contribution Date”     7  
Section 1.52
  “Coopersville Facility”     7  
Section 1.53
  “DAS”     7  
Section 1.54
  “Debtors”     7  
Section 1.55
  “Delphi”     7  
Section 1.56
  “Delphi Assets”     7  
Section 1.57
  “Delphi Automotive Systems Business”     7  
Section 1.58
  “Delphi Material Impact”     8  
Section 1.59
  “Delphi Guaranty Parties”     8  
Section 1.60
  “Delphi Notice”     8  
Section 1.61
  “Delphi Parties”     8  
Section 1.62
  “Delphi Products”     8  
Section 1.63
  “Delphi-Related Parties”     8  
Section 1.64
  “Delphi Retained Employment Liabilities”     8  
Section 1.65
  “Delphi Supplier Cancellation Claims”     8  
Section 1.66
  “Delphi Suppliers”     8  
Section 1.67
  “Disability/Sickness & Accident”     8  
Section 1.68
  “Dispute Resolution Termination Date”     8  
Section 1.69
  “DTI”     9  
Section 1.70
  “Effective Date”     9  
Section 1.71
  “Employer Taxes”     9  
Section 1.72
  “Employment Outside Date”     9  
Section 1.73
  “Employment Party”     9  
Section 1.74
  “Employment Transfer”     9  
Section 1.75
  “Employment Transfer Facility”     9  
Section 1.76
  “Encumbrance”     9  
Section 1.77
  “Environmental Matters Agreement”     9  
Section 1.78
  “Estimated Payment Amount”     9  
Section 1.79
  “Excess Interiors Proceeds”     9  
Section 1.80
  “Excess Labor Costs”     9  
Section 1.81
  “Excess Sandusky Proceeds”     10  
Section 1.82
  “Excess Steering Proceeds”     10  
Section 1.83
  “Existing Agreements”     10  

ii



--------------------------------------------------------------------------------



 



                       
Section 1.84
  “Financial Services Supply Agreement”     10  
Section 1.85
  “Fitzgerald Facility”     10  
Section 1.86
  “Flint East Facility”     10  
Section 1.87
  “Flint West Facility”     10  
Section 1.88
  “Footprint Facilities”     10  
Section 1.89
  “Global Interiors & Closures Business”     10  
Section 1.90
  “Global Sourcing”     11  
Section 1.91
  “Global Steering Business”     11  
Section 1.92
  “GM GPSC”     12  
Section 1.93
  “GM Parties”     12  
Section 1.94
  “GM Purchase Order”     12  
Section 1.95
  “GM-Related Parties”     12  
Section 1.96
  “GM Suppliers”     12  
Section 1.97
  “Grand Rapids Facility”     12  
Section 1.98
  “Guaranteed Agreements”     12  
Section 1.99
  “Holiday”     13  
Section 1.100
  “Home Avenue Facility”     13  
Section 1.101
  “IAM MOU”     13  
Section 1.102
  “IBEW MOUs”     13  
Section 1.103
  “Including” or “including”     13  
Section 1.104
  “Income Tax Allocation Agreement”     13  
Section 1.105
  “Independence Week”     13  
Section 1.106
  “Information”     13  
Section 1.107
  “Initial Payment Date”     13  
Section 1.108
  “Initial Sale Proceeds”     13  
Section 1.109
  “Intellectual Property Contracts Transfer Agreement”     13  
Section 1.110
  “Intellectual Property License Agreement”     13  
Section 1.111
  “Intellectual Property Transfer Agreement”     14  
Section 1.112
  “Interiors Advance”     14  
Section 1.113
  “Invoice Delivery Date”     14  
Section 1.114
  “IP License”     14  
Section 1.115
  “IUE-CWA”     14  
Section 1.116
  “IUE-CWA Business”     14  
Section 1.117
  “IUE-CWA Keep Facilities”     14  
Section 1.118
  “IUE-CWA MOU”     14  
Section 1.119
  “IUOE MOUs”     14  
Section 1.120
  “Jury Duty”     14  
Section 1.121
  “Kettering Facility”     14  
Section 1.122
  “Kokomo Facility”     14  
Section 1.123
  “Labor Cost Amount”     15  
Section 1.124
  “Labor Cost Line Items”     15  
Section 1.125
  “Labor MOUs”     16  
Section 1.126
  “Laurel Facility”     16  
Section 1.127
  “Lockport Facility”     16  
Section 1.128
  “Master Separation Agreement”     16  
Section 1.129
  “Military Leave”     16  

iii



--------------------------------------------------------------------------------



 



                       
Section 1.130
  “Milwaukee E&C Facility”     16  
Section 1.131
  “Milwaukee E&S Facility”     16  
Section 1.132
  “MNS-2 Payment”     16  
Section 1.133
  “Moraine Facility”     16  
Section 1.134
  “Needmore Road Facility”     16  
Section 1.135
  “Net Working Capital”     16  
Section 1.136
  “Night Shift Premium”     16  
Section 1.137
  “Non-GM Business”     17  
Section 1.138
  “Non-Income Tax Indemnification Agreement”     17  
Section 1.139
  “OE”     17  
Section 1.140
  “OE Parts”     17  
Section 1.141
  “Olathe Facility”     17  
Section 1.142
  “Option Designee”     17  
Section 1.143
  “Outstanding GM Purchase Order”     17  
Section 1.144
  “Overtime Premium”     17  
Section 1.145
  “Paid Pre-Effective Date Subsidy”     17  
Section 1.146
  “Party” or “Parties”     17  
Section 1.147
  “PAYGO Health Care”     17  
Section 1.148
  “Performance Bonus”     17  
Section 1.149
  “Permitted Encumbrance”     17  
Section 1.150
  “Person”     18  
Section 1.151
  “Petition Date”     18  
Section 1.152
  “Plan”     18  
Section 1.153
  “Possessor”     18  
Section 1.154
  “Pre-Effective Date Subsidy Statement”     18  
Section 1.155
  “Price Down Arrangements”     18  
Section 1.156
  “Prior Relationship”     18  
Section 1.157
  “Production Cash Burn”     18  
Section 1.158
  “Profit Sharing”     19  
Section 1.159
  “Proposed Purchaser”     19  
Section 1.160
  “PRP Employees”     19  
Section 1.161
  “Red Circle Period”     19  
Section 1.162
  “Reimbursement Adjustment Amount”     19  
Section 1.163
  “Related Parties”     19  
Section 1.164
  “Requestor”     19  
Section 1.165
  “Restructuring Dispute”     19  
Section 1.166
  “Retained Liabilities”     20  
Section 1.167
  “Retention Period”     20  
Section 1.168
  “Rochester Facility”     20  
Section 1.169
  “Saginaw E&C Assets”     20  
Section 1.170
  “Saginaw E&C Facility”     20  
Section 1.171
  “Saginaw Steering Facility”     20  
Section 1.172
  “Sale Businesses”     20  
Section 1.173
  “Sale Facility”     20  
Section 1.174
  “Sale Proceeds”     20  
Section 1.175
  “Sandusky Advance”     20  

iv



--------------------------------------------------------------------------------



 



                       
Section 1.176
  “Sandusky Business”     20  
Section 1.177
  “Sandusky Facility”     21  
Section 1.178
  “Separation Costs”     21  
Section 1.179
  “SEPO”     21  
Section 1.180
  “Settlement Agreement”     21  
Section 1.181
  “Severance”     22  
Section 1.182
  “Standard GM Terms”     22  
Section 1.183
  “Straight Time”     22  
Section 1.184
  “Steering Advance”     22  
Section 1.185
  “Suggestion Awards”     22  
Section 1.186
  “Supplemental Unemployment Benefits”     22  
Section 1.187
  “Support End Date”     22  
Section 1.188
  “Support Facilities”     22  
Section 1.189
  “Support Period”     22  
Section 1.190
  “Tooling”     23  
Section 1.191
  “Trademark and Trade Name Agreement”     23  
Section 1.192
  “Training and Legal”     23  
Section 1.193
  “Transformation Plan”     23  
Section 1.194
  “UAW”     23  
Section 1.195
  “UAW Footprint Facilities”     23  
Section 1.196
  “UAW Keep Business”     23  
Section 1.197
  “UAW Keep Facilities”     23  
Section 1.198
  “UAW MOU”     23  
Section 1.199
  “UAW Sale Business”     23  
Section 1.200
  “UAW Wind-down Facilities”     23  
Section 1.201
  “Unrecovered Separation Costs”     23  
Section 1.202
  “Unsold Business”     24  
Section 1.203
  “USW”     24  
Section 1.204
  “USW MOUs”     24  
Section 1.205
  “Vacation”     24  
Section 1.206
  “Vandalia Facility”     24  
Section 1.207
  “Warranty Settlement Agreement”     24  
Section 1.208
  “Warren Facility”     24  
Section 1.209
  “Wichita Falls Facility”     24  
Section 1.210
  “Wind-down Facilities”     24  

ARTICLE II
CERTAIN EXHIBITS TO BE FILED UNDER SEAL

             
Section 2.01
  Identification of Exhibits to the Filed Under Seal     25  

ARTICLE III
REVENUE PLAN

             
Section 3.01
  Existing Agreements     26  

v



--------------------------------------------------------------------------------



 



             
Section 3.02
  Contract Extensions     27  
Section 3.03
  Price Down Arrangements     27  
Section 3.04
  New Business Awards at UAW Facilities     29  
Section 3.05
  New Business Awards at IUE-CWA Facilities     29  
Section 3.06
  Reserved     29  
Section 3.07
  Other New Business Awards     29  
Section 3.08
  First Opportunity Process     30  
Section 3.09
  Pricing and Other Business Terms for New Business Awards     30  
Section 3.10
  Dispute Resolution     30  
Section 3.11
  Limitations on Global Sourcing     30  
Section 3.12
  Bidding Opportunities     31  
 
            ARTICLE IV
 
            FACILITIES PORTFOLIO

             
Section 4.01
  Labor Reimbursement     32  
Section 4.02
  Production Cash Burn Breakeven     34  
Section 4.03
  Sunset Requirements     38  
Section 4.04
  GM Working Capital Backstop for Sale Facilities     39  
Section 4.05
  Additional Terms Regarding Sale Facilities     45  
Section 4.06
  Treatment of Unsold Businesses and the Transfer of Certain Employees     46  
Section 4.07
  Additional Terms Regarding Wind-Down Facilities     54  
Section 4.08
  Additional Terms Regarding Footprint Facilities     54  
Section 4.09
  Additional Terms Regarding UAW Keep Facilities     55  

ARTICLE V
TREATMENT OF LEGACY AGREEMENTS; ORDINARY COURSE MATTERS;
INDEMNIFICATION

             
Section 5.01
  Disposition of Agreements with GM     55  
Section 5.02
  Limitation of Existing Indemnification Obligations     60  
Section 5.03
  Reserved     60  
Section 5.04
  Reserved     60  
Section 5.05
  Reserved     60  
Section 5.06
  Access to Information     60  
Section 5.07
  Record Retention     61  
Section 5.08
  Reimbursement     63  
Section 5.09
  Product Liability Claims     63  
Section 5.10
  Cooperation     65  
Section 5.11
  Continuation of Limited Employee Related Matters     65  

vi



--------------------------------------------------------------------------------



 



ARTICLE VI
EFFECTIVENESS

             
Section 6.01
  Effectiveness     66  

ARTICLE VII
MISCELLANEOUS

             
Section 7.01
  On-Going Setoff Provisions     66  
Section 7.02
  Termination Provisions     66  
Section 7.03
  Guaranty by Delphi     67  
Section 7.04
  Continued Ownership of DAS     68  
Section 7.05
  Reserved     68  
Section 7.06
  Cancellation Claims     68  
Section 7.07
  Tooling Acknowledgment     69  
Section 7.08
  Reserved     69  
Section 7.09
  No Undisclosed Agreements or Commitments     69  
Section 7.10
  Governing Law; Jurisdiction; Venue     70  
Section 7.11
  Dispute Resolution     70  
Section 7.12
  No Solicitation     70  
Section 7.13
  Negotiations Not Admissible     70  
Section 7.14
  Specific Performance     71  
Section 7.15
  Representations and Warranties of Delphi and GM     71  
Section 7.16
  Waiver; Modification; Amendment     71  
Section 7.17
  Binding Effect; Assignments     71  
Section 7.18
  Third Party Beneficiaries     72  
Section 7.19
  Notices     72  
Section 7.20
  Waiver of Right to Trial by Jury     73  
Section 7.21
  Service of Process     73  
Section 7.22
  Interpretation     73  
Section 7.23
  Expenses     74  
Section 7.24
  Entire Agreement; Parties’ Intentions; Construction     74  
Section 7.25
  Severability     74  
Section 7.26
  Headings     74  
Section 7.27
  Counterparts     75  

vii



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit 1.23
  Assumed Liabilities
 
   
Exhibit 1.166
  Retained Liabilities
 
   
Exhibit 1.169
  Excluded Saginaw Assets
 
   
Exhibit 1.178
  Separation Costs
 
   
Exhibit 3.01(a)
  Price Down Arrangements and Related Matters
 
   
Exhibit 3.01(a)
  (i) Outstanding GM Purchase Orders
 
   
Exhibit 3.01(b)
  Recently Awarded Business
 
   
Exhibit 3.02
  Contract Extensions
 
   
Exhibit 3.03(c)
  Changes in Manufacturing Location
 
   
Exhibit 3.07
  New Business Awards
 
   
Exhibit 3.08(a)
  FOP Programs
 
   
Exhibit 3.08(b)
  First Opportunity Process
 
   
Exhibit 3.12
  Sites Providing Product Identified in Exhibit 3.01(a) That Are on New Business
Hold As of August 29, 2007
 
   
Exhibit 4.01(a)
  Form of Monthly Invoice for Excess Labor Costs
 
   
Exhibit 4.02(b)
  Form of Monthly Invoice for the Aggregate Amount of the Applicable Cash Burn
Percentage of Production Cash Burn Incurred at all Support Facilities
 
   
Exhibit 4.02(i)
  Letter from Bill Hurles, of GM, to Jeff Paprocki, of Delphi, dated February 1,
2007
 
   
Exhibit 4.06(a)(xiv)
  Proposed Purchaser
 
   
Exhibit 5.01(a)(i)
  Environmental Matters Agreement between Delphi Automotive Systems Corporation
(n/k/a Delphi) and GM, dated as of “October 1998”
 
   
Exhibit 5.01(a)(iii)
  Financial Services Supply Agreement dated as of December 18, 1998 between DAS
and GM
 
   
Exhibit 5.01(a)(iv)
  Amended and Restated Agreement for the Allocation of United States Federal,
State and Local Income Taxes dated as of December 16, 1998 between Delphi
Automotive Systems Corporation (n/k/a Delphi) and GM
 
   
Exhibit 5.01(a)(v)
  Agreement for Indemnification of United States Federal, State and Local
Non-Income Taxes dated as of December 16, 1998 between Delphi Automotive Systems
Corporation (n/k/a Delphi) and GM
 
   
Exhibit 5.01(a)(vi)
  Assignment and Assumption Agreement –

 



--------------------------------------------------------------------------------



 



     
 
  Industrial Development Bonds dated as of January 1, 1999 between DAS and GM
 
   
Exhibit 5.01(a)(vii)(i)
  Lease Agreement dated as of May 1, 2000 between Delphi Canada Inc. and General
Motors of Canada Limited, as amended August 1, 2002
 
   
Exhibit 5.01(a)(vii)(ii)
  Oshawa Labour & Management Agreement between Delphi Canada, Inc. and General
Motors Canada Limited dated as of May 1, 2000.
 
   
Exhibit 5.01(a)(vii)(iii)    
  Administrative Services Agreement between Delphi Canada, Inc. and General
Motors Canada Limited dated as of May 1, 2000.
 
   
Exhibit 5.01(a)(viii)
  Trademark and Trade Name Agreement dated as of January 1, 1999 between Delphi
Automotive Systems Corporation (n/k/a Delphi), DAS, and GM
 
   
Exhibit 5.01(a)(ix)
  Intellectual Property Contracts Transfer Agreement dated as of December 4,
1998, between DTI and GM, as amended October 31, 2001
 
   
Exhibit 5.01(a)(x)
  Intellectual Property License Agreement dated as of December 4, 1998, between
DTI and GM
 
   
Exhibit 5.01(a)(xi)
  Intellectual Property Transfer Agreement dated as of December 4, 1998 between
DTI and GM
 
   
Exhibit 5.01(a)(xiv)
  Real Estate Assignment and Assumption Agreements
 
   
Exhibit 5.01(b)(i)
  UAW – GM – Delphi Memorandum of Understanding Regarding Benefit Plan Treatment
between UAW, GM, and Delphi Automotive Systems Corporation (n/k/a Delphi) dated
September 30, 1999
 
   
Exhibit 5.01(b)(ii)
  Letter agreement dated March 4, 1999 between Delphi and GM concerning certain
asbestos liability, as supplemented by letter agreement dated May 10, 1999
between Delphi and GM
 
   
Exhibit 5.01(b)(iii)
  Investment Tax Credit Transfer Agreement dated December 8, 2000 between Delphi
Automotive Systems Corporation (n/k/a Delphi) and GM
 
   
Exhibit 5.01(b)(iv)
  Management Services Agreement dated September 19, 2002, as amended, among
Delphi Corporation and General Motors

ii



--------------------------------------------------------------------------------



 



     
 
  Management Corporation, Delphi Mechatronic Systems, Inc., Packard-Hughes
Interconnect Company and ASEC Manufacturing
 
   
Exhibit 5.01(b)(v)
  Battery Facilitation Agreement – Transaction Summary dated as of March 21,
2005 between Delphi and GM
 
   
Exhibit 5.01(b)(vi)
  Agreement dated as of June 3, 2005 between Delphi and GM concerning certain
matters related to Collins & Aikman Corporation
 
   
Exhibit 5.11(c)
  Certain Employment Related Claims

iii



--------------------------------------------------------------------------------



 



MASTER RESTRUCTURING AGREEMENT
          This Master Restructuring Agreement (the “Agreement”) is entered into
as of September 6, 2007, by and between Delphi Corporation (“Delphi”) and
General Motors Corporation (“GM”). Each of Delphi and GM is referred to herein
individually as a “Party,” and collectively, as the “Parties.” As used herein,
the phrases “this Agreement,” “hereto,” “hereunder,” and phrases of like import
shall mean this Agreement.
RECITALS
          WHEREAS, on October 8, 2005 and October 14, 2005, the Debtors
commenced the Chapter 11 Cases in the Bankruptcy Court for the purpose of
restructuring their businesses and related financial obligations pursuant to an
overall transformation strategy (the “Transformation Plan”) that would
incorporate the following structural components:

  (i)   Modification of Delphi’s labor agreements;     (ii)   Allocation of
responsibilities between Delphi and GM concerning (a) certain legacy
obligations, including various pension and other post-employment benefit
obligations; (b) costs associated with the transformation of the Debtors’
business (including the provision of financial and other forms of support by GM
in connection with certain businesses that Delphi shall retain and certain
businesses that Delphi intends to sell or wind down); (c) the restructuring of
ongoing contractual relationships; and (d) the amount and treatment of GM’s
claims in the Chapter 11 Cases;     (iii)   Streamlining of Delphi’s product
portfolio to capitalize on its world-class technology and market strengths and
making the necessary manufacturing alignment with Delphi’s new focus;     (iv)  
Transformation of Delphi’s salaried work force in keeping with a sustainable
cost structure and streamlined product portfolio; and     (v)   Resolution of
Delphi’s pension issues.

          WHEREAS, the Parties have an extensive commercial relationship and an
intertwined corporate and organizational history which has given rise to certain
alleged claims and causes of action. Prior to 1999, GM operated Delphi’s
businesses through various divisions and subsidiaries. Delphi was incorporated
as a wholly owned subsidiary of GM in 1998. Effective January 1, 1999, GM
transferred the assets and liabilities of certain divisions and subsidiaries to
Delphi in accordance with the terms of a Master Separation Agreement between
Delphi and GM. GM remains Delphi’s single largest customer, and Delphi is GM’s
single largest supplier. Accordingly, resolution of the issues identified in
clause (ii) of the first Recital is critical to the success of Delphi’s
restructuring and vitally important to GM.

 



--------------------------------------------------------------------------------



 



          WHEREAS, pursuant to the Plan and the Confirmation Order, and subject
to the requirements of Bankruptcy Rule 9019, the Parties have determined to
settle various disputes and compromise certain claims as provided by two
principal agreements: (i) the Settlement Agreement and (ii) this Agreement.
Together, the Settlement Agreement and this Agreement provide that the Parties
shall perform the obligations set forth therein, financial or otherwise, in
exchange for, among other things, the mutual releases of the Parties, their
subsidiaries and Affiliates, and various third parties from all claims and
causes of action other than as specified in the Settlement Agreement.
          WHEREAS, the Settlement Agreement addresses primarily those matters
for which the Parties have agreed upon resolutions that can be implemented in
the short term. Accordingly, most obligations set forth in the Settlement
Agreement are to be performed upon, or as soon as reasonably practicable after,
the occurrence of the Effective Date. By contrast, resolution of most of the
matters addressed in this Agreement shall require a significantly longer period
that shall extend for a number of years after confirmation of the Plan.
Performance of the obligations set forth in this Agreement is critical to the
successful implementation of the Debtors’ Transformation Plan and is also
vitally important to GM.
          WHEREAS, GM will work cooperatively with Delphi in good faith to
address issues relating to competitiveness at the UAW Keep Facilities after the
expiration of the current collective bargaining agreements referenced in the
applicable Labor MOUs.
          WHEREAS, the effectiveness of this Agreement is conditioned on the
approval of the Bankruptcy Court and the satisfaction of other conditions set
forth herein.
          WHEREAS, as set forth in the Plan and the Confirmation Order, the
Settlement Agreement and this Agreement are incorporated by reference in their
entirety into the Plan and form integral parts thereof.
          NOW, THEREFORE, in consideration of the mutual representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which the Parties
acknowledge, and subject to the terms and conditions hereof, the Parties,
intending to be legally bound, hereby agree as follows:

MRA-2



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Section 1.01 “401K Matching” shall mean cash paid by Delphi related to
company match of employee contributions to employee retirement accounts pursuant
to the applicable collective bargaining agreement, to hourly employees during
the time period included in calculating the Labor Cost Amount.
     Section 1.02 “Active Basic Life Insurance” shall mean Basic Life Insurance,
as defined in the applicable collective bargaining agreement, expenses accrued
by Delphi to fund cash reserves maintained by METLife (or any other basic life
insurance provider used by Delphi), with respect to hourly employees during the
time period included in calculating the Labor Cost Amount.
     Section 1.03 “Actual Adjustment” shall have the meaning ascribed to such
term in section 3.03(a)(ii) of this Agreement.
     Section 1.04 “Actual Applicable Labor Reimbursement Percentage” shall be
calculated (i) for the calendar years 2008 through 2014, by (x) subtracting from
the aggregate net sales across all the UAW Keep Facilities for a given calendar
year the greater of zero or the excess, if any, of the Non-GM Business during
such calendar year over the Approved Annual Amount, (y) dividing the remainder
by the aggregate net sales across the UAW Keep Facilities for such calendar
year, and (z) multiplying the quotient by 100 (i.e., (annual net sales — (the
greater of zero or (Non-GM Business minus Approved Annual Amount))/ annual net
sales) x 100); and (ii) for the calendar year 2015, by (x) subtracting from the
aggregate net sales across all the UAW Keep Facilities from January 1, 2015
through September 14, 2015 the greater of zero or the excess, if any, of the
Non-GM Business during such period over the Approved Annual Amount, (y) dividing
the remainder by the aggregate net sales across the UAW Keep Facilities from
January 1, 2015 through September 14, 2015, and (z) multiplying the quotient by
100.
     Section 1.05 “Actual Pre-Effective Date Subsidy” shall have the meaning
ascribed to such term in section 4.01(b)(i) of this Agreement.
     Section 1.06 “Adjusted Sale Proceeds” shall mean the amount of the Sale
Proceeds from the sale of any of the Sale Businesses following and taking into
account any post-closing adjustments related to Net Working Capital, future
gainsharing mechanisms or any other adjustments provided for in any purchase
agreement between Delphi and the buyer; provided that Delphi shall use
commercially reasonable efforts to mitigate any unfavorable post-closing
adjustments.
     Section 1.07 “Adjustment Determination Date” shall mean(a) the date or
dates determination of any post-closing adjustments to the Sale Proceeds,
including payments relating

MRA-3



--------------------------------------------------------------------------------



 



to any gainsharing mechanism, should be known or can be determined, or
(b) 30 days after any measurement or reassessment date of Net Working Capital.
     Section 1.08 “Adjustment Payment Calculation” shall have the meaning given
in Section 4.04(i).
     Section 1.09 “Adjustment Payment Date” shall mean the date that is 30 days
after Delphi’s delivery of an Adjustment Payment Calculation.
     Section 1.10 “Administrative Costs — National Benefit Center” shall mean
accruals to fund a reserve to make cash payments by Delphi for administrative
services provided for hourly employee benefit plans as applied to employees by
the National Benefit Center for the period to which the calculation of the Labor
Cost Amount applies.
     Section 1.11 “Adrian Facility” shall mean the facility located at 1450 East
Beecher Street, Adrian, Michigan 49221.
     Section 1.12 “Affiliates” shall mean, with respect to any entity, any other
entity directly or indirectly, controlling, controlled by or under direct or
indirect common control with such entity.
     Section 1.13 “Agreement” shall have the meaning ascribed to such term in
the Preamble of this Agreement.
     Section 1.14 “Anaheim Facility” shall mean the facility located at 1201
North Magnolia Avenue, Anaheim, California 92801.
     Section 1.15 “Anderson Facility” shall mean the facility located at 2620
East 38th Street, Anderson, Indiana 46016.
     Section 1.16 “Applicable Hours” shall mean the actual hours worked and
estimated month end hours accrued consistent with current payroll processes for
all active hourly employees (including straight time and overtime temporary
employees, but excluding PRP Employees and employees in JOBs banks or on layoff
or leaves) of Delphi at all Delphi Facilities for which Delphi is eligible to
receive the labor reimbursement pursuant to section 4.01 hereof during any
period referred to in section 4.01(c) hereof; provided, however, that hours
worked by hourly employees of Delphi the cash expenditures in respect of which
are not included in the definition of Labor Cost Amount shall not be Applicable
Hours.
     Section 1.17 “Applicable Labor Reimbursement Percentage” shall mean (a) for
any calendar month during the calendar year 2008, 100%; and (b) for any calendar
month during the calendar years 2009 through 2015, the Actual Applicable Labor
Reimbursement Percentage for the immediately preceding calendar year.
     Section 1.18 “Applicable Production Cash Burn Percentage” shall mean
(x) for any month during which net sales to GM and GM’s direct and indirect
tiered suppliers for GM production are 95% or more of such Support Facility’s
total net sales, 100%; (y) for any month during which net sales to GM and GM’s
direct and indirect tiered suppliers for GM production

MRA-4



--------------------------------------------------------------------------------



 



are less than 95% of such Support Facility’s total net sales and such Support
Facility has net sales to any other customer, the GM Percentage (as defined
below); and (z) for any month in which a Support Facility has no net sales to
any customer, the percentage that applied to the last month in which such
Support Facility had net sales to any customer. “GM Percentage” shall mean the
percentage of a Support Facility’s total net sales comprised by net sales to GM
and GM’s direct and indirect tiered suppliers for GM production; provided,
however, that for the last two (2) months of GM production at any Support
Facility, the GM Percentage shall be the Applicable Production Cash Burn
Percentage applicable to the month immediately preceding the last two months of
GM production at such Support Facility.
     Section 1.19 “Applicable Workers’ Compensation” shall mean accrued expenses
by Delphi for workers’ compensation claims related to workers’ compensation
claims based on work performed on or after January 1, 2006, by hourly employees
for the time period included in calculating the Labor Cost Amount.
     Section 1.20 “Approved Annual Amount” shall mean (i) for calendar years
2008 through 2014, $240 million, unless GM and Delphi have otherwise agreed in
writing, and (ii) for the period commencing on January 1, 2015 and ending on
September 14, 2015, $170 million, unless GM and Delphi have otherwise agreed in
writing.
     Section 1.21 “Article III Dispute” shall have the meaning ascribed to such
term in section 3.10 of this Agreement.
     Section 1.22 “Assignment and Assumption Agreement — Industrial Revenue
Bonds” shall have the meaning ascribed to such term in section 5.01(a)(vi).
     Section 1.23 “Assumed Liabilities” shall have the meaning ascribed to such
term on Exhibit 1.23 to this Agreement.
     Section 1.24 “Athens Facility” shall mean the facilities consisting of two
buildings located on U.S. Highway 31 South, Athens, Alabama 35611.
     Section 1.25 “Bankruptcy Code” shall mean the Bankruptcy Reform Act of
1978, as amended and codified in title 11 of the United States Code, 11 U.S.C.
§§ 101-1330, as in effect on the Petition Date.
     Section 1.26 “Bankruptcy Court” shall mean the United States Bankruptcy
Court for the Southern District of New York or such other court as may have
jurisdiction over the Chapter 11 Cases.
     Section 1.27 “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy
Procedure.
     Section 1.28 “Base Monthly Warranty Level” shall have the meaning ascribed
to such term in section 4.02(e) of this Agreement.

MRA-5



--------------------------------------------------------------------------------



 



     Section 1.29 “Bereavement Leave” shall mean cash paid by Delphi for paid
time off for specified bereavement periods, pursuant to the applicable
collective bargaining agreement, to hourly employees for the time period
included in calculating the Labor Cost Amount.
     Section 1.30 “Booked Business” shall have the meaning ascribed to such term
in section 3.01(b) of this Agreement.
     Section 1.31 “Business Closing Date” shall have the meaning set forth in
section 4.06(a)(ii) of this Agreement.
     Section 1.32 “Business Optionee” shall have the meaning set forth in
section 4.06(a)(i) of this Agreement.
     Section 1.33 “Business Optionees” shall have the meaning set forth in
section 4.06(a)(i) of this Agreement.
     Section 1.34 “Business Optionor” shall have the meaning set forth in
section 4.06(a)(i) of this Agreement.
     Section 1.35 “Business Outside Date” shall have the meaning set forth in
section 4.06(a)(vi) of this Agreement.
     Section 1.36 “Business Transaction” shall have the meaning set forth in
section 4.06(a)(i) of this Agreement.
     Section 1.37 “Brookhaven Facility” shall mean the facility located at 925
Industrial Park Road, Brookhaven, Mississippi 39601.
     Section 1.38 “BTAB Process” shall have the meaning ascribed to such term in
section 4.03(b) of this Agreement.
     Section 1.39 “Cancellation Claims” shall have the meaning ascribed to such
term in section 7.06(a) of this Agreement.
     Section 1.40 “Capital Procurement Agreement” shall mean the Capital
Procurement Agreement, dated June 5, 2007, between GM and Delphi.
     Section 1.41 “Capital Procurement Payment” shall mean the amount due from
Delphi to GM under that certain Capital Procurement Agreement dated June 5, 2007
pursuant to Delphi’s purchase of the New Tooling and Equipment (as defined in
the Capital Procurement Agreement) from GM in connection with a sale of the
Sandusky Business.
     Section 1.42 “Chapter 11 Cases” shall mean the cases commenced by the
Debtors on October 8, 2005, and October 14, 2005, under the Bankruptcy Code in
the Bankruptcy Court.
     Section 1.43 “Clinton Facility” shall mean the facilities located at 1001
Clinton Industrial Park, Clinton, Mississippi 39056.

MRA-6



--------------------------------------------------------------------------------



 



     Section 1.44 “Closing Date” shall mean the date of closing of a sale of any
of the Sale Businesses.
     Section 1.45 “COLA” shall mean cash paid by Delphi for Cost of Living
Allowance, as defined in the applicable collective bargaining agreement, to
hourly employees for the time period included in calculating the Labor Cost
Amount. The definition of the Labor Cost Amount shall not include COLA after it
ceases to be paid under the applicable collective bargaining agreement.
     Section 1.46 “Columbus Facility” shall mean the facility located at 200
Georgesville Road, Columbus, Ohio 43228.
     Section 1.47 “Component Parts” shall have the meaning ascribed to such term
in section 3.01(a) hereof.
     Section 1.48 “Confirmation Order” shall mean the order entered by the
Bankruptcy Court confirming the Plan under section 1129 of the Bankruptcy Code
and which shall, among other things, contain a finding by the Bankruptcy Court
in connection with feasibility of the Plan that Delphi has or will have on the
Effective Date the financial wherewithal to consummate all transactions
contemplated by section 2.03(c) of the Settlement Agreement in accordance with
the terms of such section and shall direct Delphi to consummate such
transactions.
     Section 1.49 “Contract Term” shall have the meaning ascribed to such term
in section 3.01(b).
     Section 1.50 “Contractual Savings” shall have the meaning ascribed to such
term in section 3.03(c).
     Section 1.51 “Contribution Date” shall have the meaning ascribed to such
term in section 5.06 of this Agreement.
     Section 1.52 “Coopersville Facility” shall mean the facility located at 999
Randall Road, Coopersville, Michigan 49404.
     Section 1.53 “DAS” shall mean Delphi Automotive Systems LLC, a Delaware
limited liability company.
     Section 1.54 “Debtors” shall mean Delphi Corporation and its subsidiaries
and Affiliates operating as debtors and debtors-in-possession in the Chapter 11
Cases.
     Section 1.55 “Delphi” shall have the meaning ascribed to such term in the
Preamble of this Agreement.
     Section 1.56 “Delphi Assets” shall mean all assets contributed or
transferred to Delphi or its Affiliates at the Contribution Date.
     Section 1.57 “Delphi Automotive Systems Business” means the business
conducted by the Delphi Automotive Systems Sector of GM at any time on or before
the Contribution Date.

MRA-7



--------------------------------------------------------------------------------



 



     Section 1.58 “Delphi Material Impact” shall have the meaning ascribed to
such term in section 7.03(e) of this Agreement.
     Section 1.59 “Delphi Guaranty Parties” shall have the meaning ascribed to
such term in section 7.03(a) of this Agreement.
     Section 1.60 “Delphi Notice” shall have the meaning ascribed to such term
in section 7.03(e) of this Agreement.
     Section 1.61 “Delphi Parties” shall mean Delphi and any and all of its
subsidiaries and Affiliates.
     Section 1.62 “Delphi Products” shall have the meaning ascribed to such term
in section 5.09(a) of this Agreement.
     Section 1.63 “Delphi-Related Parties” shall mean the Debtors, the estates
of the Debtors as created under Bankruptcy Code section 541, the Delphi
Hourly-Rate Employees Pension Plan, the Delphi Health Care Program for Hourly
Employees, the Delphi Life and Disability Benefits Program for Hourly Employees,
any other Delphi pension or welfare benefit plan, and each of their respective
current and former principals, officers, directors, agents, employees, advisors,
and representatives (including any attorneys, financial advisors, investment
bankers, and other professionals retained by such persons or entities) in their
respective capacities.
     Section 1.64 “Delphi Retained Employment Liabilities” shall mean all
liabilities and obligations relating to employees and former employees at the
Employment Transfer Facilities arising from acts or events relating to
employment occurring on or before the date the Employment Transfer takes place
(regardless of when any related claim is made), all Delphi obligations under the
UAW Benefit Guarantee Term Sheet, all accrued or vested pension benefits, all
Delphi obligations for retired employees or employees who are PRP participants,
all WARN Act notice obligations arising from the transactions contemplated in
section 4.06 hereof, and all Delphi obligations under the SAP and SAP-T. For the
avoidance of doubt, obligations under Section 2.02(d) of the Settlement
Agreement which are attributable to periods after the Employment Transfer Date
shall be assumed by the applicable Employment Party.
     Section 1.65 “Delphi Supplier Cancellation Claims” shall have the meaning
ascribed to such term in section 7.06(b) of this Agreement.
     Section 1.66 “Delphi Suppliers” shall mean any and all entities that supply
components, component systems, goods, or services to Delphi Parties.
     Section 1.67 “Disability/Sickness & Accident” shall mean cash paid by
Delphi for sickness and accident and accrued expense for extended disability,
pursuant to the applicable collective bargaining agreement, to hourly employees
during the time period included in calculating the Labor Cost Amount.
     Section 1.68 “Dispute Resolution Termination Date” shall have the meaning
ascribed to such term in section 7.03(e) of this Agreement.

MRA-8



--------------------------------------------------------------------------------



 



     Section 1.69 “DTI” shall have the meaning ascribed to such term in section
5.01(a)(i) hereof.
     Section 1.70 “Effective Date” shall have the meaning ascribed to such term
in section 6.01 hereof.
     Section 1.71 “Employer Taxes” shall mean cash paid by Delphi for state
unemployment taxes, federal unemployment taxes, and social security taxes
related to hourly employees for the time period included in calculating the
Labor Cost Amount.
     Section 1.72 “Employment Outside Date” shall have the meaning set forth in
section 4.06(b)(i) of this Agreement.
     Section 1.73 “Employment Party” shall have the meaning set forth in section
4.06(b)(i) of this Agreement.
     Section 1.74 “Employment Transfer” shall have the meaning set forth in
section 4.06(b)(i) of this Agreement.
     Section 1.75 “Employment Transfer Facility” shall have the meaning set
forth in section 4.06(b)(i) of this Agreement.
     Section 1.76 “Encumbrance” shall mean: (i) with respect to the equity
interests in the joint venture companies, any voting trust, shareholder
agreement, proxy or other similar restriction; and (ii) with respect to any
property or asset (including capital stock or other equity interests) any lien,
charge, claim, pledge, security interest, conditional sale agreement or other
title retention agreement, lease, mortgage, security interest, option or other
encumbrance (including the filing of, or agreement to give, any financing
statement under the Uniform Commercial Code of any jurisdiction or a similar law
relating to security interests in and over personal property).
     Section 1.77 “Environmental Matters Agreement” shall have the meaning
ascribed to such term in section 5.01(a)(i) of this Agreement.
     Section 1.78 “Estimated Payment Amount” shall have the meaning ascribed to
such term in section 3.03(a) of this Agreement.
     Section 1.79 “Excess Interiors Proceeds” shall mean an amount equal to
(a) the Initial Sale Proceeds or Adjusted Sale Proceeds, as applicable, in
connection with the sale of the Global Interiors & Closures Business, less
(b) the lesser of (i) $91 million and (ii) the Net Working Capital associated
with the Global Interiors & Closures Business as of the Closing Date (to the
extent included as part of the sale), and less (c) any Unrecovered Separation
Costs; provided, however, that in no event shall the Excess Interiors Proceeds
be less than zero.
     Section 1.80 “Excess Labor Costs” shall mean (x) the product of the number
of Applicable Hours multiplied by $26 and subtracted from (y) the Labor Cost
Amount.

MRA-9



--------------------------------------------------------------------------------



 



     Section 1.81 “Excess Sandusky Proceeds” shall mean an amount equal to
(a) the Initial Sale Proceeds or Adjusted Sale Proceeds, as applicable, in
connection with the sale of the Sandusky Business, less (b) the Capital
Procurement Payment, less (c) the lesser of (i) $35 million and (ii) the Net
Working Capital associated with the Sandusky Business as of the Closing Date (to
the extent included as part of the sale), and less (d) any Unrecovered
Separation Costs; provided, however, that in no event shall the Excess Sandusky
Proceeds be less than zero.
     Section 1.82 “Excess Steering Proceeds” shall mean an amount equal to
(a) the Initial Sale Proceeds or Adjusted Sale Proceeds, as applicable, in
connection with the sale of the Global Steering Business, less (b) the lesser of
(i) $314.5 million and (ii) the Net Working Capital associated with the Steering
Business as of the Closing Date (to the extent included as part of the sale),
and less (c) any Unrecovered Separation Costs; provided, however, that in no
event shall the Excess Steering Proceeds be less than zero.
     Section 1.83 “Existing Agreements” shall have the meaning ascribed to such
term in section 3.01(a) of this Agreement.
     Section 1.84 “Financial Services Supply Agreement” shall have the meaning
ascribed to such term in section 5.01(a)(iii) of this Agreement.
     Section 1.85 “Fitzgerald Facility” shall mean the facility located at 342
Perry Road, Fitzgerald, Georgia 31750.
     Section 1.86 “Flint East Facility” shall mean the facility located at 1300
Dort Highway, Flint, Michigan 48558.
     Section 1.87 “Flint West Facility” shall mean the facility located at North
Chevrolet Avenue, Flint, Michigan 48555.
     Section 1.88 “Footprint Facilities” shall mean the UAW Footprint Facilities
and the Kettering Facility.
     Section 1.89 “Global Interiors & Closures Business” shall mean the
properties, assets, rights, titles and interests owned by Delphi and its
Affiliates that are primarily used or held for use in their global latches and
door modules, cinching latches and strikers (except as set forth below), and
instrument panels and cockpit modules business, including without limitation,
the following assets, to the extent used primarily in, or primarily related to,
such business: real property, personal property, inventory, contracts,
administrative assets, permits, intellectual property, technical documentation,
goodwill, interests in all joint ventures and any sale proceeds with respect to
a sale of any of the foregoing (excluding de minimis asset sales and sales in
the ordinary course of business, including sales of surplus and obsolete
machinery and equipment), but excluding: (A) third party assets, including
customer bailed assets such as tooling, dunnage, dies and molds, (B) Delphi
corporate trademark rights (other than a transitional license to use any
trademarks to the extent contained in tooling, molds, equipment, inventory or
other stock on hand) and intellectual property which is not used primarily in
connection with such business (subject to the non-exclusive license to use such
intellectual property described in section 4.06(a)(viii)), (C) cash, cash
equivalents and accounts receivable, (D) corporate insurance policies, (E) books
and records that are required to be retained by law; provided that, subject to

MRA-10



--------------------------------------------------------------------------------



 



applicable legal requirements, GM and the applicable Business Optionee shall
have access at all times to such books and records and such books and records
will be retained and not destroyed without providing GM or the applicable
Business Optionee with a reasonable opportunity to obtain them, (F) claims
related to excluded assets and Retained Liabilities, (G) tax returns, refunds,
credits, prepayments and deferred tax assets; provided, however, that in no
event shall a Business Optionee or GM be required to make a payment to Delphi or
a Business Optionor with respect to any of the foregoing other than providing to
Delphi any tax refunds received by GM or the Business Optionee with respect to
taxes paid by Delphi or any of its Affiliates, (H) assets used in common Delphi
services (including, without limitation, accounting, insurance, IT, tax, legal,
etc.) to the extent not primarily used in connection with such business;
(I) pooled vehicles and vehicles under Delphi’s corporate vehicle program,
(J) personnel records other than transferable records relating to transferred
employees; provided that, subject to applicable legal requirements, GM and the
applicable Business Optionee shall have access at all times to such records and
such records will be retained and not destroyed without providing GM or the
applicable Business Optionee with a reasonable opportunity to obtain them,
(K) material subject to an attorney-client privilege which has not been waived
or otherwise invalidated, (L) pension assets associated with Retained
Liabilities, (M) the Columbus real property, (N) real property and inventory at
Vandalia, Ohio and Grossepetersdorf, Austria, (O) all shared technical center or
sales office properties, and (P) all assets relating to: (i) HVAC products,
including condenser radiator form modules, (ii) power products, and (iii) any
integral cinching latch, advanced development power cinching striker and
advanced development power cinching latch products.
     Section 1.90 “Global Sourcing” shall mean, for purposes of this Agreement
only, the transfer of production by GM of any Component Part to a new supplier.
     Section 1.91 “Global Steering Business” shall mean the properties, assets,
rights, titles and interests owned by Delphi and its Affiliates that are
primarily used or held for use in their global steering and halfshaft
businesses, including without limitation, the following assets, to the extent
used primarily in, or primarily related to, such businesses: real property,
personal property, inventory, accounts receivable, contracts, administrative
assets, permits, intellectual property, technical documentation, goodwill,
interests in all joint ventures (other than Korea Delphi Automotive Systems
Corporation (“KDAC”)) and any sale proceeds with respect to a sale of any of the
foregoing (excluding (i) any proceeds received with respect to a disposition of
any of Delphi’s interest in KDAC or any assets of KDAC and (ii) de minimis asset
sales and sales in the ordinary course of business, including sales of surplus
and obsolete machinery and equipment), but excluding: (A) third party assets,
including customer bailed assets such as tooling, dunnage, dies and molds,
(B) Delphi corporate trademark rights (other than a transitional license to use
any trademarks to the extent contained in tooling, molds, equipment, inventory
or other stock on hand) and intellectual property which is not used primarily in
connection with such business (subject to the non-exclusive license to use such
intellectual property described in section 4.06(a)(viii)), (C) cash and cash
equivalents, (D) corporate insurance policies, (E) books and records that are
required to be retained by law; provided that, subject to applicable legal
requirements, GM and the applicable Business Optionee shall have access at all
times to such books and records and such books and records will be retained and
not destroyed without providing GM or the applicable Business Optionee with a
reasonable opportunity to obtain them, (F) claims related to excluded assets and
Retained Liabilities, (G) tax returns, refunds, credits, prepayments and
deferred tax assets; provided that, in no event shall a Business Optionee or GM

MRA-11



--------------------------------------------------------------------------------



 



be required to make a payment to Delphi or a Business Optionor with respect to
any of the foregoing other than providing to Delphi any tax refunds received by
GM or the Business Optionee with respect to taxes paid by Delphi or any of its
Affiliates, (H) assets used in common Delphi services (including, without
limitation, accounting, insurance, IT, tax, legal, etc.) to the extent not
primarily used in connection with such business, (I) pooled vehicles and
vehicles under Delphi’s corporate vehicle program, (J) personnel records other
than transferable records relating to transferred employees; provided that,
subject to applicable legal requirements, GM and the applicable Business
Optionee shall have access at all times to such records and such records will be
retained and not destroyed without providing GM or the applicable Business
Optionee with a reasonable opportunity to obtain them, (K) material subject to
an attorney-client privilege which has not been waived or otherwise invalidated,
(L) pension assets associated with Retained Liabilities, (M) real property
located at Suzhou, China, Livorno, Italy and all shared technical center or
sales office properties, (N) all properties, rights and obligations relating to
the former facility of the Global Steering Business located at Cadiz, Spain
(excluding any contract which may have been performed at the Cadiz facility but
was transferred to another facility which is a part of the Global Steering
Business) and (O) all assets, business lines, rights, contracts and claims of
KDAC.
     Section 1.92 “GM GPSC” shall mean GM’s Global Purchasing and Supply Chain
organization and any successor organization.
     Section 1.93 “GM Parties” shall mean GM and any and all of its subsidiaries
and Affiliates.
     Section 1.94 “GM Purchase Order” shall mean a purchase order issued by GM
or any and all of its Affiliates and accepted by DAS according to Standard GM
Terms, it being agreed by the Parties that DAS shall be deemed to have accepted
all such purchase orders accepted by the Delphi-Related Parties pursuant to
Standard GM Terms; provided, however, that no purchase orders issued or to be
issued by GM or any of its Affiliates to any Affiliate of Delphi that is not a
Delphi-Related Party shall be a GM Purchase Order.
     Section 1.95 “GM-Related Parties” shall mean GM, each of its Affiliates,
the General Motors Hourly-Rate Employees Pension Plan, the GM Health Care
Program for Hourly Employees, the GM Life and Disability Benefits Program for
Hourly Employees, any other GM pension or welfare benefit plan, and each of
their respective current and former principals, officers, directors, agents,
employees, advisors, and representatives (including any attorneys, financial
advisors, investment bankers, and other professionals retained by such persons
or entities) in their respective capacities.
     Section 1.96 “GM Suppliers” shall mean any and all entities that supply
components, component systems, goods, or services to GM Parties (excepting only
the Delphi Parties).
     Section 1.97 “Grand Rapids Facility” shall mean the facility located at
21000 S.W. Burlingame, Wyoming, Michigan 40509.
     Section 1.98 “Guaranteed Agreements” shall have the meaning ascribed to
such term in section 7.03(a) hereof.

MRA-12



--------------------------------------------------------------------------------



 



     Section 1.99 “Holiday” shall mean cash paid by Delphi for specified
holidays, pursuant to the applicable collective bargaining agreement, to hourly
employees for the time period included in calculating the Labor Cost Amount, but
not to include any straight time or overtime payments for hours worked.
     Section 1.100 “Home Avenue Facility” shall mean the facility located at
2701 Home Avenue, Dayton, Ohio 45417.
     Section 1.101 “IAM MOU” shall mean the “IAM-Delphi GM Memorandum of
Understanding-Delphi Restructuring” entered into as of July 31, 2007, as
approved by the Bankruptcy Court on August 16, 2007, by and among Delphi, GM,
and the IAM, including all attachments and exhibits thereto and all IAM-Delphi
collective bargaining agreements referenced therein as modified.
     Section 1.102 “IBEW MOUs” shall mean the “IBEW-Delphi Powertrain-GM
Memorandum of Understanding — Delphi Restructuring” and the “IBEW-Delphi
Electronics & Safety — GM Memorandum of Understanding — Delphi Restructuring,”
entered into as of July 31, 2007, as approved by the Bankruptcy Court on
August 16, 2007, by and among Delphi, GM, and the IBEW, including all
attachments and exhibits thereto and all IBEW-Delphi collective bargaining
agreements referenced therein as modified.
     Section 1.103 “Including” or “including” shall mean including without
limitation.
     Section 1.104 “Income Tax Allocation Agreement” shall have the meaning
ascribed to such term in section 5.01(a)(iv) of this Agreement.
     Section 1.105 “Independence Week” shall mean cash paid by Delphi for the
Independence Week, as defined in the applicable collective bargaining agreement,
to hourly employees for the time period included in calculating the Labor Cost
Amount, but not to include any straight time or overtime payments for hours
worked. The definition of the Labor Cost Amount shall not include Independence
Week after it ceases to be paid under the applicable collective bargaining
agreement.
     Section 1.106 “Information” shall have the meaning ascribed to such term in
section 5.06 of this Agreement.
     Section 1.107 “Initial Payment Date” shall mean the later of the Effective
Date and January 2, 2008.
     Section 1.108 “Initial Sale Proceeds” shall mean the amount of the Sale
Proceeds from the sale of each of the Sale Businesses calculated as of the
Closing Date without taking into account any post-closing adjustments.
     Section 1.109 “Intellectual Property Contracts Transfer Agreement” shall
have the meaning ascribed to such term in section 5.01(a)(ix) of this Agreement.
     Section 1.110 “Intellectual Property License Agreement” shall have the
meaning ascribed to such term in section 5.01(a)(x) of this Agreement.

MRA-13



--------------------------------------------------------------------------------



 



     Section 1.111 “Intellectual Property Transfer Agreement” shall have the
meaning ascribed to such term in section 5.01(a)(xi) of this Agreement.
     Section 1.112 “Interiors Advance” shall have the meaning ascribed to such
term in section 4.04(c)(i) of this Agreement.
     Section 1.113 “Invoice Delivery Date” shall mean (a) December 1, 2007 for
the Interiors Advance, the Sandusky Advance and the Steering Advance; (b) 5 days
prior to any Closing Date for payments owing under subsection 4.04(b)(i) or
(b)(ii), (c)(ii), (d)(i) or (ii), (e)(ii), (f)(i) or (ii) or (g)(iii); and
(c) 30 days after the end of each calendar year for adjustments under
4.04(g)(ii).
     Section 1.114 “IP License” shall mean the intellectual property license
agreement between Delphi and GM, dated as of September 6, 2007.
     Section 1.115 “IUE-CWA” shall mean the International Union of Electronic,
Electrical, Salaried, Machine and Furniture Workers-Communication Workers of
America and its applicable local unions.
     Section 1.116 “IUE-CWA Business” shall have the meaning ascribed to such
term in section 3.01(c).
     Section 1.117 “IUE-CWA Keep Facilities” shall mean the Brookhaven Facility,
the Clinton Facility, and the Warren Facility.
     Section 1.118 “IUE-CWA MOU” shall mean the IUE-CWA-Delphi-GM Memorandum of
Understanding - Delphi Restructuring, entered into as of August 5, 2007, as
approved by the Bankruptcy Court on August 16, 2007, among the IUE-CWA, Delphi,
and GM, and all attachments thereto and the IUE-Delphi National Agreement
referenced therein as modified.
     Section 1.119 “IUOE MOUs” shall mean the “IOUE Local 18S-Delphi-GM
Memorandum of Understanding — Delphi Restructuring,” the “IUOE Local
101S-Delphi-GM Memorandum of Understanding - Delphi Restructuring,” and the
“IUOE Local 832S-Delphi-GM Memorandum of Understanding — Delphi Restructuring,”
all entered into as of August 1, 2007, as approved by the Bankruptcy Court on
August 16, 2007, by and among Delphi, GM, and the IUOE, including all
attachments and exhibits thereto and all IUOE-Delphi collective bargaining
agreements referenced therein as modified.
     Section 1.120 “Jury Duty” shall mean cash paid by Delphi for paid time off
for specified periods of jury duty, pursuant to the applicable collective
bargaining agreement, to hourly employees for the time period included in
calculating the Labor Cost Amount.
     Section 1.121 “Kettering Facility” shall mean the facility located at 2000
Forrer Boulevard, Kettering, Ohio 05420.
     Section 1.122 “Kokomo Facility” shall mean the facility located at 1800
East Lincoln, Kokomo, Indiana 46904.

MRA-14



--------------------------------------------------------------------------------



 



     Section 1.123 “Labor Cost Amount” shall mean Delphi’s aggregate expense for
the Labor Cost Line Items attributable to all hourly employees (including
temporary employees, inactive employees, employees on layoff or leaves or in
JOBs banks, but excluding PRP Employees) of Delphi at all Delphi facilities for
which Delphi is eligible to receive the labor reimbursement pursuant to section
4.01 hereof during any period referred to in section 4.01(c) hereof; provided,
however, that cash expenditures or accruals for Profit Sharing shall not be
included in calculations of the Labor Cost Amount for periods after the Red
Circle Period; provided further that with respect to any facility at which
production for GM and GM’s direct and indirect tiered suppliers ceases after
October 1, 2007, beginning twenty (20) calendar days after the termination of GM
production at any facility for which Delphi is receiving a labor subsidy under
section 4.01 hereof, no cash expenditures other than for Supplemental
Unemployment Benefits, Severance, and PAYGO Health Care (but only in respect of
those hourly employees at such facility who are receiving Supplemental
Unemployment Benefits) shall be included in calculations of the Labor Cost
Amount in respect of such facility; provided further that if Delphi has not
obtained GM’s consent in writing prior to hiring any hourly employees at UAW
Keep Sites after April 5, 2007 (which consent shall not be unreasonably
withheld), then cash expenditures or accruals for any hourly employee hired by
Delphi after April 5, 2007, at UAW Keep Sites shall not be included in
calculations of the Labor Cost Amount for any periods unless (a) GM later
consents in writing to any such hiring, which consent shall not be unreasonably
withheld, and (b) with respect to any temporary employee who is converted to
permanent employment status, Delphi has notified GM in writing as soon as
practicable after Delphi’s receipt of a request from the applicable union to
convert such temporary employee to permanent employment status, but in no event
later than two (2) weeks prior to the date such proposed conversion would occur;
and, provided further, that in the event Delphi fails to seek GM’s consent to
the hiring of temporary employees at UAW Keep Facilities, cash expenditures and
accruals for such hourly temporary employees shall be included in the
calculations of the Labor Cost Amount. In the absence of GM’s written consent,
no amount shall be included in the Labor Cost Amount that is based on an
increase in benefits or payment rates or requirements over those required by the
terms of the applicable collective bargaining agreements (as modified by the
applicable Labor MOU) in effect as of the Effective Date. Although it is the
intent of the Parties that the Labor Cost Amount be based on cash cost, the
Parties recognize that for administrative ease expenses or accruals are used
instead of cash cost in some instances to measure certain of the Labor Cost Line
Items. The Parties believe that amounts calculated based on expense or the
accrual method should equal amounts calculated based on a cash method within a
period not to exceed one (1) year. If either Party determines that these amounts
do not equal each other within a period not to exceed one (1) year, the Parties
shall consult to reach a mutually agreeable resolution to effect the intent of
the Parties.
     Section 1.124 “Labor Cost Line Items” shall mean Active Basic Life
Insurance, Straight Time, COLA, Overtime Premium, Night Shift Premium,
Independence Week, Vacation, Holiday, Bereavement Leave, Jury Duty, Military
Leave, Profit Sharing, Suggestion Awards, Performance Bonus, Employer Taxes,
Applicable Workers’ Compensation, PAYGO Health Care, Supplemental Unemployment
Benefits, Severance, Disability/Sickness & Accident, Administrative Costs —
National Benefit Center, 401(k) matching, Training and Legal, and any other
items that the Parties may mutually agree upon in writing (which may include
grievance financial settlements) in order to reflect their intent that Delphi’s
Labor Cost Amount at Delphi facilities for which Delphi is entitled to receive a
subsidy based on the Labor Cost Amount under

MRA-15



--------------------------------------------------------------------------------



 



section 4.01 be capped at $26 per hour (subject to certain exclusions from the
cost line items); provided, however, that Supplemental Unemployment Benefits
(including any PAYGO Health Care associated therewith) and Severance shall not
be included with respect to any of the Wind-down Facilities or Footprint
Facilities.
     Section 1.125 “Labor MOUs” shall mean the UAW MOU, the IUE-CWA MOU, the USW
MOUs, the IAM MOU, the IBEW MOUs, and the IUOE MOUs, collectively.
     Section 1.126 “Laurel Facility” shall mean the facility located at 1 Thames
Avenue, Laurel, Mississippi 39440.
     Section 1.127 “Lockport Facility” shall mean the facility located at 200
Upper Mountain Road, Lockport, New York 14094.
     Section 1.128 “Master Separation Agreement” shall have the meaning ascribed
to such term in section 5.01(a)(i) of this Agreement.
     Section 1.129 “Military Leave” shall mean cash paid by Delphi for paid time
off for specified periods of military duty, pursuant to the applicable
collective bargaining agreement, to hourly employees included in the calculation
of Labor Cost Amount for the time period included in calculating the Labor Cost
Amount.
     Section 1.130 “Milwaukee E&C Facility” shall mean the south part of the
facility located at 7929 South Howell Avenue, Oak Creek, Wisconsin 53154, which
is dedicated to production of catalytic converters.
     Section 1.131 “Milwaukee E&S Facility” shall mean the north part of the
facility located at 7929 South Howell Avenue, Oak Creek, Wisconsin 53154, which
is dedicated to production of control modules (body, engine, powertrain and
transmission) and other miscellaneous Component Parts.
     Section 1.132 “MNS-2 Payment” shall mean GM’s monthly payment to the Delphi
Parties pursuant to GM’s Multilateral Netting System.
     Section 1.133 “Moraine Facility” shall mean the facility located at 3535
Kettering Boulevard, Moraine, Ohio 45439.
     Section 1.134 “Needmore Road Facility” shall mean the facilities located at
(i) 3100 Needmore Road, Ohio 45414 and (ii) 1515 Cincinnati Street, Dayton, Ohio
45408.
     Section 1.135 “Net Working Capital” shall mean the sum of accounts
receivable and inventory less accounts payable.
     Section 1.136 “Night Shift Premium” shall mean cash paid by Delphi for the
shift premium, pursuant to the applicable collective bargaining agreement, to
hourly employees for the time period included in calculating the Labor Cost
Amount, for working on specified shifts.

MRA-16



--------------------------------------------------------------------------------



 



     Section 1.137 “Non-GM Business” shall mean, during any given time period,
the aggregate net sales, across all the UAW Keep Facilities, that are not
attributable to GM or GM’s direct and indirect tiered suppliers.
     Section 1.138 “Non-Income Tax Indemnification Agreement” shall have the
meaning ascribed to such term in section 5.01(a)(v) of this Agreement.
     Section 1.139 “OE” shall mean original equipment.
     Section 1.140 “OE Parts" shall mean original equipment parts.
     Section 1.141 “Olathe Facility” shall mean the facility located at 400 West
Dennis Avenue, Olathe, Kansas 66061.
     Section 1.142 “Option Designee” shall have the meaning ascribed to such
term in section 4.06(a) hereof.
     Section 1.143 “Outstanding GM Purchase Order” shall have the meaning
ascribed to such term in section 3.01(a) of this Agreement.
     Section 1.144 “Overtime Premium” shall mean cash paid by Delphi for the
overtime premium, pursuant to the applicable collective bargaining agreement, to
hourly employees for the time period included in calculating the Labor Cost
Amount.
     Section 1.145 “Paid Pre-Effective Date Subsidy” shall have the meaning
ascribed to such term in section 4.01(b)(i) of this Agreement.
     Section 1.146 “Party” or “Parties” shall have the meanings ascribed to such
terms in the Preamble of this Agreement.
     Section 1.147 “PAYGO Health Care” shall mean health care accrual expenses
related to Delphi’s applicable collective bargaining agreements, during the time
period included in calculating the Labor Cost Amount for hourly employees.
     Section 1.148 “Performance Bonus” shall mean cash paid by Delphi for the
additional pay based on qualified earnings, pursuant to the applicable
collective bargaining agreement, to hourly employees included in the calculation
of Labor Cost Amount for the time period included in calculating the Labor Cost
Amount.
     Section 1.149 “Permitted Encumbrance” shall mean: (i) security interests
relating to vendor tooling arising in the ordinary course of business and not
delinquent; (ii) any Encumbrance that may be created by or on behalf of GM, its
affiliates or the Business Optionee; (iii) in relation to real property:
(a) Encumbrances relating to any current real estate or ad valorem taxes or
assessments not yet delinquent or being contested in good faith by appropriate
proceedings; provided that Delphi provides GM with a specific indemnity with
respect to such taxes or assessments; (b) mechanic’s, materialmen’s, laborer’s
and carrier’s liens and other similar liens arising by operation of law or
statute in the ordinary course of business for obligations which are not
delinquent and which will be paid or discharged prior to the Business Closing
Date

MRA-17



--------------------------------------------------------------------------------



 



in the ordinary course of business; (c) matters which an ALTA survey, or a
similar survey in any other country, would disclose (other than the failure of
the applicable Business Optionee to own the relevant real property); (d) rights
of the public and adjoining property owners in streets and highways abutting and
adjacent to the real property; (e) easements, covenants, restrictions and other
encumbrances of public record (provided that in the event any such Encumbrance
relates to a sum owed, the applicable Business Optionor shall indemnify GM and
the applicable Business Optionee against any costs or expenses arising
therefrom); and (f) such other Encumbrances, the existence of which, in the
aggregate, would not materially interfere with or materially affect the use of
the respective underlying asset to which such Encumbrances relate as used on the
Business Closing Date; and (iv) in the case of equity interests in the joint
venture companies, restrictions contained in the joint venture agreement,
shareholders agreement or related agreements affecting such equity interests.
     Section 1.150 “Person” shall mean any individual, corporation, partnership,
limited partnership, joint venture, limited liability company, association,
trust, business trust, government, governmental subdivision, or other entity of
any type whatsoever.
     Section 1.151 “Petition Date” shall mean, as applicable, (a) October 8,
2005 with respect to those Debtors which filed their petitions for
reorganization relief in the Bankruptcy Court on such date or (b) October 14,
2005 with respect to those Debtors which filed their petitions for
reorganization relief in the Bankruptcy Court on such date.
     Section 1.152 “Plan” shall mean the chapter 11 plan of reorganization
proposed by the Debtors in the Chapter 11 Cases, the terms of which are
acceptable to GM, which was filed with the Bankruptcy Court on September 6,
2007, and to which this Agreement is attached as Plan Appendix 7.20(a).
     Section 1.153 “Possessor” shall have the meaning ascribed to such term in
section 5.06 of this Agreement.
     Section 1.154 “Pre-Effective Date Subsidy Statement” shall have the meaning
ascribed to such term in section 4.01(b)(i) of this Agreement.
     Section 1.155 “Price Down Arrangements” shall have the meaning ascribed to
such term in section 3.03(a) of this Agreement.
     Section 1.156 “Prior Relationship” shall have the meaning ascribed to such
term in section 5.06 of this Agreement.
     Section 1.157 “Production Cash Burn” for each facility shall mean, during a
given period of time, the sum of all cash expenditures and, to the extent
expressly indicated on Exhibit 4.02(b) hereto, accrued expenses by Delphi at any
Support Facility for items marked “Included” on Exhibit 4.02(b) hereto less net
sales attributable to such Support Facility (for the avoidance of doubt, any
cash expenditures or accruals by Delphi for items marked as “Excluded” on
Exhibit 4.02(b) hereto shall not be included in the calculation of Production
Cash Burn); provided, however, that, sixty (60) calendar days after the
termination of GM production at a Support Facility, Production Cash Burn for
such Support Facility shall mean the sum of all cash expenditures by Delphi
attributable to hourly employees (including temporary employees, but

MRA-18



--------------------------------------------------------------------------------



 



excluding PRP Employees) of Delphi at such Support Facility for Severance,
Supplemental Unemployment Benefits, and PAYGO Health Care (but only, in the case
of PAYGO Health Care, in respect of those hourly employees at such Support
Facility who are receiving Supplemental Unemployment Benefits during such
period), if such sum is less than what Production Cash Burn would be for such
Support Facility using the calculation described in the first clause of this
sentence. With respect to the Flint East Facility, each invoice for Production
Cash Burn shall exclude costs associated with warranty and recall, and costs in
excess of $25,000 per month associated with quality issues and plant disruptions
related to quality. As set forth on Exhibit 4.02(b) hereto, with respect to the
Flint East Facility, Production Cash Burn shall include an additional payment
equal to 6.5% of revenue derived from sale of VIDs manufactured for GM at the
Flint East Facility. As set forth in Exhibit 4.02(b) hereto, for the purposes of
determining Production Cash Burn, overhead shall be deemed to be a fixed 2.25%
of net sales for all Support Facilities except for the Flint East Facility, the
Sandusky Facility, the Saginaw Steering Facility, the Adrian Facility, and the
Athens Facility where overhead shall be deemed to be 5.0% of net sales. As set
forth in Exhibit 4.02(b) hereto, overhead shall be substituted for SG&A and
allocated items which are marked “excluded-captured in % of sale” in
Exhibit 4.02(b) hereof.
     Section 1.158 “Profit Sharing” shall mean cash payments for Profit Sharing
paid pursuant to the applicable collective bargaining agreement, to hourly
employees.
     Section 1.159 “Proposed Purchaser” shall have the meaning set forth in
Section 4.06(a)(xiv) of this Agreement.
     Section 1.160 “PRP Employees” shall mean all employees of Delphi who are
participating in a pre-retirement program under any Delphi attrition program.
     Section 1.161 “Red Circle Period” shall mean the period from October 1,
2006 through September 14, 2007.
     Section 1.162 “Reimbursement Adjustment Amount” shall mean the difference
between the Applicable Labor Reimbursement Percentage of Excess Labor Costs for
each calendar year and the Actual Applicable Labor Reimbursement Percentage of
Excess Labor Costs for such calendar year.
     Section 1.163 “Related Parties” shall have the meaning ascribed to such
term in section 5.06 of this Agreement.
     Section 1.164 “Requestor” shall have the meaning ascribed to such term in
section 5.06 of this Agreement.
     Section 1.165 “Restructuring Dispute” shall mean one or more defaults or
disputes between GM and any of the Debtors in which (i) the aggregate amount in
controversy (including the monetary value or impact of any injunctive relief)
exceeds $500,000 (five hundred thousand dollars) and (ii) the claims asserted
require the application or construction of this Agreement or the provisions of
the Plan relating to the subject matter of this Agreement. By way of
clarification, it is not intended by the Parties that the term Restructuring
Dispute shall include commercial disputes that arise in the ordinary course of
business with respect to the various

MRA-19



--------------------------------------------------------------------------------



 



current and future contracts pursuant to which any of the Delphi Parties
supplies components, component systems, goods, or services to any of the
GM-Related Parties.
     Section 1.166 “Retained Liabilities” shall have the meaning ascribed to
such term on Exhibit 1.166 to this Agreement.
     Section 1.167 “Retention Period” shall mean ten (10) years from the
Contribution Date, or for any longer period as may be required by any government
agency, litigation (including applicable “Litigation Holds”), law, regulation,
audit, or appeal of taxes, tax examination, or the expiration of the periods
described in section 5.07(a) hereof, where applicable.
     Section 1.168 “Rochester Facility” shall mean the facility located at 1000
Lexington Avenue, Rochester, New York 14606.
     Section 1.169 “Saginaw E&C Assets” shall mean the Saginaw E&C Facility and
the manufacturing equipment, test and development equipment, and other personal
property which is owned by DAS LLC and located at the Saginaw E&C Facility that
is necessary for the production of Component Parts for GM (excluding the assets
identified on Exhibit 1.169 and any inventory).
     Section 1.170 “Saginaw E&C Facility” shall mean the facility located at
2328 East Genesee, Saginaw, Michigan 48601.
     Section 1.171 “Saginaw Steering Facility” shall mean the facility located
at 3900 East Holland Road, Saginaw, Michigan 48601.
     Section 1.172 “Sale Businesses” shall mean the Global Interiors & Closures
Business, the Global Steering Business and the Sandusky Business, and “Sale
Business” shall mean any of the Sale Businesses individually.
     Section 1.173 “Sale Facility” or “Sale Facilities” shall mean the Adrian
Facility, the Athens Facility, the Saginaw Steering Facility, and the Sandusky
Facility.
     Section 1.174 “Sale Proceeds” shall mean the gross amount received from a
third party purchaser for the purchase of any of the Sale Businesses, whether as
a going concern or an asset sale, in whole or in part, whether through cash,
promissory note, assumption of indebtedness or other valuable consideration,
less reasonable amounts actually paid by Delphi for break-up fees or expense
reimbursement payments and a success fee for Delphi’s investment banker.
     Section 1.175 “Sandusky Advance” shall have the meaning ascribed to such
term in section 4.04(e)(i) of this Agreement.
     Section 1.176 “Sandusky Business” shall mean the properties, assets,
rights, titles and interests owned by Delphi and its Affiliates that are
primarily used or held for use in the wheel bearings business conducted at the
Sandusky Facility, including without limitation, the following assets, to the
extent used primarily in, or primarily related to, such business: the Sandusky
Facility, all personal property, inventory, contracts, administrative assets,
permits, intellectual property used primarily in the bearings business which is
operated at the Sandusky Facility,

MRA-20



--------------------------------------------------------------------------------



 



technical documentation, goodwill, interests in all joint ventures, if any, and
any sale proceeds received or due with respect to a sale of any of the foregoing
(excluding de minimis asset sales and sales in the ordinary course of business,
including sales of surplus and obsolete machinery and equipment), but excluding:
(A) third party assets, including customer bailed assets such as tooling,
dunnage, dies and molds, (B) Delphi corporate trademark rights (other than a
transitional license to use any trademarks to the extent contained in tooling,
molds, equipment, inventory or other stock on hand) and intellectual property
which is not used primarily in connection with such business (subject to the
non-exclusive license to use such intellectual property described in section
4.06(a)(viii)), (C) cash, cash equivalents and accounts receivable,
(D) corporate insurance policies, (E) books and records that are required to be
retained by law; provided that, subject to applicable legal requirements, GM and
the applicable Business Optionee shall have access at all times to such books
and records and such books and records will be retained and not destroyed
without providing GM or the applicable Business Optionee with a reasonable
opportunity to obtain them, (F) claims related to excluded assets and Retained
Liabilities, (G) tax returns, refunds, credits, prepayments and deferred tax
assets; provided that in no event shall a Business Optionee or GM be required to
make a payment to Delphi or a Business Optionor with respect to any of the
foregoing other than providing to Delphi any tax refunds received by GM or the
Business Optionee with respect to taxes paid by Delphi or any of its Afilliates,
(H) assets used in common Delphi services (including, without limitation,
accounting, insurance, IT, tax, legal, etc.) primarily used in connection with
such business, (I) pooled vehicles and vehicles under Delphi’s corporate vehicle
program, (J) personnel records other than transferable records relating to
transferred employees; provided that, subject to applicable legal requirements,
GM and the applicable Business Optionee shall have access at all times to such
records and such records will be retained and not destroyed without providing GM
or the applicable Business Optionee with a reasonable opportunity to obtain
them, (K) material subject to an attorney-client privilege which has not been
waived or otherwise invalidated, (L) pension assets associated with Retained
Liabilities, and (M) manufacturing assets at Cadiz, Spain.
     Section 1.177 “Sandusky Facility” shall mean the facility located at 2509
Hayes Avenue, Sandusky, Ohio 44870.
     Section 1.178 “Separation Costs” shall mean costs incurred by Delphi as a
direct consequence of the sale of the Sale Businesses for information technology
separation costs and also unrecovered transition costs and unrecovered
restructuring costs related to the sale of the Global Interiors & Closures
Business, in an amount equal to $74 million and as more fully described on
Exhibit 1.178 to this Agreement; provided, however, that Separation Costs shall
be reduced by any amounts associated with line items on Exhibit 1.178 which the
buyer specifically agrees to pay.
     Section 1.179 “SEPO” shall have the meaning ascribed to such term in
section 5.11(a) of this Agreement.
     Section 1.180 “Settlement Agreement” shall mean the Global Settlement
Agreement, dated September 6, 2007, by and between Delphi, on behalf of itself
and certain of its subsidiaries and Affiliates, and GM.

MRA-21



--------------------------------------------------------------------------------



 



     Section 1.181 “Severance” shall mean (x) for purposes of section 4.01
hereof, cash paid by Delphi for Severance Payments as specified in the workforce
transition provisions of the Labor MOUs to hourly employees for the time period
included in calculating the Labor Cost Amount, and (y) for purposes of section
4.02 hereof, cash paid by Delphi for Severance Payments as specified in the
workforce transition provisions of the Labor MOUs to hourly employees for the
time period included in calculating the Production Cash Burn.
     Section 1.182 “Standard GM Terms” shall mean the GM Terms and Conditions as
revised in September 2004.
     Section 1.183 “Straight Time” shall mean cash paid by Delphi for the base
wage, pursuant to the applicable collective bargaining agreement, to hourly
employees for the time period included in the calculating Labor Cost Amount.
     Section 1.184 “Steering Advance” shall have the meaning ascribed to such
term in section 4.04(g) of this Agreement.
     Section 1.185 “Suggestion Awards” shall mean cash paid by Delphi during the
time period included in calculating the Labor Cost Amount, for cost savings
ideas submitted under the applicable suggestion plan program, pursuant to the
applicable collective bargaining agreement, to hourly employees included in the
calculation of Labor Cost Amount.
     Section 1.186 “Supplemental Unemployment Benefits” shall mean (x) for
purposes of section 4.01 hereof, cash payments made by Delphi in lieu of
straight time wages to hourly employees on layoff from Delphi and other
applicable benefits, pursuant to the applicable collective bargaining agreement,
for the time period included in calculating the Labor Cost Amount, and (y) for
purposes of section 4.02 hereof, cash payments made by Delphi in lieu of
straight time wages to hourly employees on layoff from Delphi, pursuant to the
applicable collective bargaining agreement, for the time period included in
calculating the Production Cash Burn.
     Section 1.187 “Support End Date” shall mean the date that is the earlier of
(x) the later of sixty (60) calendar days after the termination of GM production
at the applicable facility or the last date on which Delphi makes any cash
expenditure for any Severance, Supplemental Unemployment Benefits, or PAYGO
Health Care (but only in respect of those hourly employees at such facility who
are receiving Supplemental Unemployment Benefits) in respect of such facility,
or (y) the date that responsibility for the operation of future production at
such facility is transferred to any party other than Delphi and no bargaining
unit employees at such facility remain as Delphi employees; provided, however,
that no Support End Date shall be later than December 31, 2015.
     Section 1.188 “Support Facilities” shall have the meaning set forth in
section 4.02(a) of this Agreement.
     Section 1.189 “Support Period” shall have the meaning set forth in section
4.02(a) of this Agreement.

MRA-22



--------------------------------------------------------------------------------



 



     Section 1.190 “Tooling” shall have the meaning ascribed to such term in
section 7.07(a) hereof.
     Section 1.191 “Trademark and Trade Name Agreement” shall have the meaning
ascribed to such term in section 5.01(a)(viii) of this Agreement.
     Section 1.192 “Training and Legal” shall mean accrual expenses associated
with national, local and health and safety (training funds) and all legal
related cash flows as applicable (legal funds), as identified in the applicable
collective bargaining agreement, to hourly employees for the time period
included in calculating the Labor Cost Amount. The definition of the Labor Cost
Amount shall not include Training and Legal Funds cost after it ceases to be
paid under the applicable collective bargaining agreement.
     Section 1.193 “Transformation Plan” shall have the meaning ascribed to such
term in the Recitals of this Agreement.
     Section 1.194 “UAW” shall mean collectively the International Union, United
Automobile, Aerospace and Agricultural Implement Workers of America and its
applicable local unions.
     Section 1.195 “UAW Footprint Facilities” shall mean the Flint East
Facility, the Needmore Road Facility, and the Saginaw E&C Facility.
     Section 1.196 “UAW Keep Business” shall have the meaning ascribed to such
term in section 3.01(c).
     Section 1.197 “UAW Keep Facilities” shall mean the Grand Rapids Facility,
the Kokomo Facility, the Lockport Facility, and the Rochester Facility.
     Section 1.198 “UAW MOU” shall mean the “UAW-Delphi-GM Memorandum of
Understanding — Delphi Restructuring” entered into as of June 22, 2007, as
approved by the Bankruptcy Court on July 19, 2007, by and among Delphi, GM, and
the UAW, including all attachments and exhibits thereto and the UAW-Delphi
National Agreement referenced therein as modified.
     Section 1.199 “UAW Sale Business” shall have the meaning ascribed to such
term in section 3.01(c).
     Section 1.200 “UAW Wind-down Facilities” shall mean the Anderson Facility,
the Columbus Facility, the Coopersville Facility, the Fitzgerald Facility, the
Flint West Facility, the Laurel Facility, the Milwaukee E&C Facility, the
Milwaukee E&S Facility, the Olathe Facility, and the Wichita Falls Facility.
     Section 1.201 “Unrecovered Separation Costs” shall mean any portion of the
Separation Costs not previously recovered by Delphi from Sale Proceeds, reducing
as the Separation Costs are recovered by Delphi from Sale Proceeds in accordance
with the provisions of section 4.04.

MRA-23



--------------------------------------------------------------------------------



 



     Section 1.202 “Unsold Business” shall have the meaning set forth in
Section 4.06(a)(i) of this Agreement.
     Section 1.203 “USW” shall mean collectively the United Steelworkers of
America and its local unions which represent Delphi employees.
     Section 1.204 “USW MOUs” shall mean collectively the “USW- GM-Delphi
Memorandum of Understanding — Vandalia Operations and Special Attrition Program”
and the “USW-GM-Delphi Memorandum of Understanding — Home Avenue Operations and
Special Attrition Program,” each entered into as of August 16, 2007, as approved
by the Bankruptcy Court on August 29, 2007, by and among Delphi, GM, and the
USW, including all attachments and exhibits thereto and all USW-Delphi
collective bargaining agreements referenced therein as modified.
     Section 1.205 “Vacation” shall mean cash paid by Delphi during the time
period included in calculating the Labor Cost Amount for paid vacation time off,
pursuant to the applicable collective bargaining agreement, to hourly employees.
     Section 1.206 “Vandalia Facility” shall mean the facility located at 250
Northwoods Boulevard, Vandalia, Ohio 45377.
     Section 1.207 “Warranty Settlement Agreement” shall mean the Warranty,
Settlement and Release Agreement and Covenant Not to Sue between Delphi and GM,
dated as of August 14, 2007.
     Section 1.208 “Warren Facility” shall mean the eight (8) facilities located
at the following locations: (i) Larchmont & North River Road, Warren, Ohio
44483; (ii) 5245 South Prospect Street, Rootstown, Ohio 44266; (iii) 500 West
Main Street, Cortland, Ohio 44410; (iv) 4551 Research Parkway, Education Drive,
Warren, Ohio 44483; (v) 408 Dana Street, Warren, Ohio 44483; (vi) 3400 Acropark
Drive, Vienna, Ohio 44473; (vii) Griswold Street & Paige Avenue, Warren, Ohio
44483; and (viii) 650 Mondial Parkway, Streetboro, Ohio 44241.
     Section 1.209 “Wichita Falls Facility” shall mean the facility located at
8600 Central Freeway North, Wichita Falls, Texas 76305.
     Section 1.210 “Wind-down Facilities” shall mean the Anaheim Facility, the
Anderson Facility, the Columbus Facility, the Coopersville Facility, the
Fitzgerald Facility, the Flint West Facility, the Home Avenue Facility, the
Laurel Facility, the Milwaukee E&C Facility, the Milwaukee E&S Facility, the
Moraine Facility, the Olathe Facility, and the Wichita Falls Facility.

MRA-24



--------------------------------------------------------------------------------



 



ARTICLE II
CERTAIN EXHIBITS TO BE FILED UNDER SEAL
     Section 2.01 Identification of Exhibits to the Filed Under Seal.
          (a) The Parties agree that certain documents attached as exhibits
hereto contain sensitive and confidential business terms which, if publicly
disclosed, could detrimentally affect the Debtors or GM. Certain of these
documents contain detailed proprietary information describing certain aspects of
the business relationship between the Parties and the Parties believe these
documents contain sensitive and confidential information of a type not typically
disclosed to the public or made available in the automotive industry. Moreover,
certain of these documents contain confidentiality provisions which compel the
Parties to maintain the confidentiality of the terms of such agreements.
          (b) The Parties agree to use commercially reasonable efforts to obtain
approval by the Bankruptcy Court of an order authorizing the Parties to file the
following exhibits hereto under seal:

     
-
  Exhibit 1.23. Assumed Liabilities.
 
   
-
  Exhibit 1.166. Retained Liabilities.
 
   
-
  Exhibit 1.169. Excluded Saginaw Assets.
 
   
-
  Exhibit 1.178. Separation Costs.
 
   
-
  Exhibit 3.01(a). Price Down Arrangements and Related Matters.
 
   
-
  Exhibit 3.01(a)(i). Outstanding GM Purchase Orders.
 
   
-
  Exhibit 3.01(b). Recently Awarded Business.
 
   
-
  Exhibit 3.02. Contract Extensions.
 
   
-
  Exhibit 3.03(c). Changes in Manufacturing Location.
 
   
-
  Exhibit 3.07. New Business Awards.
 
   
-
  Exhibit 3.08(a). FOP Programs.
 
   
-
  Exhibit 3.08(b). First Opportunity Process.
 
   
-
  Exhibit 3.12. Sites Providing Product Identified in Exhibit 3.01(a) That Are
on New Business Hold As of August 29, 2007.
 
   
-
  Exhibit 4.02(b). Form of Monthly Invoice for the Aggregate Amount of the
Applicable Cash Burn Percentage of Production Cash Burn Incurred at all Support
Facilities.
 
   
-
  Exhibit 4.02(i). Letter from Bill Hurles, of GM, to Jeff Paprocki, of Delphi,
dated February 1, 2007.
 
   
-
  Exhibit 4.06(a)(xiv). Proposed Purchaser.

MRA-25



--------------------------------------------------------------------------------



 



ARTICLE III
REVENUE PLAN
     Section 3.01 Existing Agreements.
          (a) Unless otherwise expressly provided in this Agreement or the
Settlement Agreement, GM and DAS shall continue to honor the terms and
conditions of all existing GM Purchase Orders and other contractual agreements
with any of the Debtors (including long term and lifetime contracts and other
formal and verifiable agreements) in effect as of the Effective Date regarding
the purchase and supply of motor vehicle related components and component
systems (“Component Parts”), including all Component Parts that have been
awarded to a Debtor pursuant to an award letter issued by GM and not rejected by
a Debtor in writing within a commercially reasonable period of time not to
exceed ten (10) business days, regardless of whether the production of Component
Parts for such program has commenced (“Existing Agreements”); provided, however,
that certain Existing Agreements shall be subject to the price reductions
specified in Exhibit 3.01(a) to this Agreement. The term “Existing Agreements”
includes all GM Purchase Orders issued to a Debtor by GM on or before the
Effective Date that a Debtor has accepted in accordance with the Standard GM
Terms, regardless of whether a Debtor has formally accepted the applicable GM
Purchase Order in writing; provided, however, that “Existing Agreements” do not
include the GM Purchase Orders and award letters which a Debtor has, in writing,
rejected or otherwise declined to accept or which a Debtor has accepted subject
to conditions which remain outstanding (each an “Outstanding GM Purchase
Order”). Other than those purchase orders and award letters identified on
Exhibit 3.01(a)(i), neither GM nor Delphi is aware of any Outstanding GM
Purchase Orders. In the event that Outstanding GM Purchase Orders are identified
by either Party following the execution of this Agreement, GM and Delphi shall
cooperate to promptly resolve any disputes or open issues relating to such
Outstanding GM Purchase Order. In the event that the Parties are unable to
promptly resolve the disputes or open issues relating to such Outstanding GM
Purchase Order, then such matters shall be resolved in accordance with section
3.10 of this Agreement. On the Effective Date Delphi hereby rescinds, those
certain letters dated August 24, 2005, August 31, 2005 and March 31, 2006 along
with any amendments and related correspondence, regarding Delphi’s requirement
that all purchase order renewals and extensions be accepted in writing by
authorized Delphi executives in order to be binding on Delphi. Notwithstanding
anything to the contrary contained herein, the Parties acknowledge that pursuant
to section 7.03 of this Agreement all Existing Agreements shall be deemed
assigned to DAS and, unless otherwise requested by Delphi, and consented to by
GM, all GM Purchase Orders issued on or after the date hereof and before
September 14, 2015, including confirming GM Purchase Orders issued pursuant to
sections 3.02 and 3.03(c) of this Agreement and GM Purchase Orders issued in
connection with business awarded pursuant to sections 3.04 through 3.07 of this
Agreement, shall be issued to DAS.
          (b) The business covered by the Existing Agreements together with any
business awarded pursuant to sections 3.04 through 3.06 of this Agreement, any
business awarded pursuant to section 3.07 of this Agreement that shall be
produced at UAW Keep Facilities or IUE-CWA Keep Facilities, and the business set
forth on Exhibit 3.01(b) to this Agreement constitutes the “Booked Business.” On
and after the Effective Date, the initial price for Booked Business that is
subject to an Existing Agreement shall be the price set forth on the

MRA-26



--------------------------------------------------------------------------------



 



relevant GM Purchase Order or, if there is no GM Purchase Order, the relevant
award letter, all subject, as applicable, to section 3.03 below. The Existing
Agreements for Booked Business are, and the GM Purchase Orders issued in
connection with the Booked Business that is not yet subject to an Existing
Agreement shall be, binding contracts for the “Contract Term” as defined in
section 3.01(c) below.
          (c) The “Contract Term” for each Component Part manufactured at UAW
Keep Facilities, whether subject to an Existing Agreement or to be awarded under
section 3.04 or 3.07 below, is or shall be the life of the applicable program
(the “UAW Keep Business”). The “Contract Term” for each Component Part
manufactured at UAW Sale Facilities, whether subject to an Existing Agreement or
to be awarded under section 3.04 or 3.07 below, is or shall be the life of the
applicable program until each Sale Facility is sold (the “UAW Sale Business”).
Additionally, in no event shall either the UAW Keep Business or the UAW Sale
Business be subject to termination for convenience until after December 31, 2009
or such longer or shorter period expressly provided for in this Agreement,
including the exhibits to this Article III. The “Contract Term” for each
Component Part manufactured at IUE-CWA Keep Facilities, whether subject to an
Existing Agreement or awarded under section 3.05 or 3.07 below (the “IUE-CWA
Business”), is or shall be until October 12, 2011, and in any case shall not be
subject to termination for convenience until after December 31, 2009 or such
shorter or longer period expressly provided for in this Agreement, including the
exhibits to this Article III. The “Contract Term” for all other Booked Business
which is not UAW Keep Business, UAW Sale Business, or IUE-CWA Business is as set
forth in this Agreement, including the exhibits to this Article III, and if not
set forth in this Agreement, including the exhibits to this Article III, as set
forth in the applicable Existing Agreement or as negotiated by the Parties in
accordance with this Agreement.
     Section 3.02 Contract Extensions. GM and Delphi have negotiated extensions
of certain Existing Agreements as set forth on Exhibit 3.02 to this Agreement.
The applicable Existing Agreements are hereby amended to incorporate the terms
set forth on Exhibit 3.02 to this Agreement, and GM shall issue confirming
purchase orders to DAS in the course of GM’s normal business practices. To the
extent that any confirming purchase order fails to reflect the terms set forth
in Exhibit 3.02 to this Agreement or contains terms inconsistent with the terms
set forth in Exhibit 3.02 to this Agreement, the terms of this Agreement shall
control even if Delphi continues to ship the applicable Component Parts
following the issuance of the confirming purchase order.
     Section 3.03 Price Down Arrangements.
          (a) Subject to the terms and conditions of this Agreement, GM and
Delphi shall implement the price reductions specified on Exhibit 3.01(a) to this
Agreement (the “Price Down Arrangements”) upon the occurrence of the Effective
Date; provided, however, that on the Effective Date, Delphi shall make a payment
to GM via wire transfer in immediately available funds in the amount of
$75,000,000 (seventy five million dollars), which amount is estimated to be
equal to the total of all Price Down Arrangements that GM would have received
prior to the Effective Date had such Price Down Arrangements been implemented on
the later of (x) January 1, 2007 or (y) such other date, if any, set forth on
Exhibit 3.01(a) to this Agreement for the initial implementation of such price
reductions (the “Estimated Payment Amount”).

MRA-27



--------------------------------------------------------------------------------



 



          (i) Immediately following the Effective Date, the part number price
changes associated with the Price Down Arrangements shall be activated within
both the GM accounts payable system and the Delphi accounts receivable system.
This activation will yield retroactive payment and billing adjustment detail
that shall be shared by the Parties no later than the end of the month following
the Effective Date.
          (ii) The subsequent MNS-2 payment due from GM to Delphi will capture
the full impact of the Price Down Arrangements for the applicable prior periods
(the “Actual Adjustment”) and, as such, will reduce the amount of the MNS-2
payment otherwise due from GM to Delphi by the amount of the Actual Adjustment.
To ensure that Delphi receives full credit for the payment of the Estimated
Payment Amount, GM shall reverse (i.e., credit) the amount of the Estimated
Payment Amount within the GM accounts payable system to offset the Actual
Adjustment, resulting in a net debit or credit, as appropriate, to the amount of
the MNS-2 payment that is equal to the difference between the Actual Adjustment
and the Estimated Payment Amount.
          (iii) GM and Delphi shall continue to reconcile the detail associated
with the Actual Adjustment with a target completion date for such reconciliation
of fifteen (15) days following the MNS-2 payment date on which the above
described adjustment was made. Should a dispute arise regarding the amount of
the Actual Adjustment that cannot be resolved within a commercially reasonable
period of time, at either Party’s election, such dispute shall be resolved in
accordance with section 3.10 of this Agreement.
          (b) The Price Down Arrangements which are calculated on a percentage
basis are intended to create annualized savings in the amount of the applicable
percentage as set forth in Exhibit 3.01(a) to this Agreement. For example, a
Price Down Arrangement of two percent (2%) implemented on July 1 of a given year
for a Component Part with a price on June 30 of the same given year of one
hundred dollars ($100.00) will result in a new price on July 1 of ninety-eight
dollars ($98.00) for such Component Part. (The foregoing example assumes that
the pricing for the subject Component Part does not include any price escalation
related to raw material price increases.) Such percentage-based Price Down
Arrangements shall apply uniformly on a product-by-product basis unless
otherwise noted in Exhibit 3.01(a) to this Agreement. The actual percentage of
savings may vary from that set forth in Exhibit 3.01(a) to this Agreement based
on volume and product mix. For those Price Down Arrangements calculated based on
part number level unit price changes, as opposed to a percentage basis (as noted
on Exhibit 3.01(a) to this Agreement), the specific price basis reductions shall
control over the percentage specified in Exhibit 3.01(a) to this Agreement. For
Component Parts where metal escalation is utilized, applicable Price Down
Arrangements shall be applied using standard practices, whereby the price
reductions are calculated from the base prices excluding those metals subject to
escalation provisions.
          (c) Where specifically provided in Exhibit 3.01(a), DAS shall honor
the price reductions provided for in Existing Agreements (the “Contractual
Savings”) in addition to the applicable Price Down Arrangements. In addition,
for each Component Part that is not identified

MRA-28



--------------------------------------------------------------------------------



 



in Exhibit 3.01(a), DAS shall honor the Contractual Savings with respect to each
such Component Part. GM is not entitled to receive, and shall not request or
require, directly or indirectly, additional price reductions from DAS for the
Component Parts identified in Exhibit 3.01(a) to this Agreement; provided,
however, that GM is entitled to receive additional price reductions in
connection with (i) technical, engineering and other cost savings initiatives in
accordance with the terms of the Existing Agreements (other than those
technical, engineering and cost savings initiatives identified on
Exhibit 3.01(a) to this Agreement), and (ii) changes in manufacturing location
(other than the changes in manufacturing locations identified on Exhibit 3.03(c)
to this Agreement). DAS is entitled to receive price increases from GM for the
Component Parts in connection with technical and engineering initiatives in
accordance with the terms of Existing Agreements. Notwithstanding the foregoing,
commercial discussions regarding directed-buy components shall be handled in the
ordinary course of business between the Parties.
          (d) Other than as specifically identified on Exhibit 3.01(a), GM is
not entitled to receive, and shall not request or require, directly or
indirectly, price reductions from Delphi for any Component Parts manufactured at
any of the Wind-down Facilities.
          (e) The applicable Existing Agreements are hereby amended to
incorporate the Price Down Arrangements, and GM shall use commercially
reasonable efforts to issue confirming purchase orders for currently impacted GM
Purchase Orders within thirty (30) days of the Effective Date. Confirming
purchase orders for future Price Down Arrangements shall be issued by GM in the
course of GM’s normal business practices. To the extent that any confirming
purchase order fails to reflect the terms set forth in Exhibit 3.01(a) to this
Agreement or contains terms inconsistent with the terms set forth in
Exhibit 3.01(a) to this Agreement, the terms of this Agreement shall control
even if DAS continues to ship the applicable Component Parts following the
issuance of the confirming purchase order.
     Section 3.04 New Business Awards at UAW Facilities. GM has agreed to award
to Delphi certain new business under the terms identified in Exhibits A and A-1
of the UAW MOU, which is incorporated herein by reference, for production at the
applicable UAW Facilities referenced therein. Consistent with the UAW MOU,
Delphi shall place and keep all programs awarded to UAW Keep Facilities pursuant
to this section 3.04 at the applicable UAW Keep Facilities for the lifetime of
such programs.
     Section 3.05 New Business Awards at IUE-CWA Facilities. GM has agreed to
award to Delphi certain new business under the terms identified in Exhibits A
and A-1 of the IUE-CWA MOU, which is incorporated herein by reference, for
production at the applicable IUE-CWA Facilities referenced therein. Consistent
with the IUE-CWA MOU, Delphi shall place and keep all programs awarded to
IUE-CWA Keep Facilities pursuant to this section 3.05 at the applicable IUE-CWA
Keep Facilities until October 12, 2011 or such later date as is set forth in
Exhibit 3.01(a) to this Agreement.
     Section 3.06 Reserved.
     Section 3.07 Other New Business Awards. GM shall award to Delphi the new
business set forth on Exhibit 3.07 to this Agreement subject to agreement
between the Parties on

MRA-29



--------------------------------------------------------------------------------



 



the pricing and other business terms for such business as set forth in section
3.09 of this Agreement.
     Section 3.08 First Opportunity Process. GM shall provide Delphi with
preferential bidding opportunities with respect to the business set forth in
Exhibit 3.08(a) hereto pursuant to a first opportunity process, the terms and
conditions of which are set forth in Exhibit 3.08(b) hereto.
     Section 3.09 Pricing and Other Business Terms for New Business Awards.
Pricing and other business terms for the new business to be awarded pursuant to
sections 3.04 through 3.07 of this Agreement, to the extent not already
established, shall be established through good faith negotiations between the GM
commercial team and the Delphi sales team with the intent to award the
applicable business to Delphi on terms mutually acceptable to Delphi and GM.
Negotiation of and agreement on terms of such new business awards shall take
into consideration, among other items, (i) the labor and other applicable cost
differentials between the Delphi U.S. manufacturing location where the
applicable Component Parts will be manufactured, (ii) the Delphi non-U.S.
manufacturing locations where the applicable Component Parts could be
manufactured, (iii) the U.S. and non-U.S. manufacturing locations of Delphi’s
competitors where the applicable parts could be manufactured and the relevant
pricing available from such competitors, and (iv) the Parties’ respective
obligations under the Labor MOUs. In the event that GM and Delphi are unable to
reach agreement on pricing for any specific program or business award,
negotiations regarding such pricing shall be resolved in accordance with section
3.10 of this Agreement. Except as expressly set forth herein, GM has not agreed
to negotiate or waive Standard GM Terms with respect to new business awarded
pursuant to sections 3.04 through 3.07 of this Agreement.
     Section 3.10 Dispute Resolution. In the event that a dispute arises among
the Parties relating to any term or provision of Article III (an “Article III
Dispute”), upon the written request of either Party, such Article III Dispute
shall be referred to the applicable Purchasing Executive Director at GM and
applicable Product Business Unit or Divisional Sales Director at Delphi for
resolution in good faith. In the event that such directors are unable to resolve
such Article III Dispute, such Article III Dispute shall be referred, at either
Party’s written request, to the Group Vice-President, Global Purchasing and
Supply Chain for GM and the appropriate Delphi Divisional President. If within
ten (10) days after such referral, GM’s Group Vice-President, Global Purchasing
and Supply Chain and the Delphi Divisional President are unable to resolve the
Article III Dispute, the Article III Dispute shall be elevated, at either
Party’s request, to either GM’s Chief Financial Officer or GM’s President of GM
North America (at GM’s election) and either Delphi’s Chief Executive Officer or
Delphi’s Chief Financial Officer (at Delphi’s election) for resolution. To the
extent that the job title of any of the foregoing positions is changed, this
section 3.10 shall be deemed to apply to such successor title or, if the
position is eliminated or vacated, to the job title of the party taking over the
responsibilities of the eliminated or vacated position.
     Section 3.11 Limitations on Global Sourcing.
          (a) Other than Global Sourcing as a result of (i) a material breach of
the applicable GM Purchase Order, subject to a commercially reasonable cure
period under the

MRA-30



--------------------------------------------------------------------------------



 



circumstances (understanding that there is no cure period for an actual
interruption of GM assembly operations or the imminent threat of an interruption
of GM assembly operations), or (ii) Delphi’s failure, after a commercially
reasonable cure period under the circumstances, to remain technologically
competitive (taking into consideration solely technology and not price) with
respect to a given Component Part, GM shall not engage in Global Sourcing with
respect to (x) UAW Keep Business, UAW Sale Business and IUE-CWA Business, each
for the applicable Contract Term, and (y) for those Component Parts listed on
Exhibit 3.01(a) for which GM has agreed to forbear from Global Sourcing, for the
applicable forbearance period specified in Exhibit 3.01(a); provided, however,
that nothing in this Agreement shall be construed to restrict GM in any way from
Global Sourcing with respect to any other products or business. Notwithstanding
anything to the contrary contained herein, GM’s ability to Global Source shall
in all cases be consistent with the Labor MOUs.
          (b) Nothing in this Agreement, the UAW MOU, the IUE-CWA MOU, the USW
MOU, or any Exhibits hereto prohibits or otherwise limits in any way GM’s
ability to conduct benchmarking and/or market testing activities or enter into
discussions, negotiations, and agreements (including, but not limited to,
contingent supply agreements) regarding the production of Component Parts by any
potential alternative supplier(s).
          (c) GM shall notify Delphi of its intent to Globally Source any UAW
Keep Business or any IUE-CWA Business in accordance with section 3.11(a)(ii)
above at least thirty (30) days prior to the scheduled implementation of such
Global Sourcing. In the event that Delphi reasonably believes that such Global
Sourcing is a breach of GM’s obligations under this Agreement, then at Delphi’s
election the matter shall be resolved in accordance with section 3.10 of this
Agreement and GM shall refrain from Global Sourcing until the thirty (30) day
notice period has expired.
     Section 3.12 Bidding Opportunities. In addition to the business awards and
bidding opportunities provided by the foregoing provisions of this Article III,
where identified for specific Component Parts in Exhibit 3.01(a), Delphi shall
be considered “Green” to the business plan through December 31, 2009 or such
longer or shorter period set forth in Exhibit 3.01(a). Such “Green” rating
requires that GM provide Delphi with the full opportunity to quote on the
applicable new business, provided that the Delphi facility producing the
applicable Component Part is not placed on “New Business Hold” in accordance
with GM’s normal business practices utilized with other suppliers. GM agrees
that as of the date of this Agreement and other than as specified on
Exhibit 3.12 to this Agreement, no Delphi facilities producing the Components
Parts identified in Exhibit 3.01(a) to this Agreement are on “New Business
Hold.” GM shall consider Delphi’s bids for such business in accordance with GM’s
normal business practices utilized with other suppliers. Delphi acknowledges and
agrees that any sourcing of business pursuant to this section 3.12 shall be in
GM’s sole discretion.

MRA-31



--------------------------------------------------------------------------------



 



ARTICLE IV
FACILITIES PORTFOLIO
     Section 4.01 Labor Reimbursement.
          (a) Under the terms of, and pursuant to the process set forth in, this
section 4.01, GM shall reimburse Delphi for certain labor costs as set forth
below:
               (i) 50% of Excess Labor Costs for the Red Circle Period at the
Keep Facilities, Sale Facilities, Footprint Facilities, and Wind-down
Facilities;
               (ii) 100% of Excess Labor Costs for the period from September 15,
2007, through December 31, 2007, at the UAW Keep Facilities, the Sale
Facilities, the UAW Footprint Facilities, and the UAW Wind-down Facilities; and
               (iii) The Applicable Labor Reimbursement Percentage of Excess
Labor Costs at the UAW Keep Facilities for the period from January 1, 2008,
through September 14, 2015; provided, however, that the amounts payable for
December of each calendar year 2008 through 2014 and for September 2015 shall be
decreased (in the event the Applicable Labor Reimbursement Percentage of Excess
Labor Costs for such calendar year exceeds the Actual Applicable Labor
Reimbursement Percentage of Excess Labor Costs for such calendar year) or
increased (in the event the Applicable Labor Reimbursement Percentage of Excess
Labor Costs for such calendar year is less than the Actual Applicable Labor
Reimbursement Percentage of Excess Labor Costs for such calendar year) by the
Reimbursement Adjustment Amount.
          (b) GM’s reimbursement of Excess Labor Costs described in section
4.01(a) of this Agreement shall be paid by GM pursuant to the following
procedure:
               (i) Delphi shall endeavor to deliver to GM, no later than sixty
(60) days before the Effective Date, an invoice reflecting actual Excess Labor
Costs from October 1, 2006, through August 31, 2007. Delphi shall further
endeavor to deliver to GM, no later than 30 days before the Effective Date, and
no earlier than forty-five (45) days before the Effective Date, another invoice
reflecting any actual Excess Labor Costs for all months after August 31, 2007,
for which Delphi has closed its books, and Delphi’s good faith estimate of
Excess Labor Costs for all subsequent periods through the Effective Date. GM
shall pay amounts in such invoices containing all information and
representations required by section 4.01(b)(iii) (the “Paid Pre-Effective Date
Subsidy”) on the later of (i) the Effective Date, (ii) the date that is the
first business day on or after the sixtieth (60th) day after Delphi’s delivery
of the invoice described in the first sentence of this section 4.01(b)(i), or
(iii) the date that is the first business day on or after the thirtieth (30th)
day after Delphi’s delivery of the invoice described in the second sentence of
this section 4.01(b)(i). Delphi shall recalculate, within sixty (60) days after
the Effective Date or within twenty-four (24) days after the year-end close of
Delphi’s books, whichever is later, the amount due for the period preceding the
Effective Date based on actual Excess Labor Costs during that period and provide
GM with a statement (the “Pre-Effective Date Subsidy Statement”)

MRA-32



--------------------------------------------------------------------------------



 



showing the actual amount due under section 4.01(a) (the “Actual Pre-Effective
Date Subsidy”). If the Actual Pre-Effective Date Subsidy exceeds the Paid
Pre-Effective Date Subsidy, GM shall pay to Delphi the difference via wire
transfer in immediately available funds within thirty (30) days of receipt of
the Pre-Effective Date Subsidy Statement. If the Actual Pre-Effective Date
Subsidy is less than the Paid Pre-Effective Date Subsidy, Delphi shall pay to GM
the difference via wire transfer in immediately available funds within thirty
(30) days of GM’s receipt of the Pre-Effective Date Subsidy Statement from
Delphi.
               (ii) Following the Effective Date, Delphi shall invoice GM on a
monthly basis for the Excess Labor Costs that GM is obligated to reimburse
Delphi pursuant to section 4.01(a) of this Agreement. Delphi shall endeavor to
deliver such invoices to the Director of Business Development at GM within
twenty (20) days after month-end close of Delphi’s books (if the 20th day falls
on a weekend or holiday, Delphi shall endeavor to deliver the invoice to GM by
the next business day).
               (iii) Such monthly invoices and invoices described in section
4.01(b)(i) hereof shall be in the form set forth on Exhibit 4.01(a) to this
Agreement and shall include all supporting documentation referenced in
Exhibit 4.01(a) to this Agreement and a representation from Delphi that such
documentation is substantially complete and substantially accurate in all
respects. GM and Delphi agree to work together in good faith to amend the form
of invoices if necessary due to changed circumstances. In addition, unless
Delphi otherwise consents, the invoices described herein and any information
included in or specifically taken from such invoices, except to the extent such
information is publicly available or can be obtained from other sources that are
not, to GM’s knowledge, subject to an obligation of confidentiality, (i) shall
be used solely for the purpose of confirming the amount of Excess Labor Costs
and (ii) shall not be disclosed to any member of GM GPSC.
               (iv) Prior to December 1 of each year (including 2007), Delphi
shall provide to GM a non-binding forecast of amounts that Delphi projects GM
will be required to pay pursuant to this section 4.01 for the following two
(2) calendar years, and GM and Delphi shall work together to update the first
year of such forecast on a quarterly basis; provided, however, that the amount
of GM’s obligation to pay any amount pursuant to this section 4.01 shall not be
increased or decreased to equal any such forecast amounts, and Delphi’s right to
receive payments from GM shall not be affected by the amount of such forecast
amounts.
               (v) GM shall pay all amounts in each monthly invoice referred to
in section 4.01(b)(ii) containing all information and representations required
by this section 4.01(b) within twenty (20) days following receipt of the invoice
or as otherwise agreed by GM and Delphi (if the 20th day falls on a weekend or
holiday, GM shall pay Delphi on the next business day). Notwithstanding anything
to the contrary in this Agreement or the Settlement Agreement, any payment by GM
or Delphi of any amount pursuant to this section 4.01 shall be subject to the
right of GM or Delphi, as applicable, to offset all or part of such payment as
provided in section 7.01 hereof.
          (c) Delphi shall (i) permit GM (excluding the members of GM GPSC)
and/or its agents, at GM’s expense, to audit Delphi’s books and records relating
to Excess Labor Costs, and (ii) reasonably cooperate with GM and its agents in
any such audit activities in a timely

MRA-33



--------------------------------------------------------------------------------



 



manner; provided, however, that (x) GM shall provide Delphi with reasonable
advance written notice identifying the records and information that GM intends
to audit, (y) GM shall reasonably cooperate with Delphi and its agents in any
such audit activities, and (z) GM shall, before seeking to audit Delphi’s books
and records regarding Excess Labor Costs, request that Delphi provide reasonably
sufficient supporting information with respect to any inquiry by GM regarding
Excess Labor Costs. In addition, unless Delphi otherwise consents, any and all
information obtained by or through any audit of Delphi’s books and/or records by
GM and/or its agents, except to the extent such information is publicly
available or can be obtained from other sources that are not, to GM’s knowledge,
subject to an obligation of confidentiality, (i) shall be used solely for the
purpose of confirming the amount of Excess Labor Costs, and (ii) shall not be
disclosed to any member of GM GPSC.
          (d) Delphi agrees to use commercially reasonable efforts to maximize
the use of temporary employees and minimize the use of skilled labor, as work
rules allow, with a goal of achieving a more competitive Labor Cost Amount,
provided that Delphi’s right to receive payments from GM shall not be affected
by any failure to achieve a more competitive Labor Cost Amount.
     Section 4.02 Production Cash Burn Breakeven.
          (a) With respect to any of the Sale Facilities or UAW Footprint
Facilities (the “Support Facilities”) for which GM requires production at any
time on or after January 1, 2008, GM agrees, under the terms and pursuant to the
process set forth in this section 4.02, to reimburse Delphi for the Applicable
Production Cash Burn Percentage of Production Cash Burn at such facility from
January 1, 2008 (or such later date agreed to by GM and Delphi) through the
Support End Date for such facility (a “Support Period”); provided, however, that
to the extent that net sales attributable to any Support Facility exceed the sum
of cash expenditures and accrued expenses included in the definition of
Production Cash Burn for such Support Facility during its Support Period, such
excess amount shall offset amounts that GM would otherwise pay in respect of
other Support Facilities for which GM is reimbursing Production Cash Burn during
such Support Period.
          (b) GM shall reimburse Delphi as required in section 4.02(a) of this
Agreement pursuant to the following procedure:
               (i) Following the Effective Date, Delphi shall invoice GM on a
calendar month basis for the aggregate amount of the Applicable Production Cash
Burn Percentage of Production Cash Burn actually incurred at all Support
Facilities during the applicable month. Delphi shall deliver the invoice to the
Director of Business Development at GM by the 20th day of the month following
each invoice period (if the 20th day of the month falls on a weekend or holiday,
Delphi shall endeavor to deliver the invoice to GM by the next business day).
               (ii) Each monthly invoice for the aggregate amount of the
Applicable Production Cash Burn Percentage of Production Cash Burn actually
incurred at all Support Facilities shall be in the form of Exhibit 4.02(b)
hereto, shall have attached as supporting detail an invoice for each Support
Facility (also in the form of Exhibit 4.02(b) hereto), and include a

MRA-34



--------------------------------------------------------------------------------



 



representation from Delphi that the attached supporting detail is substantially
complete and substantially accurate in all respects. GM and Delphi agree to work
together in good faith to amend the form of invoice if necessary due to changed
circumstances.
               (iii) GM shall pay all amounts in each invoice containing all
information and representations required by section 4.02(b)(ii) within thirty
(30) days following receipt of the invoice or as otherwise agreed by GM and
Delphi (if the 30th day following receipt of the invoice falls on a weekend or
holiday, GM shall pay Delphi on the next business day). Notwithstanding anything
to the contrary in this Agreement or the Settlement Agreement, any payment by GM
or Delphi of any amount pursuant to this section 4.02 shall be subject to the
right of GM or Delphi, as applicable, to offset all or part of such payment as
provided in section 7.01 hereof.
               (iv) If any monthly invoice submitted under this section 4.02
reflects an aggregate positive cash flow for all Support Facilities during the
applicable month, the amount of the aggregate positive cash flow shall be a
credit to GM solely against any future amounts GM owes Delphi pursuant to this
section 4.02. For the avoidance of doubt, Delphi shall not be obligated to make
any cash payment to GM with respect to any credit under this section 4.02 nor
shall any credits under this section 4.02 be applied against any sums owed by GM
under any other provision of this Agreement or any other agreement.
          (c) Delphi shall (i) with respect to the Flint East Facility, permit
an outside auditor, at GM’s expense, to audit Delphi’s books and records
relating to Production Cash Burn, (ii) with respect to all other Support
Facilities, permit GM (excluding the members of GM GPSC) and/or its agents, at
GM’s expense, to audit Delphi’s books and records relating to Production Cash
Burn, and (iii) reasonably cooperate with GM and/or its agents in any such audit
activities in a timely manner; provided, however, that (w) GM shall provide
Delphi with reasonable advance written notice identifying the records and
information that GM intends to audit, (x) GM shall reasonably cooperate with
Delphi and its agents in any such audit activities, (y) GM shall, before seeking
to audit Delphi’s books and records regarding Production Cash Burn, request that
Delphi provide reasonably sufficient supporting information with respect to any
inquiry by GM regarding Production Cash Burn, and (z) any and all information
obtained by or through any audit of Delphi’s books and records shall not be
disclosed to any member of GM GPSC, except to the extent such information is
publicly available or can be obtained from other sources that are not, to GM’s
knowledge, subject to an obligation of confidentiality. Notwithstanding anything
contained herein, neither GM nor any of its agents shall be entitled to audit
pursuant to this section 4.02(c) Delphi or Delphi’s books and records until GM
has commenced making the payments required pursuant to section 4.02 hereof.
          (d) In consideration of GM’s acceptance of responsibility for certain
Supplemental Unemployment Benefits and Severance at the Footprint Sites, GM
shall receive a credit in the full amount of the first $10 million for which GM
is responsible under this section 4.02. The monthly invoices delivered by Delphi
pursuant to this section 4.02 shall reflect and shall be reduced by the amount
of the $10 million credit, with the credit applied dollar for dollar against the
first and each subsequent invoice until applied in full.

MRA-35



--------------------------------------------------------------------------------



 



          (e) On or before the date on which payment pursuant to this section
4.02 would be due from GM to Delphi with respect to the invoice pertaining to
December of any year, Delphi shall pay to GM, with respect to each Sale Facility
(so long as it was also a Support Facility at any point during such year), via
wire transfer in immediately available funds an amount (the “Warranty Cost
Amount”) equal to one-third of the amount by which warranty costs associated
with such facility during the portion of such calendar year such Sale Facility
was a Support Facility exceeded an amount equal to the product of (x) the number
of months during the year for which GM was obligated to cover warranty costs
under Production Cash Burn and (y) 125% of (i) in respect of the Sandusky
Facility, $0; (ii) in respect of the Adrian Facility, $0; (iii) in respect of
the Saginaw Steering Facility, $1,148,000; and/or (iv) with respect of the
Athens Facility, $20,000 (for each such facility, the “Base Monthly Warranty
Level”), i.e.: one-third of (the warranty cost associated with the applicable
facility for the portion of the current year the Sale Facility was a Support
Facility — the number of months the Sale Facility was a Support Facility during
the current year x 125% of Base Monthly Warranty Cost). If the warranty costs
during any month in respect of any Sale Facility (so long as it is also a
Support Facility) are more than the greater of $1 million or 200% of the Base
Monthly Warranty Level, then, on or before the date on which payment pursuant to
this section 4.02 would be due from GM to Delphi for such month, Delphi shall
pay to GM via wire transfer in immediately available funds an amount equal to
one-third of the amount by which the warranty costs exceed 125% of the Base
Monthly Warranty Level; provided, however, that (i) the amount of any annual
payment otherwise required to be made by Delphi pursuant to the first sentence
of this section in respect of the year in which any monthly payment is made by
Delphi pursuant to this sentence shall be reduced by the amount of any such
monthly payment and (ii) if the aggregate amount of monthly payments made by
Delphi pursuant to this sentence in any calendar year exceeds the amount of any
annual payment otherwise required to be made by Delphi pursuant to the first
sentence of this section in respect of such calendar year, GM shall pay to
Delphi via wire transfer in immediately available funds within thirty (30) days
of receipt by GM of the invoice under this section 4.02 for the month of
December of such year an amount equal to such excess.
          (f) On or before December 1st of each year (including 2007), Delphi
shall provide to the Director of Business Development at GM a forecast of
Production Cash Burn for the following two calendar years for each Support
Facility and GM shall review each forecast and provide any feedback on or before
December 15th of each year. Actual Production Cash Burn shall be tracked against
each annual forecast on a monthly basis. GM and Delphi shall work together to
update each annual forecast on a quarterly basis for the current calendar year.
The amount of GM’s obligation to reimburse Delphi pursuant to this section 4.02
shall not be increased or decreased to reflect any amounts forecasted pursuant
to this section 4.02(f).
          (g) At GM’s direction, Delphi shall implement an incentive payment
structure (the form and substance of which shall be subject to Delphi’s consent,
which shall not be unreasonably withheld) separate from and in addition to
Delphi’s current incentive payment structure, pursuant to terms designed by GM
to meet certain objectives for Delphi’s salaried employees at the Support
Facilities, and any amounts paid by Delphi under such incentive payment
structure shall be included as part of cost for purposes of the Production Cash
Burn calculation; provided, however, that nothing herein shall require GM to
direct Delphi to implement an incentive payment structure, and payments made
under an incentive payment

MRA-36



--------------------------------------------------------------------------------



 



structure shall not be included as part of the Production Cash Burn calculation
unless GM directs its implementation in writing.
          (h) On January 1, 2008, GM shall accelerate its payment terms (for all
payments made by GM after such date) to “net 10 days” for products purchased by
GM from Support Facilities that are not also Sale Facilities. The accelerated
payment terms for each such Support Facility shall end on the Support End Date
for such Support Facility.
          (i) GM and Delphi have agreed to work together to minimize excess and
obsolete materials with respect to the Support Facilities in accordance with the
letter from Bill Hurles, of GM, to Jeff Paprocki, of Delphi, dated February 1,
2007, which is attached hereto as Exhibit 4.02(i). GM and Delphi have further
agreed to handle extended fabrication and material obligations as set forth in
such letter.
          (j) Any inventory banks requested by GM at any Support Facility shall
be produced by Delphi through the order schedule as outlined in section 4.02(h)
of this Agreement. The size and build schedule for any such inventory banks
shall be mutually agreed upon by GM and Delphi. GM shall purchase the inventory
upon production by Delphi and receipt of an invoice, subject to “net 10 day”
payment terms. At GM’s written direction, Delphi shall warehouse and maintain
such inventory at GM’s cost.
          (k) Current GM contract terms, including pricing, shall remain in
force with no pricing changes to be proposed for GM products produced at the
Support Facilities, except as provided in Exhibit 3.01(a) to this Agreement.
          (l) Delphi shall use commercially reasonable efforts to minimize the
Production Cash Burn at each Support Facility.
          (m) GM may, in its sole discretion, assist the Delphi purchasing
organization, as requested by Delphi, in the negotiation and purchase of
material for the Support Facilities after December 31, 2007.
          (n) After such time as GM makes its first payment to Delphi under this
section 4.02, GM may, in its sole discretion, designate GM employee(s) or
advisor(s), compensated by GM, to work at any Support Facility (except for the
Flint East Facility) as advisors to Delphi to help minimize Production Cash Burn
after (i) in the case of the Needmore Road Facility, the Saginaw E&C Facility,
the Sandusky Facility, or the Adrian Facility December 31, 2007, and (ii) in the
case of the Saginaw Steering Facility or the Athens Facility, December 31, 2008.
As necessary to support GM’s efforts to reduce Production Cash Burn, Delphi
shall provide such GM representatives with access to the operations of the
Support Facilities (except for the Flint East Facility) as well as to the books
and records relating to such Support Facilities. The GM representatives may also
review ongoing expenditures at any such Support Facility during the Support
Period for such Support Facility.
          (o) GM, with the concurrence of Delphi, which shall not be
unreasonably withheld, may, but shall not be required to, extend employment
offers to Delphi salaried employees affiliated with the products or operations
of the Support Facilities after (i) in the case of any employee associated with
the Flint East Facility, June 30, 2008, (ii) in the case of any

MRA-37



--------------------------------------------------------------------------------



 



employee associated with the Needmore Road Facility and the Saginaw E&C
Facility, December 31, 2007, (iii) in the case of any employee associated with
the Saginaw Steering Facility or the Athens Facility, December 31, 2008, and
(iv) in the case of any employee associated with the Sandusky Facility or the
Adrian Facility, December 31, 2007; provided, however, that with respect to any
Sale Facility, GM’s right to extend employment offers pursuant to this section
4.02(o) shall be suspended so long as there is a sale of such Sale Facility
pending pursuant to a signed memorandum of understanding or purchase agreement.
GM may, but shall not be required to, locate employees that GM hires under this
section 4.02(o) at any Support Facility until such Support Facility is
wound-down or its ownership is transferred to a party other than Delphi;
provided, however, that no salaried employees employed by GM shall hold or be
deemed by Delphi or GM to hold a managerial position at any Support Facility.
     Section 4.03 Sunset Requirements.
          (a) GM has agreed, pursuant to section B of and Attachment A to the
UAW MOU, to, among other things, provide certain support so that Delphi shall no
longer have responsibility for production operations or for employment of
UAW-represented employees by dates specified in the UAW MOU in respect of the
Saginaw Steering Facility, the Sandusky Facility, the Adrian Facility, the Flint
East Facility, the Needmore Road Facility and the Saginaw E&C Facility. For the
avoidance of doubt, GM shall have no obligations (and shall not be responsible
for any liabilities) in respect of such facilities, other than obligations
expressly set forth in the UAW MOU, this Agreement or the Settlement Agreement,
or such obligations, if any, expressly set forth in any Existing Agreements.
Delphi agrees that it shall not seek any compensation from GM, the UAW or any
other party in consideration of Delphi’s cessation of responsibility pursuant to
section B of the UAW MOU except as provided for in this Agreement, the
Settlement Agreement or any Existing Agreements.
          (b) GM and Delphi acknowledge that Delphi expects to cease GM
production at the Athens Facility on or before December 31, 2009. GM and Delphi
agree to use commercially reasonable efforts to relocate or source, on or before
such date, production of all Component Parts which are manufactured at the
Athens Facility, which relocation shall be coordinated with and approved by GM
in accordance with GM’s Business Transfer Approval Board process (the “BTAB
Process”). In the event the production of Component Parts for GM at the Athens
Facility has not been completely relocated or sourced to other facilities by
December 31, 2009 due to technical, sourcing or manufacturing- based
impediments, and despite the Parties’ having used commercially reasonable
efforts to meet the December 31, 2009 date, GM and Delphi shall mutually discuss
and reasonably cooperate to address any additional production that is necessary
to support GM following such date. In connection with the closure of the Athens
Facility, GM agrees to utilize commercially reasonable efforts to coordinate the
timing of flowback opportunities in the most cost-effective manner practicable.
Delphi agrees that a condition of any sale of the Athens Facility shall be that
the buyer agrees in writing to comply with this section 4.03(b). GM agrees that
there shall be no adverse economic impact to Delphi related to hourly and
salaried separation costs and costs of moving equipment in connection with any
closure of the Athens Facility, and GM shall be responsible for any such costs
borne by Delphi. Delphi and GM agree that if the Athens Facility is sold, the
buyer (who will reap the long-term benefit of closure of the Athens Facility)
shall bear the entire economic impact of closure of the Athens Facility,
including, without limitation, hourly and salaried separation costs

MRA-38



--------------------------------------------------------------------------------



 



and costs of moving equipment, provided that GM shall provide flowback
opportunities to GM locations or otherwise satisfy long-term employment
commitments for approximately 390 Athens former Tier I employees.
          (c) GM and Delphi acknowledge that Delphi expects to close the
Columbus Facility on or before December 31, 2007. GM and Delphi agree to use
commercially reasonable efforts to relocate or source, on or before such date,
production of all Component Parts which are manufactured at the Columbus
Facility, which relocation shall be coordinated with and approved by GM in
accordance with GM’s BTAB Process, subject to Delphi’s right to close the
Columbus Facility no later than December 31, 2008. In the event the production
of Component Parts at the Columbus Facility will not be relocated or sourced to
other facilities by December 31, 2007 due to technical, sourcing or
manufacturing-based impediments, and GM desires that Delphi continue operations
at the Columbus Facility to support GM production, despite the Parties’ having
used commercially reasonable efforts to meet the December 31, 2007 date, GM
shall provide Delphi with sixty (60) days’ prior written notice and GM and
Delphi shall use commercially reasonable efforts to expedite the relocation of
production from the Columbus Facility, in which case Delphi shall continue to
operate the Columbus Facility in support of GM’s production requirements until a
date to be agreed upon by GM and Delphi, provided that Delphi shall not be
obligated to operate such facility beyond December 31, 2008. In addition, the
Parties agree to engage in good faith discussions regarding whether the Columbus
Facility would be eligible for the Production Cash Burn subsidy under section
4.02 for the period after January 1, 2008. Delphi agrees that a condition of any
sale of the Columbus Facility shall be that the buyer agrees in writing to
comply with this section 4.03(c).
          (d) GM and Delphi acknowledge that Delphi expects to close the
Milwaukee E&C Facility on or before December 31, 2007. GM and Delphi agree to
use commercially reasonable efforts to relocate or source, on or before such
date, production of all Component Parts which are manufactured at the Milwaukee
E&C Facility, which relocation shall be coordinated with and approved by GM in
accordance with GM’s BTAB Process, subject to Delphi’s right to close the
Milwaukee E&C Facility no later than December 31, 2008. In the event the
production of Component Parts at the Milwaukee E&C Facility will not be
relocated or sourced to other facilities by December 31, 2007 due to technical,
sourcing or manufacturing-based impediments, and GM desires that Delphi continue
operations at the Milwaukee E&C Facility to support GM production, despite the
Parties’ having used commercially reasonable efforts to meet the December 31,
2007 date, GM shall provide Delphi with sixty (60) days’ prior written notice
and GM and Delphi shall use commercially reasonable efforts to expedite the
relocation of production from the Milwaukee E&C Facility, in which case Delphi
shall continue to operate the Milwaukee E&C Facility in support of GM’s
production requirements until a date to be agreed upon by GM and Delphi,
provided that Delphi shall not be obligated to operate such facility beyond
December 31, 2008. In addition, the Parties agree to engage in good faith
discussions regarding whether the Milwaukee E&C Facility would be eligible for
the Production Cash Burn subsidy under section 4.02 for the period after
January 1, 2008. Delphi agrees that a condition of any sale of the Milwaukee E&C
Facility shall be that the buyer agrees in writing to comply with this section
4.03(d).
     Section 4.04 GM Working Capital Backstop for Sale Facilities.

MRA-39



--------------------------------------------------------------------------------



 



          (a) The Parties agree that the provisions of this section 4.04 are
intended to provide Delphi with an agreed upon minimum recovery of the working
capital that Delphi has invested in the Sale Businesses. The exercise of any
Unsold Business Option under section 4.06 of this Agreement (other than with
respect to the Saginaw E&C Assets), including the occurrence of any deemed
transfer pursuant to section 4.06(c) of this Agreement, constitutes a sale under
the provisions of this section 4.04.
          (b) If the closing of the sale of the Global Interiors & Closures
Business occurs on or before the Effective Date:
               (i) GM will pay to Delphi on the Initial Payment Date a payment
equal to the lesser of (A) $91 million, and (B) 100% of the amount, if any, by
which the estimated Net Working Capital associated with the Global Interiors &
Closures Business as of the Closing Date (to the extent included as part of the
sale) exceeds the Initial Sale Proceeds (or, to the extent any adjustments have
already been made, the Adjusted Sale Proceeds) for the Global Interiors &
Closures Business; or
               (ii) Delphi will pay to GM on the Closing Date 60% of the Excess
Interiors Proceeds, if any.
               (iii) On each Adjustment Payment Date, GM or Delphi, as
applicable, will make payment to the other party of any adjustments required to
the payments made under subsections (b)(i) and (b)(ii) above to reflect the
Adjusted Sale Proceeds or actual Net Working Capital as of the Closing Date, in
accordance with the procedures set forth in section 4.04(i).
          (c) If the closing of the sale of the Global Interiors & Closures
Business has not occurred on or before the Effective Date:
               (i) GM will advance to Delphi (as an advance deposit against
accounts payable to Delphi and its U.S. and Mexican Affiliates), on the later of
the Effective Date and January 2, 2008, the lesser of (A) $91 million and
(B) 100% of the estimated Net Working Capital associated with the Global
Interiors & Closures Business as of December 31, 2007 (the “Interiors Advance”).
               (ii) Upon the closing of a sale of the Global Interiors &
Closures Business subsequent to GM making the Interiors Advance
                    (A) On the Closing Date, Delphi will pay to GM the amount of
the Interiors Advance (which payment shall reduce the Interiors Advance to zero)
by wire transfer in immediately available funds;
                    (B) On the Closing Date, GM will pay to Delphi the amount
equal to the lesser of (x) $91 million, and (y) 100% of the amount, if any, by
which the estimated Net Working Capital associated with the Global Interiors &
Closures Business as of the Closing Date (to the extent included as part of the
sale) exceeds the Initial Sale Proceeds (or, to the extent any adjustments

MRA-40



--------------------------------------------------------------------------------



 



have already been made, the Adjusted Sale Proceeds), which payment is not an
advanced deposit, by wire transfer in immediately available funds; and
                    (C) Delphi will pay to GM on the Closing Date an amount
equal to 60% of the Excess Interiors Proceeds, if any.
               (iii) On each Adjustment Payment Date, GM or Delphi, as
applicable, will make payment to the other party of any adjustments required to
the payments made under subsection (c)(ii) above to reflect the Adjusted Sale
Proceeds or actual Net Working Capital as of the Closing Date, in accordance
with the procedures set forth in section 4.04(i).
          (d) If the closing of the sale of the Sandusky Business occurs on or
before the Effective Date:
               (i) Delphi will first pay to GM on the Initial Payment Date the
Capital Procurement Payment pursuant to the terms of the Capital Procurement
Agreement.
               (ii) Subsequent to Delphi having paid the Capital Procurement
Payment to GM, GM will pay to Delphi on the Initial Payment Date the amount, if
any, by which (A) the lesser of (1) $35 million and (2) the estimated Net
Working Capital associated with the Sandusky Business as of the Closing Date (to
the extent included as part of the sale) exceeds (B) the Initial Sale Proceeds
(or, to the extent any adjustments have already been made, the Adjusted Sale
Proceeds) for the Sandusky Business less the Capital Procurement Payment; or
               (iii) Delphi will pay to GM on the Closing Date 60% of the Excess
Sandusky Proceeds, if any.
               (iv) On each Adjustment Payment Date, GM or Delphi, as
applicable, will make payment to the other party of any adjustments required to
the payments made under subsections (d)(i) through (iii) above to reflect the
Adjusted Sale Proceeds or actual Net Working Capital as of the Closing Date, in
accordance with the procedures set forth in section 4.04(i).
          (e) If the closing of the sale of the Sandusky Business has not
occurred on or before the Effective Date:
               (i) GM will advance to Delphi (as an advance deposit against
accounts payable to Delphi and its U.S. and Mexican Affiliates), on the later of
the Effective Date and January 2, 2008, the lesser of (A) $35 million and
(B) 100% of the estimated Net Working Capital associated with the Sandusky
Business as of December 31, 2007 (the “Sandusky Advance”).
               (ii) Upon the closing of a sale of the Sandusky Business
subsequent to GM making the Sandusky Advance
                    (A) On the Closing Date, Delphi will pay to GM the amount of
the Sandusky Advance (which payment

MRA-41



--------------------------------------------------------------------------------



 



shall reduce the Sandusky Advance to zero) by wire transfer in immediately
available funds.
                    (B) On the Closing Date, Delphi will pay to GM the Capital
Procurement Payment pursuant to the terms of the Capital Procurement Agreement.
                    (C) Upon Delphi having paid the Capital Procurement Payment
to GM, on the Closing Date, GM will pay to Delphi the amount, if any, by which
(1) the lesser of (x) $35 million, and (y) the estimated Net Working Capital
associated with the Sandusky Business as of the Closing Date (to the extent
included as part of the sale) exceeds (B) the Initial Sale Proceeds (or, to the
extent any adjustments have already been made, the Adjusted Sale Proceeds) for
the Sandusky Business less the Capital Procurement Payment, which payment is not
an advanced deposit, by wire transfer in immediately available funds; or
                    (D) Delphi will pay to GM on the Closing Date 60% of the
Excess Sandusky Proceeds, if any.
               (iii) On each Adjustment Payment Date, GM or Delphi, as
applicable, will make payment to the other party of any adjustments required to
the payments made under subsections (e)(i) and (e)(ii) above to reflect the
Adjusted Sale Proceeds or actual Net Working Capital as of the Closing Date or
December 31, 2007, as applicable, in accordance with the procedures set forth in
section 4.04(i).
          (f) If the closing of the sale of the Global Steering Business occurs
on or before the Effective Date:
               (i) GM will pay to Delphi on the Initial Payment Date a payment
equal to the lesser of (A) $210 million, and (B) 66.6% of the amount, if any, by
which the estimated Net Working Capital associated with the Global Steering
Business as of the Closing Date (to the extent included as part of the sale)
exceeds the Initial Sale Proceeds (or, to the extent any adjustments have
already been made, the Adjusted Sale Proceeds) for the Global Steering Business;
or
               (ii) Delphi will pay to GM on the Closing Date 60% of the Excess
Steering Proceeds.
               (iii) On each Adjustment Payment Date, GM or Delphi, as
applicable, will make payment to the other party of any adjustments required to
the payments made under subsections (f)(i) and (f)(ii) above to reflect the
Adjusted Sale Proceeds or actual Net Working Capital as of the Closing Date, in
accordance with the procedures set forth in section 4.04(i).
          (g) If the closing of the sale of the Global Steering Business has not
occurred on or before the Effective Date:

MRA-42



--------------------------------------------------------------------------------



 



               (i) GM will advance to Delphi (as an advance deposit against
accounts payable to Delphi and its U.S. and Mexican Affiliates), on the later of
the Effective Date and January 2, 2008, the lesser of (x) $210 million and
(y) 66.6% of the estimated Net Working Capital associated with the Global
Steering Business as of December 31, 2007 (the “Steering Advance”).
               (ii) Between the making of the Steering Advance and the Closing
Date of any sale of the Steering Business, Net Working Capital will be
reassessed as of the end of each calendar year in accordance with the procedures
set forth in section 4.04(i) and any necessary adjustments to the Steering
Advance will be made on the appropriate Adjustment Payment Date (A) in the case
of an increase in the Steering Advance, through an additional advance deposit
against accounts payable to Delphi and its U.S. Affiliates, and (B) in the case
of a decrease in the Steering Advance, through repayment by Delphi of the amount
of such reduction.
               (iii) Upon the closing of a sale of the Steering Business
subsequent to GM making the Steering Advance
                    (A) On the Closing Date, Delphi will pay to GM the amount of
the Steering Advance (which payment shall reduce the Steering Advance to zero)
by wire transfer in immediately available funds;
                    (B) On the Closing Date, GM will pay to Delphi the amount
equal to the lesser of (x) 210 million, and (y) 66.6% of the amount, if any, by
which the estimated Net Working Capital associated with the Steering Business as
of the Closing Date (to the extent included as part of the sale) exceeds the
Initial Sale Proceeds (or, to the extent any adjustments have already been made,
the Adjusted Sale Proceeds), which payment is not an advanced deposit); or
                    (C) Delphi will pay to GM on the Closing Date an amount
equal to 60% of the Excess Steering Proceeds, if any.
               (iv) On each Adjustment Payment Date, GM or Delphi, as
applicable, will make payment to the other party of any adjustments required to
the payments made under subsections (g)(i) through (g)(iii) above to reflect the
Adjusted Sale Proceeds or actual Net Working Capital as of the Closing Date or
December 31, 2007, as applicable, in accordance with the procedures set forth in
section 4.04(i).
          (h) On or before the applicable Invoice Delivery Date, Delphi shall
deliver to GM its good faith estimate of the calculation of any estimated
payment owing under section 4.04 along with any reasonably necessary and
appropriate supporting financial statements and other information and, if
applicable, a preliminary closing statement for any sale (collectively, the
“Estimated Payment Calculation”). GM and/or Delphi shall pay all amounts owing
with respect

MRA-43



--------------------------------------------------------------------------------



 



to any Estimated Payment Calculation containing all information required by this
section 4.04(h) on the dates such payments are due and owing under the terms of
this section 4.04. Notwithstanding anything to the contrary in this Agreement or
the Settlement Agreement, any payment by GM or Delphi of any amount pursuant to
this section 4.04(h) shall be subject to the right of GM or Delphi, as
applicable, to offset all or part of such payment as provided in section 7.01
hereof.
          (i) Within 20 days of each Adjustment Determination Date, Delphi shall
deliver to GM the calculation of any adjustment owing under sections 4.04(a)-(g)
along with all necessary and appropriate supporting financial statements and
other information and, if applicable, a closing statement for any sale
(collectively, the “Adjustment Payment Calculation”). The Adjustment Payment
Calculation shall include all reasonably necessary supporting documentation and
a representation from Delphi that such documentation is substantially complete
and substantially accurate in all respects. GM and/or Delphi shall pay all
amounts owing under any Adjustment Payment Calculation containing all
information and representations required by this section 4.04(i) on the
applicable Adjustment Payment Date. Notwithstanding anything to the contrary in
this Agreement or the Settlement Agreement, any payment by GM or Delphi of any
amount pursuant to this section 4.04(i) shall be subject to the right of GM or
Delphi, as applicable, to offset all or part of such payment as provided in
section 7.01 hereof.
          (j) Delphi shall (i) permit GM and/or its agents, at GM’s expense, to
audit Delphi’s books and records relating to Adjustment Payment Calculations,
and (ii) reasonably cooperate with GM and its agents in any such audit
activities in a timely manner; provided, however, that (x) GM shall provide
Delphi with reasonable advance written notice identifying the records and
information that GM intends to audit, (y) GM shall reasonably cooperate with
Delphi and its agents in any such audit activities, and (z) GM shall, before
seeking to audit Delphi’s books and records regarding Adjustment Payment
Calculations, request that Delphi provide reasonably sufficient supporting
information with respect to any inquiry by GM regarding Adjustment Payment
Calculations. In addition, unless Delphi otherwise consents, any and all
information obtained by or through any audit of Delphi’s books and/or records by
GM and/or its agents, except to the extent such information is publicly
available or can be obtained from other sources that are not, to GM’s knowledge,
subject to an obligation of confidentiality, shall be used solely for the
purpose of confirming any Adjustment Payment Calculations.
          (k) As a condition of receiving payment of the Unrecovered Separation
Costs in accordance with section 4.04, Delphi agrees that it will not obligate
buyers of the Global Interiors & Closures Business, Global Steering Business or
the Sandusky Business to pay such costs unless GM otherwise agrees.
          (l) To the extent required under either Existing Agreements or
agreements which GM or any of the Delphi Parties enter into in the future,
Delphi shall ensure that GM receives required production from the Global
Interiors & Closures Business, the Sandusky Business and the Global Steering
Business through the earlier of the Closing Date related to the sale of such
business or the applicable Business Outside Date.

MRA-44



--------------------------------------------------------------------------------



 



     Section 4.05 Additional Terms Regarding Sale Facilities.
          (a) GM shall have the right to consent to the identity of any buyer or
buyers of all or any part of the Global Steering Business, Global Interiors &
Closures Business, and/or the Sandusky Business which is sold as a going concern
and to the amount of proceeds to be paid upon the sale or sales of any of such
businesses if less than the Net Working Capital associated with the applicable
business; provided, however, that the right to consent to the identity of any
buyer or buyers shall not apply to any sale of assets that are no longer used
for GM production, including the Athens Facility and Columbus Facility (at such
time as such facilities are no longer used for GM production); and provided
further, that any proceeds from the sale of such assets (except for the Athens
Facility, the Columbus Facility and de minimis surplus asset sales) shall be
treated as Sale Proceeds under section 4.04.
          (b) Delphi shall use commercially reasonable efforts to maximize the
proceeds from and value of the Global Steering Business, Global Interiors &
Closures Business, and the Sandusky Business (including working with GM to
evaluate standalone options for such businesses or Facilities that are not sold
on or prior to January 1, 2008); provided that nothing contained herein shall
relieve GM of its obligation under section 4.06 hereof.
          (c) GM shall use commercially reasonable efforts to negotiate a
revenue plan with potential buyers of the Global Steering Business, Global
Interiors & Closures Business, and/or the Sandusky Business to facilitate sales
of such facilities; provided, however, that GM shall not be obligated under any
circumstances to enter into any such revenue plan.
          (d) With respect to the Global Steering Business, Global Interiors &
Closures Business, and/or the Sandusky Business, as applicable, GM shall offer
to any buyer of such facility or facilities to which GM consents under section
4.05(a) hereof, reimbursement of Excess Labor Costs for the period following the
closing of the sale on terms that are substantially the same (and no less
favorable to the buyer) as those set forth in section 4.01 of this Agreement.

MRA-45



--------------------------------------------------------------------------------



 



     Section 4.06 Treatment of Unsold Businesses and the Transfer of Certain
Employees.
          (a) Unsold Business Option
               (i) In accordance with the terms of this section 4.06, Delphi on
behalf of itself and its applicable Affiliates (each a “Business Optionor” and
collectively, the “Business Optionors”) hereby grants to one or more parties
designated by GM in its discretion (each a “Business Optionee” and collectively,
the “Business Optionees”), the options (each an “Unsold Business Option” and
collectively, “Unsold Business Options”) to purchase the Global Steering
Business, the Sandusky Business, the Global Interiors & Closures Business and
the Saginaw E&C Assets (each an “Unsold Business” and collectively, the “Unsold
Businesses”) each for $1.00, to be effectuated through one or more asset sales,
stock or other equity interest sales, real estate leases, machinery and
equipment leases (with respect to machinery and equipment located in facilities
which are to be leased to the applicable Business Optionee) and assignments and
assumptions (each a “Business Transaction” and collectively, the “Business
Transactions”), or a combination thereof, as reasonably determined by the
applicable Business Optionee (except to the extent Delphi is expressly entitled
to determine the structure under this section 4.06).
               (ii) Each Business Transaction shall be structured such that the
Business Optionee shall assume the Assumed Liabilities and Delphi and the
Business Optionor, as applicable, shall retain the Retained Liabilities each
with respect to the applicable Unsold Business. In addition, in connection with
such Business Transaction, the Business Optionee shall offer employment to the
U.S. salaried employees of the Unsold Business on terms substantially comparable
in the aggregate to the terms of their employment with Delphi or its Affiliates
for one year following the date of the closing of the applicable Business
Transaction (the “Business Closing Date”), and, in the case of non-U.S.
employees, the Business Optionee shall assume the employment contracts and all
related obligations of the Unsold Business in accordance with applicable legal,
works council and union agreement requirements. Also, the assets to be
transferred in connection with each Business Transaction shall be accepted by
the Business Optionee on an as-is, where-is basis. GM may designate only one
Business Optionee at a time for each Unsold Business (unless Delphi otherwise
consents, which consent shall not unreasonably be withheld), provided that GM
may designate separate Business Optionees with respect to discrete regional
operations or lines of business which are a part of the Unsold Business where
such discrete regional operations or lines of business may reasonably be sold as
a separate ongoing concern. The Business Optionee and GM shall be responsible
for all costs associated with any such sales or, to the extent provided in
section 4.06(a)(vii) below, the preparation therefor regardless of whether the
sale to such Business Optionee closes.
               (iii) To the extent that an Unsold Business includes a contract
or other obligations, including without limitation non-compete or
non-solicitation agreements, which would restrict or inhibit a Business Optionee
or any of its Affiliates from engaging in, owning an interest in any Person
engaged in, or providing support (financial or otherwise) to any Person engaged
in, any line of business, Delphi shall at the request of the applicable Business
Optionee use commercially reasonable efforts to terminate such contract or
obligations and, at the election of the applicable Business Optionee, such
contract or obligation shall be excluded (at the cost

MRA-46



--------------------------------------------------------------------------------



 



and expense of the Business Optionee) from the contracts and obligations being
transferred or assumed by the Business Optionee pursuant to a Business
Transaction; and in such case, Delphi, the applicable Business Optionor and GM
shall use their respective commercially reasonable efforts to provide the
Business Optionee with the rights and benefits of such excluded contract or
obligation (other than with respect to joint ventures). To the extent that an
Unsold Business includes a contract or obligations pursuant to which a third
party has a preemptive or similar right to purchase any asset (including an
equity interest in a joint venture) which constitutes a portion of the Unsold
Business, Delphi shall use commercially reasonable efforts to cause such third
party not to exercise such right and at the election of the applicable Business
Optionee, such assets shall be excluded (at the cost and expense of the Business
Optionee) from the assets being transferred or assumed by the Business Optionee
pursuant to a Business Transaction; and in such case, Delphi, the applicable
Business Optionor and GM shall use their respective commercially reasonable
efforts to provide the Business Optionee with the rights and benefits of such
asset (other than with respect to joint ventures). With respect to the Saginaw
E&C Assets, Delphi shall be entitled to retain the working capital with respect
to such Unsold Business.
               (iv) The Parties agree that in connection with a Business
Transaction Delphi may as reasonably determined by Delphi in order to reduce the
cost of the applicable Business Transaction, (A) transfer the assets to be sold
in connection with an Unsold Business and Assumed Liabilities to be assumed in
connection with the purchase of the Unsold Business to a newly-formed subsidiary
with no other operations or operational history, and transfer the equity
interests of such new subsidiary to the Business Optionee, or (B) in the case of
wholly-owned subsidiaries that are engaged in no business other than the Unsold
Business, transfer the equity interests of such subsidiaries to the Business
Optionee. In no event shall the Business Optionee assume or otherwise become
liable for any liabilities or obligations that are not Assumed Liabilities,
Delphi and the Business Optionor shall, jointly and severally, indemnify, defend
and hold GM and each Business Optionee harmless from and against all such
liabilities. Notwithstanding anything to the contrary herein, the liabilities
and obligations of any joint venture comprising part of an Unsold Business will
not be affected by this Agreement and such liabilities and obligations shall
remain liabilities and obligations of the joint venture, and Delphi and its
Affiliates (other than the joint venture) shall have no liability or obligation
with respect thereto.
               (v) Each Business Transaction shall be subject to customary and
appropriate documentation reasonably acceptable to Delphi and the Business
Optionee. The Business Optionor and Delphi shall jointly and severally warrant
to the applicable Business Optionee that, other than assets excluded from the
relevant Unsold Business definition, the assets and rights transferred to the
Business Optionee, together with the rights and transition services provided for
hereunder, are sufficient to operate the applicable Unsold Business in
substantially the same manner as operated prior to the Business Closing Date. In
addition, the Business Optionor shall provide a customary warranty to the
Business Optionee that it is being transferred marketable title to all stock,
equity interests and assets to be transferred to the Business Optionee, free and
clear of all liens, claims and Encumbrances, subject only to Permitted
Encumbrances. The Business Optionees and the Business Optionor shall take all
commercially reasonable actions necessary to and shall execute and deliver, any
documents or instruments, reasonably necessary to, perfect or confirm all
transfers, assignments and assumptions in connection with each Business
Transaction, including making all appropriate regulatory filings as soon as

MRA-47



--------------------------------------------------------------------------------



 



practicable and obtaining all requisite regulatory approvals in advance of the
Business Outside Date (as defined below); provided that in no event shall a
Business Optionee be obligated to dispose of or divest itself of any line of
business or restrict itself from engaging in a line of business in order to
obtain any regulatory approvals. To the extent a third party consent or approval
is not obtained with respect to any third party contract or agreement in
connection with a Business Transaction, the applicable contract or agreement
shall be excluded from the Business Transaction and Delphi shall and shall cause
its Affiliates to use reasonable efforts to provide the benefits therefrom to
the Business Optionee.
               (vi) Each Unsold Business Option may be exercised by a Business
Optionee (A) with respect to the Global Interiors & Closures Business, the
Sandusky Business and the Saginaw E&C Assets, on or after the earlier of (1) the
date Delphi and GM agree in writing that Delphi’s marketing efforts have
concluded for the applicable Unsold Business and (2) September 30, 2008; and
(B) with respect to the Global Steering Business, on or after the earlier of
(1) the date Delphi and GM agree in writing that Delphi’s marketing efforts have
concluded for such business and (2) August 31, 2010; provided, however, that the
Unsold Business Option with respect to each Unsold Business shall terminate and
expire upon any sale of such Unsold Business by Delphi. In the event that an
Unsold Business Option with respect to any of the Global Interiors & Closures
Business, the Sandusky Business, and the Saginaw E&C Assets is not exercised on
or before December 31, 2008, or if such option has been exercised but the
applicable Business Closing Date has not occurred on or before December 31,
2008, the Unsold Business Option relating to the applicable Unsold Business
shall terminate. In the event that an Unsold Business Option with respect to the
Global Steering Business is not exercised on or before December 31, 2010, or if
such option has been exercised but the Business Closing Date with respect to the
Global Steering Business has not occurred on or before December 31, 2010, the
Unsold Business Option relating to the Global Steering Business shall terminate.
If the Unsold Business Option is exercised in accordance with this section 4.06,
the exercising Business Optionee and Delphi shall take all commercially
reasonable actions to close the applicable Business Transaction for such Unsold
Business Option on or before the applicable termination dates provided for in
the previous two sentences (each a “Business Outside Date” and collectively, the
“Business Outside Dates”). The Unsold Business Option shall be exercised through
notice to Delphi provided in accordance with section 7.19 hereof. Such notice
shall be in writing. In addition, GM shall in writing notify Delphi of the
identity of the Business Optionees as promptly as practicable, but in any event,
at least 45 days prior to the applicable Business Closing Date.
               (vii) At each Business Optionee’s expense, such Business Optionee
may begin preparations for the exercise of the Unsold Business Option, without
any obligation to exercise such option (A) on or after April 1, 2008, with
respect to the Global Interiors & Closures Business, the Sandusky Business, and
the Saginaw E&C Assets, and (B) on or after April 1, 2010 with respect to the
Global Steering Business, subject to, in each case, the execution of reasonable
and customary confidentiality agreements. Delphi shall reasonably cooperate and
assist any Business Optionee in its preparations and shall undertake such
actions as such Business Optionee reasonably requests in order to complete such
preparations, subject to reimbursement by the applicable Business Optionee of
Delphi’s actual costs incurred relating to such preparations. Such preparations
may include, without limitation, due diligence (including discussions regarding
facilities relocation plans for stated facilities), information technology

MRA-48



--------------------------------------------------------------------------------



 



systems conversion, payroll systems conversion, and inventory systems
conversion, as well as other actions necessary or reasonably desirable in
preparing for the establishment of each of the Global Steering Business, the
Sandusky Business, the Global Interiors & Closures Business and the Saginaw E&C
Assets as separate operating entities.
               (viii) Upon the applicable Business Closing Date, Delphi shall,
except as provided in the following sentence, take all necessary and appropriate
actions to allow the Business Optionee to acquire ownership or use of, or to
receive the benefit of, as applicable, and the Business Optionee shall take all
necessary and appropriate actions to receive and accept ownership, use or the
benefit of, all contracts, leases, license agreements and other agreements with
third parties, and all other assets (including all equipment, machinery and
tools) owned by Delphi that are primarily used in the applicable Unsold
Business. Ownership of all intellectual property primarily used in the operation
of the applicable Unsold Business shall be transferred by Delphi (and/or the
Business Optionor as appropriate) to GM. The Parties further agree that (A) with
respect to any intellectual property transferred by Delphi that is used in any
of Delphi’s or its Affiliates’ other businesses or facilities, GM grants to
Delphi, with the right to sublicense to its Affiliates, successors, assigns
and/or designated suppliers, a perpetual, fully paid up, worldwide,
non-exclusive irrevocable license under such intellectual property to make, have
made, use, have used, sell, offer to sell, import, export, reproduce, copy,
prepare derivative works, and distribute all products of the type produced by
Delphi or any of its Affiliates as of the Business Closing Date and any
derivatives and/or re-use/extension thereof other than the GM products
associated with the business acquired by the Business Optionee, and (B) with
respect to any intellectual property retained by the Business Optionor or Delphi
that is also used in connection with the applicable Unsold Business, the
Business Optionor or Delphi, as appropriate, grants to GM, with the right to
sublicense to its Affiliates, successors, assigns and/or designated suppliers, a
perpetual, fully paid up, worldwide, non-exclusive irrevocable license under
such intellectual property to make, have made, use, have used, sell, offer to
sell, import, export, reproduce, copy, prepare derivative works, and distribute
all products of the type produced by such Unsold Business as of the Business
Closing Date and any derivatives and/or re-use/extension thereof. The provisions
of subsections (A) and (B) hereof are sufficient to constitute a license and no
further actions are required by any party to give effect to the terms thereof.
GM shall release Delphi and the Business Optionor from any liabilities and
obligations relating to the period commencing after the applicable Business
Closing Date in connection with any production obligations under any applicable
Purchase Orders or supply contracts to GM relating to the Unsold Business. If an
Unsold Business Option is exercised, Delphi or the Business Optionor shall
assist, at the Business Optionee’s cost (except for information technology costs
to the extent Delphi has been compensated for such costs under section 4.04), in
the conversion of the information technology, payroll and inventory systems at
the applicable Unsold Business.
               (ix) If, in connection with a Business Transaction, a Business
Optionee determines to lease an Unsold Business facility, such lease or leases
(A) shall be “triple net”, (B) shall provide for no rent payments, (C) shall
include an option exercisable at any time prior to the termination of such lease
by the Business Optionee or its assignee, to purchase the such facility for
$1.00 and (D) shall have a lease term until December 31, 2015 with two (2) four
(4) year renewal options and contain such other terms which shall be reasonably
acceptable to Delphi and the Business Optionee, and provided that the Business
Optionee shall have the right

MRA-49



--------------------------------------------------------------------------------



 



to terminate the applicable lease at any time without liability directly related
to such termination on six (6) month’s prior written notice to Delphi. The
Business Optionee shall remain responsible for any liabilities that arose under
such lease prior to the termination thereof. Notwithstanding anything contained
herein, the Parties expressly agree that in order for a Business Optionee to
have the right to execute a lease of any facility in connection with an Unsold
Business Option, Delphi shall have the right to require that all facilities,
machinery and equipment that are a part of such Unsold Business (other than any
such facilities, machinery or equipment which are owned by an entity, the equity
of which would be directly or indirectly transferred to the Business Optionee)
shall be leased to such Business Optionee under a lease on terms set forth in
the first sentence of this section 4.06(a)(ix). With respect to any facility and
machinery and equipment owned by an entity, the equity interests of which were
transferred, directly or indirectly, to a Business Optionee, the Business
Optionee shall have the right to transfer, no later than December 31, 2023, the
applicable facility and machinery and equipment to the applicable Business
Optionor or its designee for $1 upon six (6) months notice.
               (x) In connection with a Business Transaction, at a Business
Optionee’s request, Delphi shall enter into reasonable and customary transition
services agreements for up to a twelve (12) month period following the Business
Closing Date to facilitate the operation of the applicable businesses after the
exercise of such option, subject to the Business Optionee’s agreement to
reimburse Delphi for its and its Affiliates actual costs and expenses incurred
in providing such transition services. At the option of the Business Optionee,
Delphi shall extend any such transition services agreement for an additional
three month period, subject to the Business Optionee’s agreement to reimburse
and compensate Delphi for one hundred and twenty-five percent (125%) of its and
its Affiliates actual costs and expenses incurred in providing such transition
services. Following the expiration of such additional three month period, at the
option of the Business Optionee but upon at least 90 days prior written notice
to Delphi, Delphi shall extend any such transition services agreement for an
additional three month period, subject to the Business Optionee’s agreement to
reimburse and compensate Delphi for one hundred and fifty percent (150%) of its
and its Affiliates actual costs and expenses incurred in providing such
transition services.
               (xi) In connection with the documentation of a Business
Transaction, the applicable Business Optionee shall agree to supply products as
by directed by Delphi or its Affiliates in connection with product warranty or
product recalls for a period of six months after the Business Closing Date at
factory-level cost plus engineering cost (without mark-up) for any
warranty-related Retained Liabilities; thereafter the applicable Business
Optionee shall agree to supply products to Delphi or its Affiliates in
connection with product warranty or product recalls at 110% of factory-level
cost plus engineering cost.
               (xii) Delphi and each applicable Business Optionor, jointly and
severally, shall indemnify the applicable Business Optionee and GM against the
Retained Liabilities, the Delphi Retained Employment Liabilities and all other
obligations of Delphi or any Business Optionor hereunder to be performed in
connection with any Business Transaction and GM and the applicable Business
Optionee shall indemnify Delphi for all Assumed Liabilities and other
obligations hereunder to be performed by the Business Optionee in connection
with such Business Transaction. Delphi and each applicable Business Optionor
shall jointly and severally cause to be paid or performed when due each of the
Retained Liabilities to the extent

MRA-50



--------------------------------------------------------------------------------



 



that the failure to do so would reasonably be expected to have an adverse impact
or effect on GM, a Business Optionee or any of their respective Affiliates.
               (xiii) In connection with the exercise of any Unsold Business
Option, and prior to the closing of any Business Transaction, GM shall cause any
Business Optionee to consult with Delphi and, the Business Optionee may consult
with Delphi and, provided that Delphi is given a reasonable opportunity to make
the first communication, the Business Optionee may consult with any customers of
such Unsold Business, to discuss the potential impact of any Business
Transaction on the ongoing commercial relationship between such Unsold Business
and any such customers.
               (xiv) With respect to the Saginaw E&C Assets, GM agrees to use
commercially reasonable efforts to accomplish the completion of the sale of the
Saginaw E&C Assets as soon as practicable following the Effective Date. In
addition, GM agrees that (i) neither the proposed purchaser identified on
Exhibit 4.06(a)(xiv) hereto (the “Proposed Purchaser”) nor any of its Affiliates
shall be eligible to exercise an Unsold Business Option for the Saginaw E&C
Assets and (ii) GM shall not and shall not permit the Business Optionee
exercising the Unsold Business Option with respect to the Saginaw E&C Assets to
directly or indirectly transfer any portion of the Saginaw E&C Assets to the
Proposed Purchaser or any of its Affiliates within five (5) years of such
transfer.
               (xv) GM agrees that in the event GM receives any consideration
with respect to the designation of a Business Optionee pursuant to this section
4.06, the amount of such consideration shall be allocated between GM and Delphi
as if such consideration was treated as Sale Proceeds pursuant to section 4.04
hereof.
          (b) Employment Transfer No Later than Employment Outside Date
               (i) Subject to the terms of this section 4.06 and in accordance
with section B.3 of the UAW MOU, GM shall cause all the active and inactive
bargaining unit employees (other than those who are participating in the PRP) at
each of the Flint East, Needmore Road and Saginaw E&C Facilities (each an
“Employment Transfer Facility” and collectively, the “Employment Transfer
Facilities”) to transfer (each an “Employment Transfer” and collectively, the
“Employment Transfers” ) to employment with a third party (each an “Employment
Party” and collectively, the “Employment Parties”) no later than the time set
forth in clauses (A), (B) and (C) below, respectively (each an “Employment
Outside Date” and collectively, the “Employment Outside Dates”). In connection
with each such Employment Transfer each such Employment Party shall receive an
assignment of all of Delphi’s rights and obligations other than the Delphi
Retained Employment Liabilities for all active and inactive bargaining unit
employees at such Employment Transfer Facility and in connection therewith each
Employment Party shall assume all of Delphi’s obligations other than those
related to the Delphi Retained Employment Liabilities for all such active and
inactive bargaining unit employees. The Parties further agree that upon such
assumption Delphi shall be relieved and released from any liabilities or
obligations other than the Delphi Retained Employment Liabilities to such active
and inactive bargaining unit employees arising from and after the date of the
applicable Employment Transfer. The time period for completion of the Employment
Transfers are as follows:

MRA-51



--------------------------------------------------------------------------------



 



                    (A) with respect to the Flint East Facility, commencing on
October 1, 2007, and from time to time thereafter when Delphi notifies GM that
Delphi’s employment requirements at Flint East are reducing, GM shall cause the
Employment Party to hire the active and inactive bargaining unit employees at
the Flint East Facility that Delphi no longer requires for its ongoing
production;
                    (B) with respect to the Needmore Road Facility, on or after
the earlier of 30 days after the cessation of OE Part production at the Needmore
Road Facility (which is currently scheduled for June 30, 2008) or December 31,
2008; and
                    (C) with respect to the Saginaw E&C Facility, December 31,
2008.
          Delphi shall reasonably cooperate in connection with the Employment
Transfer to each Employment Party. With respect to the Flint East Facility, GM
shall be obligated to cause the Employment Party to permit Delphi’s continued
use of the employees transferred to the Employment Party pursuant to the
Employment Transfer (or substitute employees who are members of the same
bargaining unit), to the extent Delphi requires in order to manufacture cluster
and MRA products in accordance with the UAW MOU, and the cost of such use shall
be included in expenses for the purpose of determining Production Cash Burn.
          (c) Deemed Transactions
               (i) If for any reason a Business Transaction with respect to any
Unsold Business other than the Saginaw E&C Assets has not been consummated by
the applicable Outside Date, GM, or an Affiliate of GM designated by GM in its
discretion, shall be deemed to be a Business Optionee with respect to such
Unsold Business and to have exercised and consummated the related Unsold
Business Option, and the associated Business Transaction (including the
assumption of the Assumed Liabilities) shall be deemed to have been consummated
on the applicable Business Outside Date. Such transaction shall be deemed to
occur in a manner reasonably determined by Delphi and Delphi shall have the
right to make, in its reasonable discretion, any elections with respect to the
terms of the applicable Business Transaction which a Business Optionee would
otherwise be entitled to make under section 4.06(a) and which have not
previously been made by GM, a Business Optionee or a designated GM Affiliate at
least 45 days before the Business Outside Date; provided, further, that such
Business Transaction shall exclude any foreign joint venture interests
comprising a portion of such Unsold Business that are subject to preemptive or
similar rights that have not been waived and Delphi shall use its commercially
reasonable efforts to cause GM or its designee to receive any net proceeds from
the sale of any such joint venture interest. In the event that GM designates one
or more of its Affiliates under this section 4.06(c)(i), GM absolutely and
unconditionally guarantees all the obligations of such Affiliate with respect to
the matters described in this section 4.06(c)(i). Following the consummation of
a Business Transaction pursuant to this section 4.06(c)(i), GM and Delphi shall
cooperate and provide each other appropriate documentation evidencing such
transaction. To the extent that an Unsold Business includes a contract or other
obligations,

MRA-52



--------------------------------------------------------------------------------



 



including without limitation non-compete or non-solicitation agreements, which
would restrict or inhibit GM or any of its Affiliates from engaging in, owning
an interest in any Person engaged in, or providing support (financial or
otherwise) to any Person engaged in, any line of business, Delphi shall use
commercially reasonable efforts to terminate such contract or obligations and at
the election of GM or its designated Affiliate, such contract or obligation,
shall be excluded (at the cost and expense of GM) from the contracts and
obligations being transferred or assumed by GM or such Affiliate pursuant to a
Business Transaction; provided, however Delphi shall be entitled to cause the
deemed Business Transaction to occur without including such contract or
obligation and, in such case, Delphi and GM shall use their respective
commercially reasonable efforts to provide GM or the applicable GM Affiliate
with the rights and benefits of such excluded contract or obligation. To the
extent any contract, agreement or other asset is excluded from a Business
Transaction pursuant to section 4.06(a), such contract, agreement or asset shall
be treated as an “Unsold Business” for purposes of this section 4.06(c) and the
provisions of this section 4.06(c) shall be deemed to apply such that GM or its
designated Affiliate shall be deemed a “Business Optionee” with respect to such
“Unsold Business” and to have exercised and consummated an “Unsold Business
Option”, and the associated “Business Transaction” (including the assumption of
“Assumed Liabilities”) shall be deemed to have been consummated on the
applicable Business Outside Date associated with the Unsold Business from which
such contract, agreement or other asset was excluded.
               (ii) GM acknowledges that as a result of the Business
Transactions, certain of Delphi’s customers may have concerns and issues
relating thereto. GM agrees to permit Delphi to take such commercially
reasonable actions as are necessary or desirable to address such concerns and
issues, including cooperating with any customers to transfer production of
non-GM business and associated tooling and equipment from any such facility to
new sources of production as may be required or requested by any of the
customers in the event of any transfer to GM under this section 4.06(c). In
addition, GM or its designated Affiliate will consult with Delphi and, provided
that Delphi is given a reasonable opportunity to make a first communication, GM
may consult with any such customers of an Unsold Business, to discuss the
potential impact of any Business Transaction on the ongoing commercial
relationship between such Unsold Business, Delphi and any such customers.
               (iii) If for any reason an Employment Transfer with respect to an
Employment Transfer Facility has not been consummated by the applicable
Employment Outside Date (which shall in the case of the Flint East Facility be
deemed to occur from time to time on the dates set forth in Delphi’s notices to
GM under section 4.06(b)(i)(A) above), the applicable active and inactive
bargaining unit employees for each such Employment Transfer Facility shall
transfer to employment with GM, or, an Affiliate of GM designated by GM in its
discretion, in accordance with this section on the applicable Employment Outside
Date. In the event that GM designates one or more of its Affiliates under this
section 4.06(c)(iii), GM unconditionally guarantees all the obligations of such
Affiliate with respect to the matters described in this section 4.06(c)(iii).
With respect to the Flint East Facility, GM or its Affiliate shall be obligated
to permit Delphi’s continued use of the employees transferred to GM or its
Affiliate pursuant to this section 4.06(c), to the extent Delphi requires in
order to manufacture cluster and MRA products in accordance with the UAW MOU,
and the cost of such use shall be included in expenses for the purpose of
determining Production Cash Burn. Following the consummation of a Business
Transaction or Employment Transfer pursuant to this section

MRA-53



--------------------------------------------------------------------------------



 



4.06(c)(iii), GM and Delphi shall cooperate and provide each other appropriate
documentation evidencing such transaction.
               (iv) GM’s obligations under this section 4.06 are absolute and
unconditional and shall not be subject to any defense of any nature whatsoever,
including upon a breach by Delphi or any of its Affiliates of any of their
obligations under this Agreement (including this section 4.06), the Settlement
Agreement or any other agreement or any failure to consummate a Business
Transaction pursuant to this section 4.06 for any reason. To the extent the
consummation of a Business Transaction under this section 4.06 shall be illegal
or shall require GM or its Affiliates to dispose of or divest any line of
business or restrict itself from engaging in any line of business to which GM or
its Affiliates are at that time actively engaged in order to obtain any
regulatory approval, Delphi shall restructure such transaction in order to
accomplish to the greatest extent legally permissible consummation of the
applicable Business Transaction. GM shall pay the costs arising and resulting
from such restructuring, including shutdown, closure and severance costs.
Notwithstanding the foregoing, it will not be a breach of GM’s obligations
hereunder if a Business Transaction is not consummated as a result of Delphi’s
failure to restructure such Business Transaction in a manner which is not
illegal or which does not require GM or its Affiliates to dispose of or divest
any line of business in which GM or its Affiliates are at that time actively
engaged.
     Section 4.07 Additional Terms Regarding Wind-Down Facilities.
          (a) GM and Delphi shall work together to facilitate the wind-down of
production at Delphi’s facilities that are scheduled to be wound down.
          (b) Delphi shall use commercially reasonable efforts to support the
resourcing of GM production at Delphi’s Wind Down Facilities and the Athens
Facility, which support shall include, among other things, inventory banks
funded by GM, assignment of tier 2 supplier contracts and movement of tooling.
          (c) GM shall use commercially reasonable efforts to transition from
each facility of Delphi that is scheduled to be wound down to alternate
production sources the production of aftermarket parts within the same timeframe
as the transition from such facility to alternate production sources for the
production of OE Parts.
     Section 4.08 Additional Terms Regarding Footprint Facilities.
          (a) Delphi shall be responsible for explaining to potential purchasers
or transferees of businesses conducted at the Footprint Facilities the
provisions of the UAW MOU or IUE MOU, as applicable.
          (b) Delphi shall commit the required engineering resources and capital
improvements necessary to support all GM programs produced at the Flint East
Facility as required to meet Delphi’s obligations under Existing Agreements or
agreements which Delphi and GM enter into in the future. To the extent required
under Existing Agreements or agreements which Delphi and GM enter into in the
future, Delphi shall ensure that GM receives required production from the Flint
East Facility through the date on which Delphi has no further obligations under
the UAW MOU relating to production at the Flint East Facility.

MRA-54



--------------------------------------------------------------------------------



 



          (c) GM has agreed, pursuant to section B of and Attachment A to the
IUE MOU, to provide certain business to a third party so that Delphi would be
relieved of responsibility for production or operations at the Kettering
Facility as soon as possible. GM and Delphi shall continue to work together to
support the transfer of the Kettering Facility as contemplated by the IUE MOU.
     Section 4.09 Additional Terms Regarding UAW Keep Facilities. At each of the
UAW Keep Facilities, Delphi shall commit the required engineering resources and
capital improvements necessary to support all GM programs produced at such UAW
Keep Facility as required to meet Delphi’s obligations under Existing Agreements
or agreements which Delphi and GM enter into in the future.
ARTICLE V
TREATMENT OF LEGACY AGREEMENTS; ORDINARY COURSE MATTERS;
INDEMNIFICATION
     Section 5.01 Disposition of Agreements with GM.
          (a) Agreements Executed in Connection with the Separation to Be
Assumed. Pursuant to the Plan and the terms of this Agreement, as of the
Effective Date, the agreements identified in this section 5.01(a) shall, as
applicable, be either assumed, reinstated, or ratified (including as amended, as
applicable):
          (i) Environmental Matters Agreement. The Environmental Matters
Agreement between Delphi Automotive Systems Corporation (n/k/a Delphi) and GM,
dated as of “October 1998” (the “Environmental Matters Agreement”), attached
hereto as Exhibit 5.01(a)(i); provided, however, that in light of the rejection
of the Master Separation Agreement dated as of December 22, 1998 among Delphi
Automotive Systems Corporation (n/k/a Delphi), DAS, Delphi Technologies, Inc.
(“DTI”), and GM (the “Master Separation Agreement”), pursuant to the Plan and
section 5.01(d) of this Agreement, all references in the Environmental Matters
Agreement to the Master Separation Agreement are deemed deleted, and any
grammatical corrections necessary as a result of such deletions required to
preserve the Parties’ original intent with respect to remaining provisions are
deemed made;
          (ii) Reserved;
          (iii) Financial Services Supply Agreement. The Financial Services
Supply Agreement dated as of December 18, 1998 between DAS and GM (the
“Financial Services Supply Agreement”) as amended and restated pursuant to the
terms set forth in Exhibit 5.01(a)(iii) of this Agreement;
          (iv) Income Tax Allocation Agreement. The Amended and Restated
Agreement for the Allocation of United States Federal, State and Local Income
Taxes dated as of December 16, 1998 between Delphi Automotive

MRA-55



--------------------------------------------------------------------------------



 



Systems Corporation (n/k/a Delphi) and GM (the “Income Tax Allocation
Agreement”), attached hereto as Exhibit 5.01(a)(iv); provided, however, that all
references in the Income Tax Allocation Agreement to the Master Separation
Agreement are deemed deleted, and any grammatical corrections necessary as a
result of such deletions required to preserve the Parties’ intent with respect
to remaining provisions are deemed made; and provided further that, as of the
Effective Date, the provisions of the Income Tax Allocation Agreement concerning
dispute resolution and record retention that refer to the Master Separation
Agreement are deemed to refer to the corresponding provisions of this Agreement;
          (v) Non-Income Tax Indemnification Agreement. The Agreement for
Indemnification of United States Federal, State and Local Non-Income Taxes dated
as of December 16, 1998 between Delphi Automotive Systems Corporation (n/k/a
Delphi) and GM (the “Non-Income Tax Indemnification Agreement”), attached hereto
as Exhibit 5.01(a)(v); provided, however, that all references in the Non-Income
Tax Indemnification Agreement to the Master Separation Agreement are deemed
deleted, and any grammatical corrections necessary as a result of such deletions
required to preserve the Parties’ intent with respect to remaining provisions
are deemed made; and provided further that, as of the Effective Date, the
provisions of the Non-Income Tax Indemnification Agreement concerning dispute
resolution and record retention that refer to the Master Separation Agreement
are deemed to refer to the corresponding provisions of this Agreement;
          (vi) Assignment and Assumption Agreement — Industrial Development
Bonds. The Assignment and Assumption Agreement — Industrial Development Bonds
dated as of January 1, 1999 between DAS and GM (the “Assignment and Assumption
Agreement — Industrial Development Bonds”), attached hereto as Exhibit
5.01(a)(vi);
          (vii) Oshawa Lease. The following agreements: (A) the Lease Agreement
dated as of May 1, 2000 between Delphi Canada Inc. and General Motors of Canada
Limited, as amended August 1, 2002, attached hereto as Exhibit 5.01(a)(vii)(i),
under which Delphi Canada, Inc. continues to occupy the premises specified in
such Lease Agreement as a holdover tenant with the consent of General Motors of
Canada Limited, (B) Oshawa Labour & Management Agreement between Delphi Canada,
Inc. and General Motors Canada Limited dated as of May 1, 2000, attached hereto
as Exhibit 5.01(a)(vii)(ii) (the “Oshawa Labour Agreement”); and (C) the
Administrative Services Agreement between Delphi Canada, Inc. and General Motors
Canada Limited dated as of May 1, 2000, attached hereto as
Exhibit 5.01(a)(vii)(iii); provided, however, that Delphi Canada, Inc. shall be
released from any and all past, present or future claims, debts, obligations,
rights, suits, damages, actions, causes of action, remedies, and liabilities
which GM and General Motors of Canada Limited may have arising out of or related
to the separation of leased employees from the Oshawa facility as contemplated
by the Oshawa Labour Agreement.

MRA-56



--------------------------------------------------------------------------------



 



          (viii) Trademark and Trade Name Agreement. The Trademark and Trade
Name Agreement dated as of January 1, 1999 between Delphi Automotive Systems
Corporation (n/k/a Delphi), DAS, and GM (the “Trademark and Trade Name
Agreement”), attached hereto as Exhibit 5.01(a)(viii);
          (ix) Intellectual Property Contracts Transfer Agreement. The
Intellectual Property Contracts Transfer Agreement dated as of December 4, 1998,
between DTI and GM, as amended October 31, 2001 (the “Intellectual Property
Contracts Transfer Agreement”), attached hereto as Exhibit 5.01(a)(ix);
provided, however, that all references in the Intellectual Property Contracts
Transfer Agreement to the Master Separation Agreement are deemed deleted, and
any grammatical corrections necessary as a result of such deletions required to
preserve the parties’ original intent with respect to remaining provisions are
deemed made; and provided further that, as of the Effective Date, the provisions
of the Intellectual Property Contracts Transfer Agreement concerning dispute
resolution and record retention that refer to the Master Separation Agreement
shall be deemed to refer to the corresponding provisions of this Agreement;
          (x) Intellectual Property License Agreement. The Intellectual Property
License Agreement dated as of December 4, 1998, between DTI and GM (the
“Intellectual Property License Agreement”), attached hereto as Exhibit
5.01(a)(x); provided, however, that all references in the Intellectual Property
License Agreement to the Master Separation Agreement are deemed deleted, and any
grammatical corrections necessary as a result of such deletions required to
preserve the parties’ original intent with respect to remaining provisions are
deemed made; and provided further that, as of the Effective Date, the provisions
of the Intellectual Property License Agreement concerning dispute resolution and
record retention that refer to the Master Separation Agreement shall be deemed
to refer to the corresponding provisions of this Agreement;
          (xi) Intellectual Property Transfer Agreement. The Intellectual
Property Transfer Agreement dated as of December 4, 1998 between DTI and GM (the
“Intellectual Property Transfer Agreement”), attached hereto as Exhibit
5.01(a)(xi); provided, however, that all references in the Intellectual Property
Transfer Agreement to the Master Separation Agreement are deemed deleted, and
any grammatical corrections necessary as a result of such deletions required to
preserve the parties’ original intent with respect to remaining provisions are
deemed made; and provided further that, as of the Effective Date, the provisions
of the Intellectual Property Transfer Agreement concerning dispute resolution
and record retention that refer to the Master Separation Agreement shall be
deemed to refer to the corresponding provisions of this Agreement; and provided
further that DTI and GM agree that (i) all obligations under the Intellectual
Property Transfer Agreement other than those concerning reconciliation of patent
assignments and the delivery of recordable patent assignments have been fully
performed, and (ii) they shall complete performance of any such obligations as
soon as practicable after the Effective Date;

MRA-57



--------------------------------------------------------------------------------



 



          (xii) Technology Transfer Agreement. The GM-Delphi Technology Transfer
Agreement between Delphi Technologies, Inc. and GM dated December 4, 1998 (the
“Technology Transfer Agreement”);
          (xiii) Reserved;
          (xiv) Real Estate Assignment and Assumption Agreements. The real
estate assignment and assumption agreements set forth on Exhibit 5.01(a)(xiv).
          (b) Agreements Executed After the Separation to Be Assumed. Pursuant
to the Plan and the terms of this Agreement, as of the Effective Date, the
agreements identified in this section 5.01(b) shall, as applicable, be either
assumed, reinstated, or ratified (including as amended, as applicable):
          (i) UAW — GM — Delphi Memorandum of Understanding Regarding Benefit
Plan Treatment. The UAW — GM — Delphi Memorandum of Understanding Regarding
Benefit Plan Treatment between UAW, GM, and Delphi Automotive Systems
Corporation (n/k/a Delphi) dated September 30, 1999, including any and all
amendments thereto, attached hereto as Exhibit 5.01(b)(i);
          (ii) Letter Agreement Concerning Certain Asbestos Liability. The
letter agreement dated March 4, 1999 between Delphi and GM concerning certain
asbestos liability, as supplemented by letter agreement dated May 10, 1999
between Delphi and GM, attached hereto as Exhibit 5.01(b)(ii);
          (iii) Investment Tax Credit Transfer Agreement. The Investment Tax
Credit Transfer Agreement dated December 8, 2000 between Delphi Automotive
Systems Corporation (n/k/a Delphi) and GM, attached hereto as
Exhibit 5.01(b)(iii);
          (iv) Management Services Agreement. The Management Services Agreement
dated September 19, 2002, as amended, among Delphi Corporation and General
Motors Management Corporation, Delphi Mechatronic Systems, Inc., Packard-Hughes
Interconnect Company and ASEC Manufacturing, attached hereto as Exhibit
5.01(b)(iv);
          (v) Battery Facilitation Agreement. The Battery Facilitation Agreement
— Transaction Summary dated as of March 21, 2005 between Delphi and GM; the
Letter Agreement dated August 10, 2004 regarding potential changes in Delphi’s
battery operations signed by Mary Boland (GM) and John Blahnik (Delphi); the
Letter Agreement dated June 30, 2005 regarding the sale by Delphi of its global
battery business to JCI signed by Bo Andersson (GM) and Steve Olsen (Delphi);
the Letter Agreement dated June 30, 2005 regarding the potential subsidy to be
paid by Delphi to JCI for employees at the New Brunswick battery plant; and the
Letter Agreement dated June 30, 2005 regarding the future use of the “Freedom”
trade name and associated trademarks, attached hereto as Exhibit 5.01(b)(v); and

MRA-58



--------------------------------------------------------------------------------



 



          (vi) C&A Agreement. The Agreement dated as of June 3, 2005 between
Delphi and GM concerning certain matters related to Collins & Aikman
Corporation, attached hereto as Exhibit 5.01(b)(vi).
          (c) Existing Agreements. Pursuant to the Plan and the terms of this
Agreement, as of the Effective Date the Existing Agreements and all other
contractual commitments between the Debtors and GM or any of its Affiliates
directly related to and designed to enable the purchase and supply of Component
Parts such as metal resale agreements and advanced development agreements, shall
be assumed or reinstated, as applicable.
          (d) Tooling Agreements. Pursuant to the Plan and the terms of this
Agreement, as of the Effective Date all GM Purchase Orders and other contractual
commitments between the Debtors and GM or any of its Affiliates relating to the
manufacture and sale of fixtures, gauges, jigs, patterns, casting patterns,
dies, molds, and other Tooling utilized in the production of GM Component Parts
and Component Systems (collectively, the “Tooling Agreements”) shall be assumed
or reinstated, as applicable.
          (e) Assumption, Reinstatement, or Ratification in the Entirety. All
provisions of the agreements that are assumed, reinstated, or ratified under
this section 5.01 shall be assumed in their entirety without modification,
unless such modification is expressly set forth herein.
          (f) Postpetition Agreements. All postpetition agreements between any
Delphi Party and GM and/or any of its Affiliates are hereby ratified, are
enforceable in accordance with their terms, and shall remain in full force and
effect unaffected by this Agreement.
          (g) Debtor Agreements. Except as otherwise provided in this Agreement,
as of the Effective Date all prepetition agreements between the Debtors and GM
and/or any of its Affiliates shall be deemed rejected or terminated, as
applicable; provided, however, that this section 5.01(g) does not apply to
(i) agreements to which third parties other than the Delphi Parties, GM and/or
GM’s Affiliates are also parties or (ii) agreements that relate solely to the
Ordinary Course Relationship (as defined in the Settlement Agreement), which
agreements identified in clauses (i) and (ii) of this sentence shall be assumed
or reinstated, as applicable, on the Effective Date.
          (h) Non-Debtor Agreements. Except as otherwise provided in this
Agreement, with respect to the prepetition agreements between Affiliates of
Delphi who are not Debtors, on the one hand, and GM and/or any of its
Affiliates, on the other hand:
               (i) Such agreements which were entered into prior to or in
connection with the Separation shall be terminated as of the Effective Date; and
               (ii) Such agreements (other than those identified in section
5.01(h)(i) above) shall be ratified and continue in effect after the Effective
Date; provided, however, that any such agreement to which a Debtor is also a
party shall terminate as of the Effective Date, unless (a) such agreement
relates solely to the Ordinary Course Relationship (as defined in the Settlement
Agreement), or (b) such agreement is an agreement to which third parties other
than the Delphi Parties, GM and/or GM’s Affiliates are also parties, in both of
which cases such

MRA-59



--------------------------------------------------------------------------------



 



agreement shall be ratified and continue in effect after the Effective Date;
provided, however, that any obligation of any of the Affiliates of Delphi to
indemnify against any obligations of the Debtors shall be deemed to be
extinguished.
               (i) Limitations on Cure Costs, Rejection Damages, or Assurances.
Except as otherwise provided in the Plan, or in any contract, instrument,
release, or other agreement or document entered into in connection with the
Plan, with respect to any and all agreements between any Delphi Party, on the
one hand, and GM and/or any of its Affiliates, on the other hand, except as
expressly provided for in section 4.03(b) of the Settlement Agreement, (a) GM
irrevocably waives, on behalf of itself and all of its Affiliates, with respect
to agreements being assumed or rejected pursuant to this Agreement, any cure
amount claim or any claim for rejection, (b) each of Delphi and GM irrevocably
waives, on behalf of itself and all of its Affiliates, with respect to
agreements being terminated pursuant to this Agreement, termination damages, and
(c) GM irrevocably waives, on behalf of itself and all of its Affiliates, with
respect to any agreements being assumed pursuant to this Agreement, any
requirement under the Bankruptcy Code that the Delphi-Related Parties provide
adequate assurance of future performance.
     Section 5.02 Limitation of Existing Indemnification Obligations. Any
provision in any agreement between Delphi and/or its Affiliates on the one hand
and GM and/or its Affiliates on the other that is not being assumed, reinstated
or ratified pursuant to this Agreement and purports to require any party thereto
or its Affiliates to indemnify, defend, or hold harmless any other party thereto
or its Affiliates is null and void.
     Section 5.03 Reserved.
     Section 5.04 Reserved.

     
Section 5.05 Reserved.
 
Section 5.06 Access to Information.

          (a) During the Retention Period, each of the Parties hereto shall
cooperate with and afford, and shall cause their respective affiliates,
representatives, subsidiaries, successors and/or assignees, and shall use
reasonable efforts to cause joint ventures that are not Affiliates
(collectively, “Related Parties”) to cooperate with and afford, to the other
Party reasonable access upon reasonable advance written request to all
information (other than information which is (i) protected from disclosure by
the attorney client privilege or work product doctrine, (ii) proprietary in
nature or (iii) the subject of a confidentiality agreement between such Party
and a third party which prohibits disclosure to the other party) within such
Party’s or any Related Party’s possession which was created prior to January 1,
1999 (the “Contribution Date”) or, with respect to any information which would
be relevant to the provision of a transitional service in connection with the
separation of Delphi and GM on January 1, 1999, information created during the
period in which one Party is providing the other Party with such transition
service. Access to the requested information shall be provided so long as it
relates to the requesting party’s (the “Requestor”) business, assets or
liabilities, and access is reasonably required by the Requestor as a result of
the ownership relationship between GM and

MRA-60



--------------------------------------------------------------------------------



 



Delphi at any time prior to the Contribution Date or the transition services
identified above (“Prior Relationship”) for purposes of auditing, accounting,
claims, or litigation (except for claims or litigation between the Parties
hereto), employee benefits, regulatory or tax purposes, or fulfilling disclosure
or reporting obligations including, without limitation, all records, books,
contracts, instruments, computer data, and other data (“Information”) reasonably
necessary for the preparation of reports required by or filed under the
Securities Exchange Act of 1934, as amended, with respect to any period entirely
or partially prior to the Contribution Date.
          (b) Access as used in this paragraph shall mean the obligation of a
party in possession of Information (the “Possessor”) requested by the Requestor
to exert its reasonable best efforts to locate all requested Information that is
owned and possessed by the Possessor or any Related Party. The Possessor, at its
own expense, shall conduct a diligent search designed to identify all requested
Information and shall collect all such Information for inspection by the
Requestor during normal business hours at the Possessor’s place of business.
Subject to confidentiality and/or security provisions as the Possessor may
reasonably deem necessary, the Requestor may have all requested Information
duplicated at the Requestor’s expense. Alternatively, the Possessor may choose
to deliver, at its own expense, all requested Information to the Requestor in
the form it was requested by the Requestor. If so, the Possessor shall notify
the Requestor in writing at the time of delivery if such Information is to be
returned to the Possessor. In such case, the Requestor shall return such
Information when no longer needed to the Possessor at the Possessor’s expense.
          (c) In connection with providing Information pursuant to this section
5.06, each of the Parties hereto shall upon the request of the other Party make
available its respective employees (and those of their respective Related
Parties, as applicable) to the extent that they are reasonably necessary to
discuss and explain all requested Information with and to the requesting party.
     Section 5.07 Record Retention.
          (a) Delphi shall preserve and keep all books and records included in
the Delphi Assets or otherwise in the possession of Delphi or its Related
Parties as of the Contribution Date, whether in electronic form or otherwise,
for the Retention Period at Delphi’s sole cost and expense. If Delphi wishes to
dispose of any books and records or other documents which it is obligated to
retain under this section 5.07 after the Retention Period, then Delphi shall
first provide ninety (90) days’ written notice to GM and GM shall have the
right, at its option and expense, upon prior written notice within such
ninety-day (90) period, to take possession of such books or records or other
documents within one hundred and eighty (180) days after the date of Delphi’s
notice to GM hereunder. Written notice of intent to dispose of such books and
records shall include a description of the books and records in detail
sufficient to allow GM to reasonably assess its potential need to retain such
materials. In the event that Delphi enters into an agreement with a third party
during the Retention Period to sell a portion of its business, together with the
books and records related thereto, GM shall have the right to duplicate such
books and records prior to any such disposition and, should the purchaser of the
Delphi business be a competitor of GM, GM shall have the right to prohibit the
transfer or disclosure to such party of that portion of the former books and
records of GM which GM notifies Delphi contain confidential and proprietary
information.

MRA-61



--------------------------------------------------------------------------------



 



          (b) (i) In addition to the retention requirements of sections 5.07(a),
for a period no less than the Retention Period, Delphi, at its sole cost and
expense, shall use its reasonable best efforts to maintain all technical
documentation in its possession or in the possession of any of its Related
Parties applicable to product design, test, release, and validation at locations
at which such technical documents shall be reasonably accessible to GM upon
request (at GM’s sole cost and expense) and, to the extent reasonably possible,
through employees of Delphi who formerly performed that task for GM. Delphi
shall, from time to time, at the reasonable request of GM, cooperate fully with
GM in providing GM, to the extent reasonably possible through Delphi employees
formerly employed by GM who previously performed the same functions on behalf of
GM, with technical assistance and information with respect to any claims brought
against GM involving the conduct of the Delphi Automotive Systems Business prior
to the Contribution Date, including consultation and/or the appearance(s) of
such persons on a reasonable basis as expert or fact witnesses in trials or
administrative proceedings. GM shall reimburse Delphi for its reasonable
out-of-pocket costs (travel, hotels, etc.) of providing such services,
consistent with GM’s policies and practices regarding such expenditures.
               (ii) In particular, Delphi shall: (i) retain all documents
required to be maintained by international, national, state, provincial,
regional, or local regulations and all documents that may be reasonably required
to establish due care or to otherwise assist GM in pursuing, contesting or
defending such claims; (ii) make available its documents and records in
connection with any pursuit, contest, or defense, including, subject to an
appropriate confidentiality agreement or protective order, documents that may be
considered to be “confidential” or subject to trade secret protection;
(iii) promptly respond to discovery requests in connection with such claim,
understanding and acknowledging that the requirements of discovery in connection
with litigation require timely responses to interrogatories, requests to
produce, requests for admission, and depositions and also understanding and
acknowledging that any delays in connection with responses to discovery may
result in sanctions; (iv) make available, as may be reasonably necessary and
upon reasonable advance notice and for reasonable periods so as not to interfere
materially with Delphi’s business, mutually acceptable engineers, technicians,
or other knowledgeable individuals to assist GM in connection with such claim,
including investigation into claims and occurrences described in this section
and preparing for and giving factual and expert testimony at depositions, court
proceedings, inquiries, hearings, and trial; (v) make available facilities and
exemplar parts for the sole and limited use of assisting GM in the contest or
defense; and (vi) acknowledge that GM is responsible for and shall control, as
between GM and Delphi, the conduct of the pursuit, contest or defense.
          (c) (i) GM and Delphi agree to retain all Income Tax Returns (as
defined in the Income Tax Allocation Agreement), related schedules and
workpapers, and all material records and other documents as required under
Section 6001 of the Internal Revenue Code of 1986, as amended, as well as by any
similar provision of state or local income tax law, until the later of (i) the
expiration of the applicable statute of limitations for the tax period to which
the records relate, or (ii) the Final Determination (as defined in the Income
Tax Allocation Agreement) has been made with respect to all issues related to
the final Consolidated Tax Period (as defined in the Income Tax Allocation
Agreement).

MRA-62



--------------------------------------------------------------------------------



 



               (ii) With respect to Non-Income Taxes (as defined in the
Non-Income Tax Indemnification Agreement), GM and Delphi agree to retain all
Non-Income Tax Returns, related schedules and workpapers, and all material
records and other documents as required under Federal, state, or local law,
until the later of (i) the expiration of the applicable statute of limitations
for the tax period to which the records relate or (ii) a Determination (as
defined in the Non-Income Tax Indemnification Agreement) has been made with
respect to all issues for the tax periods to which the Non-Income Tax
Indemnification Agreement applies.
               (iii) If either Party wishes to dispose of any such records or
documents after such retention period, then the procedure described in (a) and
(b) above shall apply.
     Section 5.08 Reimbursement. Unless otherwise provided in this Article V,
each Party to this Agreement providing access, information, or witnesses to
another Party pursuant to sections 5.06 or 5.07 shall be entitled to receive
from the recipient, upon the presentation of invoices therefor, payment for all
reasonable out-of-pocket costs and expenses (excluding allocated compensation,
salary, and overhead expense) as may be reasonably incurred in providing such
information or witnesses.
     Section 5.09 Product Liability Claims.
          (a) GM and Delphi agree to the allocation of liability for all claims
and causes of action, however presented, alleging that parts, components, or
systems that have been (i) manufactured by the Delphi Automotive Systems
Business or Delphi or its Affiliates or (ii) manufactured by a third party,
whether sold or otherwise supplied separately, or incorporated into components
or systems of Delphi or its Affiliates, in each case, which have been sold or
otherwise supplied by the Delphi Automotive Systems Business, Delphi, or its
Affiliates to GM, its Affiliates, or customers of Delphi other than GM or its
Affiliates (the foregoing collectively constituting “Delphi Products”), have
caused or been alleged to cause personal injuries, injuries to property, or
other damages as set forth in this section 5.09. The provisions in this section
5.09 cover claims which include but are not limited to the following types of
claims: claims premised on theories of negligence, strict liability, express or
implied warranties of merchantability, fitness for ordinary use and/or
compliance with reasonable consumer expectations, failure to issue adequate
warnings, negligent and/or intentional misrepresentation, negligent and/or
intentional infliction of emotional distress, failure to provide replacement
and/or retrofit parts, and failure to conduct a recall or adequately conduct a
recall that has been issued. The provisions set forth in this section 5.09 apply
to claims for compensatory damages as well as all claims for punitive or
exemplary damages and all claims for defective design as well as all claims for
defective manufacture.
          (b) (i) As between GM and Delphi, Delphi shall assume the defense of
all such claims involving Delphi Products sold or otherwise supplied prior to
January 1, 1999 to customers other than GM or an Affiliate or Subsidiary of GM.
Delphi shall indemnify, defend, and hold harmless GM and its Affiliates against
any and all such claims. Delphi shall reimburse GM and its Affiliates for any
reasonable attorneys’ fees or other expenses reasonably incurred by GM
subsequent to December 31, 1998 in connection with investigating and/or
defending against any such claim.

MRA-63



--------------------------------------------------------------------------------



 



               (ii) GM shall retain and/or assume the defense of all such claims
involving parts, components or systems manufactured by the Delphi Automotive
Systems Business prior to January 1, 1999 and sold or otherwise supplied to GM
or its Affiliates before, on, or after January 1, 1999. GM shall indemnify,
defend, and hold harmless Delphi and its Affiliates against any and all such
claims. GM shall reimburse Delphi and its Affiliates for any reasonable
attorneys’ fees or other expenses reasonably incurred by Delphi or its
Affiliates subsequent to December 31, 1998 in connection with investigating
and/or defending any such claim or securing the indemnification and/or defense
that GM is required to provide pursuant to this paragraph.
          (c) (i) Delphi shall defend GM and its Affiliates against all claims
involving (A) parts, components, or systems manufactured by Delphi or its
Affiliates, which on or subsequent to January 1, 1999 are sold or otherwise
supplied to customers other than GM or its Affiliates and (B) parts, components
or systems acquired by the Delphi Automotive Systems Business or Delphi or its
Affiliates from suppliers thereto other than GM or its Affiliates and sold or
otherwise supplied by Delphi or its Affiliates on or subsequent to January 1,
1999 to customers other than GM or its Affiliates. Delphi or its Affiliates
shall indemnify, defend, and hold harmless GM and its Affiliates against any and
all such claims. Delphi or its Affiliates shall reimburse GM and its Affiliates
for any reasonable attorneys’ fees or other expenses reasonably incurred by GM
and its Affiliates in connection with investigating and/or defending any such
claim or securing the indemnification and/or defense that Delphi and its
Affiliates are required to provide pursuant to this paragraph.
               (ii) The rights, obligations, and liabilities of GM and Delphi
with respect to claims involving parts, components or systems manufactured by
Delphi or its affiliates subsequent to December 31, 1998 which are sold by
Delphi or its Affiliates to GM or its Affiliates shall be determined according
to the terms of the agreements relating to such sale.
          (d) Recall and Warranty Campaigns. Except as otherwise released
pursuant to agreements between the Parties executed prior to the Effective Date,
including the Warranty Settlement Agreement, claims of GM or its Affiliates
against the Delphi Automotive Systems Business in the nature of warranty and
recall campaigns relating to parts, components, or systems sold by the Delphi
Automotive Systems Business to GM or its Affiliates (regardless of when or by
whom manufactured (but excluding parts or systems manufactured by GM or its
Affiliates)) which arise prior to or after the Contribution Date shall be
determined according to the terms of the agreements relating to the sale of such
parts, components or systems, all of which agreements were assumed by Delphi and
its Affiliates effective as of the Contribution Date.
          (e) Reserved.
          (f) Notice. GM and Delphi agree that in the case of claims covered by
either paragraphs (b) or (c) above, the Party receiving such a claim shall
notify the other Party within thirty (30) days of receipt of written notice of
the claim. Thereafter, the Party being notified of the claim shall have thirty
(30) days to respond. The Party first receiving such a claim shall take all
reasonable action necessary to defend against the claim including, but not
limited to, responding to court ordered deadlines before the expiration of the
time for response.

MRA-64



--------------------------------------------------------------------------------



 



     Section 5.10 Cooperation.
          (a) GM and Delphi and their respective Affiliates shall cooperate with
each other in the defense of any and all claims covered under this Article V and
afford to each other reasonable access upon reasonable advance notice to
witnesses and information (other than information protected from disclosure by
applicable privileges) that is reasonably required to defend these claims as set
forth in Article V of this Agreement. The foregoing agreement to cooperate
includes, but is not limited to, an obligation to provide access to qualified
assistance to provide information, witnesses, and documents to respond to
discovery requests in specific lawsuits. In such cases, cooperation shall be
timely so that the Party responding to discovery may meet all court-imposed
deadlines. The Party requesting information shall reimburse the party providing
information consistent with the terms of section 5.08 of this Agreement. The
obligations set forth in this paragraph are more clearly defined in section 5.01
through and including 5.10 of this Agreement, to which reference is hereby made.
          (b) GM agrees to consider in good faith any request from Delphi to
shorten the Retention Period in connection with any businesses of Delphi that
are to be wound-down or sold; provided, however, that the parties acknowledge
that the Retention Period cannot be reduced for books and records related to
open tax periods, safety products and those subject to litigation hold.
     Section 5.11 Continuation of Limited Employee Related Matters.
          (a) Workers’ compensation liability assumed by Delphi as a result of
the Separation shall be retained by Delphi; provided, however, that the sending
party in a flowback or Special Employment Placement Opportunities (“SEPO”)
situation shall bear any and all workers compensation liability for injuries or
illnesses that arose prior to the flowback or a placement through SEPO,
including claims asserted on or after the flowback or placement through SEPO. In
addition, any cumulative trauma claim filed within twelve months of flowback or
placement through SEPO, which originated at, or was the responsibility of, the
sending party, shall be the responsibility of the sending party.
          (b) The relocation costs associated with the flowback or SEPO of
employees, as applicable, shall be shared equally by GM and Delphi. These costs
shall include relocation allowances, relocation services and other related
expenses provided for in the applicable Labor MOUs or any other applicable
collective bargaining agreements. Relocation costs associated with employees of
closed or divested operations of Delphi or any of its Affiliates shall be
allocated as follows: (i) shared equally where an employee transfers to a GM
facility; (ii) paid 100% by Delphi where an employee transfers to a Delphi
facility; and (iii) paid consistent with historical relocation cost share levels
or as agreed by the Parties at the time of the relocation where an employee of a
divested operation transfers to either Delphi or GM.
          (c) All employment related responsibility, obligation or liability of
GM relating to Delphi Employees or Delphi Terminated Employees both as they were
defined in the U.S. Employee Matters Agreement, and assumed by Delphi and/or the
applicable Delphi benefit plans as a result of the Delphi spin-off from GM for
claims described in Exhibit 5.11(c), shall be retained by Delphi and/or the
applicable Delphi benefit plans, except as otherwise specifically

MRA-65



--------------------------------------------------------------------------------



 



provided in this Agreement, the Settlement Agreement, the attachments hereto or
thereto, or the agreements or the attachments referenced herein or therein.
          (d) The National Employment Placement Center shall provide Delphi the
following services through the term of the current UAW MOU and the current
IUE-CWA MOU pursuant to current negotiated purchase terms and conditions:
(i) processing of placement applications as submitted by eligible hourly
employees; (ii) processing of requisitions for additional personnel; and
(iii) processing of placement offers and filling open requisitions.
ARTICLE VI
EFFECTIVENESS
     Section 6.01 Effectiveness. This Agreement shall not become effective until
the date on which all conditions to effectiveness of the Settlement Agreement
that are set forth in Article VI thereof are satisfied or waived by the parties
thereto (the “Effective Date”).
ARTICLE VII
MISCELLANEOUS
     Section 7.01 On-Going Setoff Provisions. Notwithstanding anything to the
contrary contained in this Agreement or the Settlement Agreement, the Parties’
payment obligations under this Agreement and the Settlement Agreement are
absolute and unconditional and shall not be subject to any offset (except as
expressly set forth in the proviso below) or defense of any nature whatsoever
including upon a breach by Delphi or any of its Affiliates or GM or any of its
Affiliates, as applicable, of any of their obligations under this Agreement, the
Settlement Agreement, or any other agreement; provided, however, that any
payments by GM pursuant to this Agreement or the Settlement Agreement shall be
subject to GM’s right to offset all or part of such payment from any future
amounts GM owes Delphi under this Agreement or the Settlement Agreement only if
(i) agreed upon by GM and Delphi or (ii) GM determines that it made an
overpayment of any amount paid pursuant to this Agreement or the Settlement
Agreement and GM and Delphi are unable to resolve GM’s claim for such amounts
pursuant to the dispute resolution provisions of section 7.11 of this Agreement
and GM provides Delphi with five (5) days’ written notice before implementing
such offset; provided further, however, that if it is judicially determined that
GM did not have the right to offset such amount, GM shall pay Delphi such amount
plus interest accruing on such amount from the date of setoff through the
repayment date at the rate of 7.5% per annum. Neither this section 7.01 nor any
other provision of this Agreement or the Settlement Agreement shall prohibit,
restrict, or limit in any way the application of GM’s contractual rights of
setoff arising under any GM Purchase Order pursuant to GM’s standard purchase
order terms and conditions against other obligations arising under any GM
Purchase Orders or agreements other than this Agreement and the Settlement
Agreement.
     Section 7.02 Termination Provisions. This Agreement may be terminated or
shall terminate immediately and automatically, as applicable, and the
transactions contemplated hereby abandoned, upon the occurrence of any of the
following:

MRA-66



--------------------------------------------------------------------------------



 



          (a) by mutual written consent of both Delphi and GM;
          (b) by GM or Delphi if, prior to the effectiveness of the Settlement
Agreement pursuant to Article VI thereof, the Settlement Agreement is terminated
pursuant to section 7.03 thereof; or
          (c) automatically on December 31, 2015.
     Section 7.03 Guaranty by Delphi.
          (a) From and after the Effective Date, Delphi hereby irrevocably and
unconditionally guarantees the due and punctual payment or performance, as the
case may be, by DAS and its successors and assigns (collectively, the “Delphi
Guaranty Parties”) of all of their obligations under any and all Existing
Agreements or future GM Purchase Orders incurred with respect to work performed
or required to be performed on or before September 14, 2015 between any of DAS
(or another Delphi Guaranty Party) and any of the GM Parties (collectively, the
“Guaranteed Agreements”), whether issued and accepted before or after the
Effective Date. In connection with this Agreement and for all purposes, all
outstanding GM Purchase Orders shall be deemed to be assigned to DAS. GM further
agrees that all GM Purchase Orders to be issued and accepted on or after the
date hereof and before September 14, 2015, between any of the GM Parties and any
of the Delphi-Related Parties shall be issued to and accepted by DAS rather than
another Delphi-Related Party, subject, however, to the next to last sentence of
section 6.01 of the Settlement Agreement.
          (b) Delphi hereby agrees that its obligations under section 7.03(a)
hereof (i) are a guaranty of payment and performance when due and not of
collectability, (ii) are a primary obligation of Delphi and not merely a
contract of surety, (iii) shall be absolute, independent, unconditional, and
irrespective of (1) the validity, regularity or enforceability of the Guaranteed
Agreements, (2) any change therein or amendments thereto, (3) the absence of any
action to enforce the same, (4) any waiver or consent by GM with respect to any
provision thereof, (5) the recovery of any judgment against any of the other
Delphi Parties or any action to enforce the same, or (6) any other circumstances
which may otherwise constitute a legal or equitable discharge or defense of a
guarantor or surety.
          (c) Delphi hereby waives presentment, demand of payment, protest or
notice with respect to the Guaranteed Agreements and the obligations set forth
therein or herein.
          (d) Delphi’s obligations under section 7.03(a) hereof shall continue
to be effective or be reinstated, as the case may be, if at any time any payment
of any amount owed to any of the GM Parties hereunder or under any of the
Guaranteed Agreements is rescinded or must otherwise be returned by any of the
GM Parties upon the insolvency, bankruptcy, or reorganization of any of the
Delphi Parties or otherwise, all as though such payment had not been made.
          (e) If (I) GM breaches one or more of its payment obligations under
this Agreement or the Settlement Agreement or any of its obligations under
Article IV hereof (excluding obligations under any of the Continuing Agreements,
as defined in the Settlement Agreement or any commercial disputes that arises in
the Ordinary Course Relationship (as

MRA-67



--------------------------------------------------------------------------------



 



defined in the Settlement Agreement)) and such breach or breaches would have a
material impact (1) on Delphi and its Affiliates or (2) on the benefits Delphi
and its Affiliates are reasonably expected to receive under the Settlement
Agreement or this Agreement (the effects set forth in (1) or(2) above shall
hereinafter be referred to as, a “Delphi Material Impact”) and (II) Delphi
provides written notice (the “Delphi Notice”) of such breach or breaches,
executed by either Delphi’s chief executive officer or chief financial officer,
which notice describes in reasonable detail the nature of the breach or breaches
and relevant background information, then the guaranty provided for in this
section 7.03 shall, subject to the terms of this section 7.03(e), automatically
terminate without any further action; provided, however, that prior to such
termination becoming effective (A) if the breach or breaches relate to a payment
obligation hereunder or under the Settlement Agreement, GM shall have a ten
(10) day period following receipt of the Delphi Notice to cure such breach or
breaches and (B) if the breach or breaches relate to an obligation other than a
payment obligation hereunder or under the Settlement Agreement, GM shall have a
thirty (30) day period following receipt of the Delphi Notice to cure such
breach or breaches; provided, further, however that if there is a disagreement
between the Parties as to whether GM has breached one or more of its obligations
or whether such breach or breaches has a Delphi Material Impact, at the election
of either Party, the Parties shall engage in the dispute resolution process
specified in section 7.11 hereof with respect to such disagreement, and such
termination shall not become effective if such dispute resolution process is
commenced prior to the end of such cure period. Upon the conclusion of such
process or, if earlier, thirty (30) days after its commencement (the “Dispute
Resolution Termination Date”), if Delphi still believes that a breach with a
Delphi Material Impact has occurred, GM shall have the right to cure such
default within ten (10) days after the Dispute Resolution Termination Date and,
if so cured, the guaranty shall not terminate. Either GM or Delphi may seek
judicial determination at any time as to whether Delphi has the right to
terminate the guaranty pursuant to this section 7.03(e). If it is judicially
determined by Final Order that Delphi did not have the right to terminate the
guaranty, it shall remain in full force and effect.
     Section 7.04 Continued Ownership of DAS. Until the earlier of September 14,
2015 and such time as the guaranty provided for pursuant to section 7.03 hereof
is no longer in full force and effect, without the prior written consent of GM,
which consent shall not be unreasonably withheld, Delphi shall not permit DAS to
transfer (i) a material portion of its assets necessary to satisfy production
obligations to GM or (ii) more than 40% of its total assets (other than to a
Delphi Party; provided that all provisions of this section 7.04 shall apply to
such Delphi Party to the same extent they apply to DAS) and Delphi shall not
cease to own, directly or indirectly, at least a majority of the outstanding
equity and voting equity of DAS; provided, however, that neither of the
restrictions in this sentence shall apply if such transfer or cessation, as
applicable, occurs as a result of a transfer by Delphi of all or substantially
all of its assets.

         
Section 7.05 Reserved.
     
Section 7.06 Cancellation Claims.
 
 

          (a) Except as otherwise provided in section 7.06(b) hereof, the Delphi
Parties waive and are deemed to have waived (and Delphi shall cause the other
Delphi Parties to so waive) any and all claims, debts, obligations, rights,
suits, damages, actions, causes of action, remedies, and liabilities whatsoever,
which the Delphi Parties ever had, now have, or hereafter

MRA-68



--------------------------------------------------------------------------------



 



may have, whether known or unknown, liquidated or unliquidated, contingent or
noncontingent, asserted or unasserted, foreseen or unforeseen, existing as of
the Effective Date or thereafter arising, in law, at equity, or otherwise,
arising out of or related to cancellation of any purchase orders or termination
of any component or material supply agreements (regardless of whether the
cancellation or termination occurs prior to or after the date hereof or the
Effective Date) concerning products manufactured in the Wind-Down Facilities,
the Footprint Facilities and the Sale Facilities; provided, however, that with
respect to the Sale Facilities and the Kettering Facility (in the event the
Kettering Facility is not sold as contemplated under 4.08(c)), the waiver in
this section 7.06 would apply only in the case of cooperative resourcing by
mutual written agreement (collectively, “Cancellation Claims”) that any of the
Delphi Parties have or may have against any of the GM Parties or any GM
Supplier.
          (b) With respect to any Cancellation Claims that have been asserted as
of the Effective Date or may be asserted thereafter by any Delphi Supplier
against the Debtors (the “Delphi Supplier Cancellation Claims”):
          (i) the Debtors shall utilize their reasonable best efforts to
minimize all Delphi Supplier Cancellation Claims;
          (ii) Delphi shall pay the first $30 million, on a cumulative basis, of
any Delphi Supplier Cancellation Claims; and
          (iii) GM shall reimburse the Debtors for 50% of any Delphi Supplier
Cancellation Claims actually paid by the Debtors in excess of the $30 million
referred to in section 7.06(b)(ii) hereof.
     Section 7.07 Tooling Acknowledgment.
          (a) Delphi acknowledges and agrees that all tooling, fixtures, gauges,
jigs, patterns, dies, and molds (collectively, “Tooling”) being used by the
Debtors or their respective sub-suppliers in connection with the manufacture of
Component Parts for GM, together with appurtenances, accessions and accessories
thereto (collectively, the “Accessories”), which have been (i) furnished by GM
to a Debtor at any time, directly or indirectly excluding Tooling the ownership
of which was transferred to a Debtor on the Contribution Date, unless there was
a written agreement which provided that the Debtor’s interest would be other
than as a bailee, or (ii) purchased by GM under a tooling purchase order with a
Debtor, are owned by GM and are being held by DAS and, to the extent a Debtor
has transferred the Tooling or Accessories to third parties, by such third
parties, on a bailment basis consistent with paragraph 19 of the Standard GM
Terms.
          (b) Nothing contained in this section 7.07 is intended to create or
expand the rights, if any, of GM in any intellectual property owned by any
Delphi Party.
     Section 7.08 Reserved.
     Section 7.09 No Undisclosed Agreements or Commitments. There are no
undisclosed agreements or commitments between or among the Parties regarding
matters subject to the terms of this Agreement.

MRA-69



--------------------------------------------------------------------------------



 



     Section 7.10 Governing Law; Jurisdiction; Venue. This Agreement shall be
governed and construed in accordance with the internal laws of the State of New
York, the forum state in which the Bankruptcy Court sits, without regard to any
conflict of law provision that could require the application of the law of any
other jurisdiction. Pursuant to the Plan and the Confirmation Order, this
Agreement is incorporated by reference in its entirety into the Plan and forms
an integral part thereof. Accordingly, by its execution and delivery of this
Agreement, each Party hereby irrevocably and unconditionally agrees that the
Bankruptcy Court shall retain exclusive jurisdiction over all matters related to
the construction, interpretation or enforcement of this Agreement and the
Settlement Agreement; provided, however, that the Bankruptcy Court shall not
have jurisdiction over (i) disputes arising out of the provisions set forth in
Article III of this Agreement or the agreements referenced in sections 5.01(c)
and 5.01(d) of this Agreement, or (ii) disputes arising out of agreements
between any Delphi-Affiliate Party on the one hand and GM or any of its
Affiliates on the other in which disputes no Delphi-Related Party has an
interest; and provided further that after the second anniversary of the
Effective Date, the Bankruptcy Court shall retain non-exclusive jurisdiction
over all matters related to the construction, interpretation or enforcement of
this Agreement and the Settlement Agreement; and provided further that the
jurisdiction of the Bankruptcy Court over all matters related to this Agreement
and the Settlement Agreement shall terminate upon the fourth anniversary of the
Effective Date. Each Party further agrees to waive any objection based on forum
non conveniens.
     Section 7.11 Dispute Resolution. In the event a Restructuring Dispute
arises among the Parties (other than an Article III Dispute, which shall be
governed and settled in accordance with section 3.10 hereof), upon the written
request of either Party, such Restructuring Dispute shall be referred to the
Director of Business Development at GM and the Finance Director of Automotive
Holdings Group or the Director, Strategic Planning at Delphi (at Delphi’s
discretion) for resolution in good faith. In the event that GM’s Director of
Business Development and Delphi’s Finance Director of Automotive Holdings Group
or the Director, Strategic Planning are unable to resolve such dispute, such
Restructuring Dispute shall be referred, at either Party’s written request, to
the Assistant Treasurer of GM and the Assistant Treasurer or Treasurer of Delphi
(at Delphi’s discretion). If within ten (10) days after such referral, GM’s
Assistant Treasurer and Delphi’s Assistant Treasurer or Treasurer are unable to
resolve the Restructuring Dispute, the Restructuring Dispute may be elevated by
either Party to GM’s Treasurer or Chief Financial Officer (at GM’s discretion)
and Delphi’s Chief Executive Officer or Chief Financial Officer (at Delphi’s
discretion) for resolution. To the extent that the job title of any of the
foregoing positions is changed, this section 7.11 shall be deemed to apply to
such successor title or, if the position is eliminated or vacated, to the job
title of the party taking over the responsibilities of the eliminated or vacated
position.
     Section 7.12 No Solicitation. Each Party acknowledges that this Agreement
is not and shall not be deemed to be a solicitation to accept or reject a plan
in contravention of section 1125(b) of the Bankruptcy Code. Each Party further
acknowledges that no securities of any Debtor are being offered or sold pursuant
to this Agreement and that this Agreement does not constitute an offer to sell
or a solicitation of an offer to buy any securities of any Debtor.
     Section 7.13 Negotiations Not Admissible. Pursuant to Rule 408 of the
Federal Rules of Evidence and any applicable state rules of evidence, this
Agreement and all negotiations

MRA-70



--------------------------------------------------------------------------------



 



relating hereto are not admissible into evidence in any proceeding; provided,
however, that this Agreement may be admissible in a proceeding to enforce the
terms of this Agreement.
     Section 7.14 Specific Performance. Each Party acknowledges that the other
Party would be irreparably damaged if this Agreement were not performed in
accordance with its specific terms or were otherwise breached. Accordingly, each
Party shall be entitled to seek an injunction or injunctions to prevent breaches
of the provisions of this Agreement and to enforce specifically the terms of
this Agreement in addition to any other remedy to which the Parties may be
entitled, at law, in equity or under this Agreement.
     Section 7.15 Representations and Warranties of Delphi and GM. Each Party
represents and warrants to the other Party that the following statements, as
applicable to it, are true, correct, and complete as of the date of this
Agreement:
          (a) It is duly organized, validly existing, and in good standing under
the laws of its state of organization and has all requisite corporate power and
authority to enter into this Agreement and to perform its obligations hereunder;
          (b) The execution and delivery of this Agreement and the performance
of its obligations hereunder have been duly authorized by all necessary
corporate action on its part; provided, however, that Delphi’s authority to
enter into this Agreement is subject to Bankruptcy Court approval;
          (c) This Agreement has been duly executed and delivered by it and
constitutes its legal, valid, and binding obligation, enforceable against it in
accordance with the terms hereof, subject to the occurrence of the Effective
Date; and
          (d) The execution, delivery, and performance by it (when such
performance is due) of this Agreement do not and shall not (i) violate any
current provision of law, rule, or regulation applicable to it or any of its
subsidiaries or its certificate of incorporation or bylaws or other
organizational documents or those of any of its subsidiaries or (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation to which it or any of
its subsidiaries is a party.
     Section 7.16 Waiver; Modification; Amendment. Except as otherwise
specifically provided herein, this Agreement may not be modified, waived,
amended, or supplemented unless such modification, waiver, amendment, or
supplement is in writing and has been signed by each Party. No waiver of any of
the provisions of this Agreement shall be deemed or constitute a waiver of any
other provision of this Agreement, whether or not similar, nor shall any waiver
be deemed a continuing waiver.
     Section 7.17 Binding Effect; Assignments. This Agreement is intended to
bind and inure to the benefit of the Parties and their respective successors,
assigns, administrators, and representatives. Neither this Agreement nor any of
the rights, interests, or obligations under this Agreement (for the avoidance of
doubt, including without limitation, the obligations set forth in sections 4.01
and 4.02 hereof) shall be sold, assigned, or otherwise transferred by any Party
without the prior written consent of the other Parties; provided, however, that
neither the foregoing nor any other provision of this Agreement shall limit
(i) any assignment in connection

MRA-71



--------------------------------------------------------------------------------



 



with the transfer of all or substantially all of the assets of Delphi and its
Affiliates or (ii) any assignment not reasonably expected to have a material
impact on GM, on the benefits GM reasonably is expected to receive under the
Plan (including, without limitation, GM’s distributions thereunder), the
Settlement Agreement, or this Agreement, or on the ability of the Debtors to
fulfill any obligations to any GM-Related Parties under the Plan, the Settlement
Agreement, this Agreement, or any agreements assumed, reinstated, or ratified
under this Agreement.
     Section 7.18 Third Party Beneficiaries. Except as otherwise provided in
section 7.06 herein with respect to the releases of the GM Parties and GM
Suppliers, nothing contained in this Agreement is intended to confer any rights
or remedies under or by reason of this Agreement on any person or entity other
than the Parties hereto, nor is anything in this Agreement intended to relieve
or discharge the obligation or liability of any third party to any Party to this
Agreement, nor shall any provision give any third party any right of subrogation
or action over or against any Party to this Agreement.
     Section 7.19 Notices. All notices and other communications in connection
with this Agreement shall be in writing and shall be deemed given (and shall be
deemed to have been duly given upon receipt) if delivered personally, mailed by
registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as shall be specified by like notice):
If to Delphi, to:
Delphi Corporation
5725 Delphi Drive
Troy, Michigan 48098
Att’n: John D. Sheehan
          David M. Sherbin, Esq.
          Sean P. Corcoran, Esq.
With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
333 West Wacker Drive
Chicago, Illinois 60606-1285
Att’n: John Wm. Butler, Jr., Esq.
          Ron E. Meisler, Esq.
and
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Att’n: Eric L. Cochran, Esq.
          Kayalyn A. Marafioti, Esq.

MRA-72



--------------------------------------------------------------------------------



 



If to GM, to:
General Motors Corporation
767 Fifth Avenue
14th Floor
New York, New York 10153
Att’n: Director of Business Development
and
General Motors Corporation
300 GM Renaissance Center
Detroit, Michigan 48265
Att’n: General Counsel
With a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Att’n: Harvey R. Miller, Esq.
          Jeffrey L. Tanenbaum, Esq.
          Michael P. Kessler, Esq.
or to such other place and with such other copies as either Party may designate
as to itself by written notice to the other Party. Rejection, any refusal to
accept or the inability to deliver because of changed address of which no notice
was given shall be deemed to be receipt of the notice as of the date of such
rejection, refusal or inability to deliver.
     Section 7.20 Waiver of Right to Trial by Jury. Each Party waives any right
to trial by jury in any proceeding arising under or related to this Agreement.
     Section 7.21 Service of Process. Each Party irrevocably consents to the
service of process in any legal proceeding arising out of this Agreement by
receipt of mailed copies thereof by national courier service or certified United
States mail, postage prepaid, return receipt requested, to its applicable
registered agent. The foregoing, however, shall not limit the right of a Party
to effect service of process on the other Party by any other legally available
method.
     Section 7.22 Interpretation.
          (a) In the event of any conflict between this Agreement and any of the
Labor MOUs, the Non-Represented Employees Term Sheet, the UAW SAP, the IUE-CWA
SAP, the Warranty Settlement Agreement, and the IP License, the provisions of
such documents other than this Agreement shall govern.
          (b) Notwithstanding anything to the contrary in the Plan (including
any amendments, supplements or modifications thereto) or the Confirmation Order
(and any amendments, supplements or modifications thereto), in the event that
any of the terms of the Plan

MRA-73



--------------------------------------------------------------------------------



 



(including any amendments, supplements or modifications thereto) or Confirmation
Order (including any amendments, supplements or modifications thereto) conflict
with any of the terms of this Agreement, the terms of this Agreement shall
govern.
          (c) Any reference herein to any section of this Agreement shall be
deemed to include a reference to any exhibit, attachment or schedule referred to
within such section.
          (d) All references to “$” and dollars shall refer to United States
currency.
          (e) Consistent with Bankruptcy Rule 9006(a), if the due date for any
action to be taken under this Agreement (including the delivery of notices) is
not a business day, then such action shall be considered timely taken if
performed on or prior to the next business day following such due date. Any
reference to “days” in this Agreement shall mean calendar days unless otherwise
specified.
     Section 7.23 Expenses. Notwithstanding anything else contained in this
Agreement or the Settlement Agreement, each Party shall bear all costs and
expenses incurred or to be incurred on or after the Effective Date by such Party
in connection with this Agreement and the consummation and performance of the
transactions contemplated hereby.
     Section 7.24 Entire Agreement; Parties’ Intentions; Construction. This
Agreement, including all exhibits and attachments hereto and to the Plan (e.g.,
the Settlement Agreement, the Labor MOUs, and the Non-Represented Employees Term
Sheet) and the Confidentiality and Non-Disclosure Agreement between GM and
Delphi dated September 12, 2005, as amended, constitute the entire agreement of
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, whether oral or written, with respect to such subject matter other
than with respect to the agreements expressly assumed, ratified or reinstated in
Article V of this Agreement. The attachments and exhibits attached hereto are an
integral part of this Agreement and are hereby incorporated into this Agreement
and made a part hereof as if set forth in full herein. This Agreement is the
product of negotiations between the Parties and represents the Parties’
intentions. In any action to enforce or interpret this Agreement, this Agreement
shall be construed in a neutral manner, and no term or provision of this
Agreement, or this Agreement as a whole, shall be construed more or less
favorably to any Party.
     Section 7.25 Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nonetheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal, or unenforceable in any respect, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the fullest extent
possible.
     Section 7.26 Headings. The table of contents and the headings of the
Articles and sections herein are inserted for convenience of reference only and
are not intended to be a part of, or to affect the meaning or interpretation of,
this Agreement.

MRA-74



--------------------------------------------------------------------------------



 



     Section 7.27 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement. Electronic delivery of an executed
signature page of this Agreement shall be effective as delivery of a manually
executed signature page of this Agreement.
[Signature pages follow.]

MRA-75



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have each caused this Agreement to
be duly executed and delivered by their respective, duly authorized officers as
of the date first written above.

                 
DELPHI CORPORATION
      GENERAL MOTORS CORPORATION  
By:
  /s/ John D. Sheehan       By:   /s/ Frederick A. Henderson
 
               
Name:
  John D. Sheehan       Name:   Frederick A. Henderson
Title:
  Vice President, Chief Restructuring Officer       Title:   Vice Chairman and
Chief Financial Officer

MRA-76